Exhibit 10.3

 

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED

 

STOCK PURCHASE AGREEMENT

 

effective as of March 31, 2010

 

between

 

THE PURCHASERS PARTY HERETO

 

and

 

GENERAL GROWTH PROPERTIES, INC.

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

PURCHASE OF NEW COMMON STOCK; CLOSING

 

 

 

 

Section 1.1

Purchase of New Common Stock

3

 

 

 

Section 1.2

Closing

5

 

 

 

Section 1.3

Company Rights Offering Election

5

 

 

 

Section 1.4

Company Election to Replace Certain Shares; Company Election to Reserve and
Repurchase Certain Shares

5

 

 

 

Section 1.5

Pro Rata Reductions with Fairholme Agreement

11

 

 

 

ARTICLE II

GGO SHARE DISTRIBUTION AND PURCHASE OF GGO COMMON STOCK

 

 

 

 

Section 2.1

GGO Share Distribution

11

 

 

 

Section 2.2

Purchase of GGO Common Stock

13

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

 

 

 

Section 3.1

Organization and Qualification

13

 

 

 

Section 3.2

Corporate Power and Authority

14

 

 

 

Section 3.3

Execution and Delivery; Enforceability

14

 

 

 

Section 3.4

Authorized Capital Stock

15

 

 

 

Section 3.5

Issuance

16

 

 

 

Section 3.6

No Conflict

17

 

 

 

Section 3.7

Consents and Approvals

18

 

 

 

Section 3.8

Company Reports

19

 

 

 

Section 3.9

No Undisclosed Liabilities

20

 

 

 

Section 3.10

No Material Adverse Effect

21

 

 

 

Section 3.11

No Violation or Default: Licenses and Permits

21

 

 

 

Section 3.12

Legal Proceedings

21

 

 

 

Section 3.13

Investment Company Act

21

 

 

 

Section 3.14

Compliance With Environmental Laws

21

 

 

 

Section 3.15

Company Benefit Plans

22

 

 

 

Section 3.16

Labor and Employment Matters

23

 

 

 

Section 3.17

Insurance

24

 

 

 

Section 3.18

No Unlawful Payments

24

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 3.19

No Broker’s Fees

24

 

 

 

Section 3.20

Real and Personal Property

24

 

 

 

Section 3.21

Tax Matters

30

 

 

 

Section 3.22

Material Contracts

31

 

 

 

Section 3.23

Certain Restrictions on Charter and Bylaws Provisions; State Takeover Laws

32

 

 

 

Section 3.24

No Other Representations or Warranties

33

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

 

 

 

Section 4.1

Organization

33

 

 

 

Section 4.2

Power and Authority

33

 

 

 

Section 4.3

Execution and Delivery

33

 

 

 

Section 4.4

No Conflict

33

 

 

 

Section 4.5

Consents and Approvals

34

 

 

 

Section 4.6

Compliance with Laws

34

 

 

 

Section 4.7

Legal Proceedings

34

 

 

 

Section 4.8

No Broker’s Fees

34

 

 

 

Section 4.9

Sophistication

34

 

 

 

Section 4.10

Purchaser Intent

34

 

 

 

Section 4.11

Reliance on Exemptions

35

 

 

 

Section 4.12

REIT Representations

35

 

 

 

Section 4.13

Financial Capability

35

 

 

 

Section 4.14

No Other Representations or Warranties

35

 

 

 

Section 4.15

Acknowledgement

35

 

 

 

ARTICLE V

COVENANTS OF THE COMPANY AND PURCHASER

 

 

 

 

Section 5.1

Bankruptcy Court Motions and Orders

36

 

 

 

Section 5.2

Warrants, New Warrants and GGO Warrants

36

 

 

 

Section 5.3

[Intentionally Omitted.]

37

 

 

 

Section 5.4

Listing

37

 

 

 

Section 5.5

Use of Proceeds

37

 

 

 

Section 5.6

Access to Information

38

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 5.7

Competing Transactions

38

 

 

 

Section 5.8

Reservation for Issuance

38

 

 

 

Section 5.9

Subscription Rights

38

 

 

 

Section 5.10

Company Board of Directors

43

 

 

 

Section 5.11

Notification of Certain Matters

46

 

 

 

Section 5.12

Further Assurances

47

 

 

 

Section 5.13

[Intentionally Omitted.]

47

 

 

 

Section 5.14

Rights Agreement; Reorganized Company Organizational Documents

47

 

 

 

Section 5.15

Stockholder Approval

49

 

 

 

Section 5.16

Closing Date Net Debt

49

 

 

 

Section 5.17

Determination of Domestically Controlled REIT Status

53

 

 

 

ARTICLE VI

ADDITIONAL COVENANTS OF PURCHASER

 

 

 

 

Section 6.1

Information

54

 

 

 

Section 6.2

Purchaser Efforts

54

 

 

 

Section 6.3

Plan Support

54

 

 

 

Section 6.4

Transfer Restrictions

55

 

 

 

Section 6.5

[Intentionally Omitted.]

57

 

 

 

Section 6.6

REIT Representations and Covenants

57

 

 

 

Section 6.7

Non-Control Agreement

57

 

 

 

Section 6.8

[Intentionally Omitted.]

57

 

 

 

Section 6.9

Additional Backstops

57

 

 

 

ARTICLE VII

CONDITIONS TO THE OBLIGATIONS OF PURCHASER

 

 

 

 

Section 7.1

Conditions to the Obligations of Purchaser

61

 

 

 

ARTICLE VIII

CONDITIONS TO THE OBLIGATIONS OF THE COMPANY

 

 

 

 

Section 8.1

Conditions to the Obligations of the Company

72

 

 

 

ARTICLE IX

[INTENTIONALLY OMITTED]

 

 

 

 

ARTICLE X

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

 

 

 

Section 10.1

Survival of Representations and Warranties

74

 

 

 

ARTICLE XI

TERMINATION

 

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 11.1

Termination

74

 

 

 

Section 11.2

Effects of Termination

79

 

 

 

ARTICLE XII

DEFINITIONS

 

 

 

 

Section 12.1

Defined Terms

79

 

 

 

ARTICLE XIII

MISCELLANEOUS

 

 

 

 

Section 13.1

Notices

97

 

 

 

Section 13.2

Assignment; Third Party Beneficiaries

98

 

 

 

Section 13.3

Prior Negotiations; Entire Agreement

99

 

 

 

Section 13.4

Governing Law; Venue

99

 

 

 

Section 13.5

Company Disclosure Letter

100

 

 

 

Section 13.6

Counterparts

100

 

 

 

Section 13.7

Expenses

100

 

 

 

Section 13.8

Waivers and Amendments

100

 

 

 

Section 13.9

Construction

100

 

 

 

Section 13.10

Adjustment of Share Numbers and Prices

101

 

 

 

Section 13.11

Certain Remedies

102

 

 

 

Section 13.12

Bankruptcy Matters

103

 

iv

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A:

Plan Summary Term Sheet

 

 

Exhibit B:

Post-Bankruptcy GGP Corporate Structure

 

 

Exhibit C-1:

Brookfield Agreement

 

 

Exhibit C-2:

Fairholme Agreement

 

 

Exhibit D:

REIT Representation Letter

 

 

Exhibit E:

GGO Assets

 

 

Exhibit F:

Form of Approval Order

 

 

Exhibit G:

Form of Warrant Agreement

 

 

Exhibit H:

[Intentionally Omitted]

 

 

Exhibit I:

[Intentionally Omitted]

 

 

Exhibit J:

Form of REIT Opinion

 

 

Exhibit K:

[Intentionally Omitted]

 

 

Exhibit L:

[Intentionally Omitted]

 

 

Exhibit M:

Form of Non-Control Agreement

 

 

Exhibit N:

Certain REIT Investors

 

 

Exhibit O:

Form of Tax Matters Agreement

 

v

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

 

Defined Term

 

Page

 

 

 

2006 Bank Loan

 

79

Additional Financing

 

66

Additional Sales Period

 

79

Adequate Reserves

 

30

Adjusted CDND

 

52

Affiliate

 

79

Agreement

 

1

Amended and Restated Agreement

 

1

Anticipated Debt Paydowns

 

66

Approval Motion

 

36

Approval Order

 

36

Asset Sales

 

66

Backstop Investors

 

58

Backstop Shares

 

7

Bankruptcy Cases

 

1

Bankruptcy Code

 

1

Bankruptcy Court

 

1

Blackstone

 

98

Blackstone Assigned Securities

 

98

Blackstone Assigned Shares

 

98

Blackstone Assigned Warrants

 

98

Blackstone Purchase Price

 

99

Brazilian Entities

 

80

Bridge Note Amount

 

9

Bridge Note Interest Rate

 

9

Bridge Note Maturity Date

 

9

Bridge Notes

 

9

Bridge Securities

 

59

Brookfield Agreement

 

2

Brookfield Consortium Member

 

80

Brookfield Investor

 

2

Business Day

 

80

Calculation Date

 

52

Capital Raising Activities

 

80

Cash Equivalents

 

80

Change of Control

 

80

Chapter 11

 

1

Claims

 

81

Clawback Fee

 

81

Clawback Percentage

 

6

Clawback Shares

 

6

 

vi

--------------------------------------------------------------------------------


 

Closing

 

5

Closing Date

 

5

Closing Date Net Debt

 

81

Closing Date Net Debt W/O Reinstatement Adjustment and Permitted Claims Amounts

 

82

Closing Restraint

 

77

CMPC

 

12

CNDAS Dispute Notice

 

50

CNDAS Disputed Items

 

50

Code

 

22

Common Stock

 

1

Company

 

2

Company Benefit Plan

 

82

Company Board

 

82

Company Disclosure Letter

 

13

Company Ground Lease Property

 

27

Company Mortgage Loan

 

28

Company Option Plans

 

15

Company Properties

 

25

Company Property

 

25

Company Property Lease

 

27

Company Rights Offering

 

5

Company SEC Reports

 

19

Competing Transaction

 

82

Conclusive Net Debt Adjustment Statement

 

83

Confirmation Order

 

62

Confirmed Debtors

 

92

Contingent and Disputed Debt Claims

 

83

Contract

 

83

control

 

91

Corporate Level Debt

 

83

Dealer Manager

 

58

Debt

 

84

Debt Cap

 

66

Debtors

 

1

Designation Conditions

 

4

DIP Loan

 

84

Disclosure Statement

 

84

Disclosure Statement Order

 

63

Dispute Notice

 

49

Disputed Items

 

50

Domestically Controlled REIT

 

53

Effective Date

 

5

Encumbrances

 

25

Environmental Laws

 

22

 

vii

--------------------------------------------------------------------------------


 

Equity Exchange

 

2

Equity Securities

 

15

ERISA

 

84

ERISA Affiliate

 

23

Excess Equity Capital Proceeds

 

8

Excess Surplus Amount

 

84

Exchangeable Notes

 

84

Excluded Claims

 

84

Excluded Non-US Plans

 

23

Fairholme Agreement

 

3

Fairholme Purchasers

 

3

Foreign Plan

 

23

Fully Diluted Basis

 

86

Fully Diluted GGO Economic Interest

 

87

GAAP

 

87

GGO

 

2

GGO Agreement

 

43

GGO Board

 

43

GGO Common Share Amount

 

87

GGO Common Stock

 

11

GGO Non-Control Agreement

 

87

GGO Note Amount

 

87

GGO Per Share Purchase Price

 

13

GGO Pro Rata Share

 

87

GGO Promissory Note

 

88

GGO Purchase Price

 

13

GGO Representative

 

11

GGO Setup Costs

 

88

GGO Share Distribution

 

12

GGO Shares

 

13

GGO Warrants

 

37

GGP Backstop Rights Offering

 

57

GGP Backstop Rights Offering Amount

 

58

GGP Pro Rata Share

 

88

Governmental Entity

 

88

Hazardous Materials

 

22

Hughes Agreement

 

88

Hughes Amount

 

87

Hughes Heirs Obligations

 

89

Identified Assets

 

11

Indebtedness

 

89

Initial Investors

 

3

Investment Agreements

 

3

Joint Venture

 

89

Knowledge

 

89

 

viii

--------------------------------------------------------------------------------


 

Law

 

89

Liquidity Equity Issuances

 

89

Liquidity Target

 

65

Material Adverse Effect

 

90

Material Contract

 

91

Material Lease

 

28

Measurement Date

 

15

Most Recent Statement

 

25

MPC Assets

 

91

MPC Taxes

 

91

Net Debt Excess Amount

 

91

Net Debt Surplus Amount

 

91

New Common Stock

 

2

New Debt

 

65

New DIP Agreement

 

62

New Warrant Vesting Date

 

37

New Warrants

 

37

Non-Control Agreement

 

91

Non-Controlling Properties

 

91

NYSE

 

37

Offering Premium

 

92

Operating Partnership

 

92

Original Agreement

 

1

PBGC

 

23

Per Share Purchase Price

 

3

Permitted Claims

 

92

Permitted Claims Amount

 

93

Permitted Replacement Shares

 

93

Permitted Title Exceptions

 

25

Person

 

93

Petition Date

 

1

Plan

 

1

Plan Debtors

 

92

Plan Summary Term Sheet

 

1

PMA Claims

 

92

Preliminary Closing Date Net Debt Review Deadline

 

93

Preliminary Closing Date Net Debt Review Period

 

93

Preliminary Closing Date Net Debt Schedule

 

49

Proportionally Consolidated Debt

 

93

Proportionally Consolidated Unrestricted Cash

 

94

Proposed Approval Order

 

36

Proposed Securities

 

39

PSCM

 

1

Purchase Price

 

3

Purchaser

 

1

 

ix

--------------------------------------------------------------------------------


 

Purchaser Board Designee

 

43

Purchaser GGO Board Designees

 

43

Purchaser Group

 

94

Put Notice

 

7

Put Option

 

7

Put Shares

 

6

Put Termination Notice

 

8

Refinance Cap

 

69

Reinstated Amounts

 

65

Reinstatement Adjustment Amount

 

94

REIT

 

30

REIT Subsidiary

 

30

Reorganized Company

 

2

Reorganized Company Organizational Documents

 

47

Repurchase Notice

 

6

Repurchase Shares

 

6

Reserve

 

93

Reserve Surplus Amount

 

94

Reserved Shares

 

6

Resolution Period

 

49

Rights Agreement

 

94

Rights Offering Election

 

5

Rouse Bonds

 

95

Rule 144

 

56

Sales Cap

 

68

SEC

 

19

Securities Act

 

19

Settlement Date

 

7

Share Cap Number

 

66

Share Equivalent

 

95

Shares

 

3

Significant Subsidiaries

 

95

SOX

 

53

Specified Debt

 

95

Subscription Right

 

39

Subsidiary

 

95

Synthetic Lease Obligation

 

89

Target Net Debt

 

95

Tax Matters Agreement

 

95

Tax Protection Agreements

 

95

Tax Return

 

30

Taxes

 

30

Termination Date

 

96

Total Purchase Amount

 

4

Transactions

 

96

 

x

--------------------------------------------------------------------------------


 

Transfer

 

56

TRUPS

 

96

U.S. Persons

 

53

Unrestricted Cash

 

96

Unrestricted Date

 

54

Unsecured Indebtedness

 

96

UPREIT Units

 

96

Warrant Agreement

 

36

Warrants

 

36

 

xi

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED STOCK PURCHASE AGREEMENT, effective as of March 31, 2010
(this “Agreement”), by and between General Growth Properties, Inc., a Delaware
corporation (“GGP”), and Pershing Square Capital Management, L.P. (“PSCM”), on
behalf of Pershing Square, L.P., a Delaware limited partnership, Pershing Square
II, L.P., a Delaware limited partnership, Pershing Square International, Ltd. a
Cayman Islands exempted company and Pershing Square International V, Ltd., a
Cayman Islands exempted company, (each, except PSCM, together with its permitted
nominees and assigns, a “Purchaser”).

 

On March 31, 2010, GGP and the Purchasers entered into the Stock Purchase
Agreement (as subsequently amended on May 3, 2010 and May 7, 2010, the “Original
Agreement”) to provide for the terms and conditions for the consummation of the
transactions contemplated therein.  On August 2, 2010, GGP and the Purchasers
entered into the Amended and Restated Stock Purchase Agreement, effective as of
March 31, 2010 (as subsequently amended on September 17, 2010, the “Amended and
Restated Agreement”) which amended and restated the Original Agreement ab initio
in its entirety as set forth therein.  Pursuant to Section 13.8 of the Amended
and Restated Agreement, the parties thereto wish to amend and restate the
Amended and Restated Agreement ab initio in its entirety as set forth herein. 
References herein to “date of this Agreement” and “date hereof” shall refer to
March 31, 2010.

 

RECITALS

 

WHEREAS, GGP is a debtor in possession in that certain bankruptcy case under
chapter 11 (“Chapter 11”) of Title 11 of the United States Code, 11 U.S.C. §§
101 -1532 (as amended, the “Bankruptcy Code”) filed on April 16, 2009 (the
“Petition Date”) in the United States Bankruptcy Court for the Southern District
of New York (the “Bankruptcy Court”), Case No. 09-11977 (ALG).

 

WHEREAS, each Purchaser desires to assist GGP in its plans to recapitalize and
emerge from bankruptcy and has agreed to sponsor the implementation of a joint
chapter 11 plan of reorganization based on the Plan Summary Term Sheet (as
defined below) (together with all documents and agreements that form part of
such plan or related plan supplement or are related thereto, and as it may be
amended, modified or supplemented from time to time, in each case, to the extent
it relates to the implementation and effectuation of the Plan Summary Term Sheet
and this Agreement, the “Plan”), of GGP and its Subsidiaries and Affiliates who
are debtors and debtors-in-possession (the “Debtors”) in the chapter 11 cases
pending and jointly administered in the Bankruptcy Court (the “Bankruptcy
Cases”).

 

WHEREAS, principal elements of the Plan (including a table setting forth the
proposed treatment of allowed claims and equity interests in the Bankruptcy
Cases) are set forth on Exhibit A hereto (the “Plan Summary Term Sheet”).

 

WHEREAS, the Plan shall provide, among other things, that (i) each holder of
common stock, par value $0.01 per share, of GGP (the “Common Stock”) shall
receive,

 

1

--------------------------------------------------------------------------------


 

in exchange for each share of Common Stock held by such holder, one share of new
common stock (the “New Common Stock”) of a new company that succeeds to GGP in
the manner contemplated by Exhibit B upon consummation of the Plan (the
“Reorganized Company”) and (ii) any Equity Securities (other than Common Stock)
of the Company (as defined below) or any of its Subsidiaries (as defined below)
outstanding immediately after the Effective Date that were previously
convertible into, or exercisable or exchangeable for, Common Stock shall
thereafter be convertible into, or exercisable or exchangeable for, New Common
Stock (based upon the number of shares of Common Stock underlying such Equity
Securities) (the transactions contemplated by clauses (i) and (ii) of this
recital being referred to herein as the “Equity Exchange”).  For purposes of
this Agreement, the “Company” shall be deemed to refer, prior to consummation of
the Plan, to GGP and, on and after consummation of the Plan, the Reorganized
Company, as the context requires.

 

WHEREAS, each Purchaser desires to make an investment in the Reorganized Company
on the terms and subject to the conditions described herein in the form of the
purchase of shares of New Common Stock as contemplated hereby.

 

WHEREAS, in addition to the Equity Exchange and the sale of the Shares (as
defined below), the Plan shall provide for the incorporation by the Company of a
new subsidiary (“GGO”), the contribution of certain assets (and/or equity
interests related thereto) of the Company to GGO and the assumption by GGO of
the liabilities associated with such assets, the distribution to the
shareholders of the Company (prior to the issuance of the Shares and the
issuance of other shares of New Common Stock contemplated by this Agreement
other than pursuant to the Equity Exchange) on a pro rata basis and holders of
UPREIT Units of all of the capital stock of GGO, and whereas each Purchaser
desires to make an investment in GGO on the terms and subject to the conditions
described herein in the form of the purchase of shares of GGO Common Stock as
contemplated hereby.

 

WHEREAS, the Company has requested that each Purchaser commit to purchase the
Shares and the GGO Shares at a fixed price for the term hereof.

 

WHEREAS, each Purchaser has agreed to enter into this Agreement and commit to
purchase the Shares and the GGO Shares only on the condition that the Company,
as promptly as practicable following the date hereof (but no later than the date
provided in Section 5.2 hereof), issue the Warrants contemplated herein and
perform its other obligations hereunder.

 

WHEREAS, on and effective as of the date hereof, the Company entered into an
agreement (in the form attached hereto as Exhibit C-1 together with any
amendments thereto as have been approved by each Purchaser, the “Brookfield
Agreement”) with REP Investments LLC (the “Brookfield Investor”) pursuant to
which the Brookfield Investor has agreed to make (i) an investment of up to
$2,500,000,000 in the Reorganized Company in the form of the purchase of shares
of New Common Stock and (ii) an

 

2

--------------------------------------------------------------------------------


 

investment of $125,000,000 in GGO in the form of the purchase of shares of GGO
Common Stock.

 

WHEREAS, on and effective as of the date hereof, the Company entered into an
agreement (in the form attached hereto as Exhibit C-2 together with any
amendments thereto as have been approved by each Purchaser, the “Fairholme
Agreement” and, together with this Agreement and the Brookfield Agreement, the
“Investment Agreements”) with The Fairholme Fund, a series of Fairholme Funds,
Inc. and Fairholme Focused Income Fund, a series of Fairholme Funds, Inc. (the
“Fairholme Purchasers”  and, together with each Purchaser and the Brookfield
Investor, the “Initial Investors”) pursuant to which the Fairholme Purchasers
have agreed to make (i) an investment of up to $2,714,285,710 in the Reorganized
Company in the form of the purchase of shares of New Common Stock and (ii) an
investment of $62,500,000 in GGO in the form of the purchase of shares of GGO
Common Stock.

 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

 

ARTICLE I

 

PURCHASE OF NEW COMMON STOCK; CLOSING

 

SECTION 1.1               Purchase of New Common Stock.

 

(a)           On the terms and subject to the conditions set forth herein, at
the Closing (as defined below), each Purchaser shall purchase from the Company,
and the Company shall sell to such Purchaser, a number of shares of New Common
Stock (the “Shares”) equal to its GGP Pro Rata Share of the Total Purchase
Amount (as defined below) for a price per share equal to $10.00 (the “Per Share
Purchase Price” and, in the aggregate, the “Purchase Price”); provided, that no
Purchaser shall be obligated to purchase a number of Shares less than its GGP
Pro Rata Share of 190,000,000, as determined pursuant to Section 1.4.  At the
Closing, the Purchasers shall cause the Purchase Price to be paid (i) first, to
the extent that the Purchasers elect by written notice to the Company not less
than three Business Days prior to the Closing Date, by the application of any
claims against the Debtors that are held by the Purchasers and outstanding as of
the Effective Date  in an amount equal to the allowed amount (inclusive of
prepetition and postpetition interest accrued up to and on the Effective Date at
the applicable rate provided in the Plan), with each $10.00 in such amount of
allowed claims so applied being in satisfaction of the obligation to pay $10.00
of the Purchase Price and (ii) second, by wire transfer of immediately available
U.S. Dollar funds.  For the avoidance of doubt, the Purchasers may elect which
claims to apply in satisfaction of the Purchasers’ obligation to pay the
Purchase Price for purposes of clause (i), and the application of such claims
against the Purchase Price in accordance with clause (i) shall represent
complete satisfaction of the Debtors’ obligations in respect of such allowed
claims so applied.  For the avoidance of doubt and as provided in the Plan, any

 

3

--------------------------------------------------------------------------------


 

application by the Purchaser of allowed claims in satisfaction of a portion of
the Purchase Price shall be effected by causing the Debtor liable for such
claims to make payment for such claims in accordance with the Plan and by
directing the amounts so payable to be paid to the Company and applied in
satisfaction of a portion of the Purchase Price.

 

(b)           The “Total Purchase Amount” will be 380,000,000, subject to
reduction pursuant to Section 1.4.

 

(c)           All Shares shall be delivered with any and all issue, stamp,
transfer or similar taxes or duties payable in connection with such delivery
duly paid by the Company to the extent required under the Confirmation Order or
applicable Law.

 

(d)           Each Purchaser, in its sole discretion, may assign its rights to
receive Shares hereunder or designate that some or all of the Shares be issued
in the name of, and delivered to, one or more of the other members of its
Purchaser Group or any third party to whom the shares could be transferred
immediately after Closing in accordance with Section 6.4, subject to (i) such
action not causing any delay in the obtaining of, or significantly increasing
the risk of not obtaining, any material authorizations, consents, orders,
declarations or approvals necessary to consummate the transactions contemplated
by this Agreement or otherwise delaying the consummation of such transactions,
(ii) such Person shall be an “accredited investor” (within the meaning of Rule
501 of Regulation D under the Securities Act) and shall have agreed in writing
with and for the benefit of the Company to be bound by the terms of this
Agreement applicable to such Purchaser set forth in Section 6.4 and the
applicable Non-Control Agreement, including the delivery of the letter
certifying compliance with the representations and covenants set forth on
Exhibit D to the extent applicable to such assignee or designee and (iii) such
initial Purchaser not being relieved of any of its obligations under this
Agreement ((i), (ii) and (iii) collectively, the “Designation Conditions”). 
Notwithstanding anything to the contrary in this Agreement, no Purchaser may
assign its rights to receive or designate Shares to any Person (other than
members of its Purchaser Group) if such assignment or designation would cause a
failure of the closing condition in Section 7.1(u) of the Brookfield Agreement.

 

(e)           The obligations of each Purchaser hereunder shall be determined as
follows:  PSCM will deliver written notice to the Company on or before the 20th
day following execution of this Agreement wherein PSCM will designate the “GGP
Pro Rata Share” and the “GGO Pro Rata Share” for each Purchaser; provided that
the aggregate GGP Pro Rata Share of the Purchasers shall equal the quotient of
1.0 divided by 3.5 and the aggregate GGO Pro Rata Share of the Purchasers shall
equal 50%.  If PSCM fails to make such allocations to Purchasers that are
reasonably creditworthy in light of the allocation, each Purchaser (other than
Pershing Square International, Ltd. and Pershing Square International V, Ltd.)
will be bound jointly and severally hereby, and Pershing Square International
Ltd. and Pershing Square International V, Ltd. shall unconditionally guarantee
the performance hereunder of the other Purchasers.

 

4

--------------------------------------------------------------------------------


 

SECTION 1.2               Closing.  Subject to the satisfaction or waiver of the
conditions (excluding conditions that, by their nature, cannot be satisfied
until the Closing, but subject to the satisfaction or waiver of those conditions
as of the Closing) set forth in Article VII and Article VIII, the closing of the
purchase of the Shares and the GGO Shares by each Purchaser pursuant hereto (the
“Closing”) shall occur at 9:30 a.m., New York time, on the effective date of the
Plan (the “Effective Date”), at the offices of Weil, Gotshal & Manges LLP
located at 767 Fifth Avenue, New York, NY 10153, or such other date, time or
location as agreed by the parties.  The date of the Closing is referred to as
the “Closing Date”.  Each of the Company and each Purchaser hereby agrees that
in no event shall the Closing occur unless all of the Shares and the GGO Shares
are sold to each applicable Purchaser (or to such other Persons as each such
applicable Purchaser may designate in accordance with and subject to the
Designation Conditions so long as such designation would not cause a failure of
the closing condition in Section 7.1(u) of the Brookfield Agreement) on the
Closing Date.

 

SECTION 1.3               Company Rights Offering Election.  The Company may at
any time prior to the date of filing of the Disclosure Statement, upon written
notice to each Purchaser in accordance with the terms hereof (the “Rights
Offering Election”), irrevocably elect to convert the obligation of such
Purchaser to purchase the Shares as contemplated by Section 1.1 hereof into an
obligation of such Purchaser to participate in a rights offering by the Company
pursuant to which shareholders and/or creditors of the Company are offered
rights to subscribe for shares of New Common Stock (a “Company Rights
Offering”), subject to the execution and delivery of definitive documentation
therefor and the satisfaction of the conditions described therein and other
customary conditions for a public rights offering.  To the extent the Company
makes a Rights Offering Election, (i) each Purchaser shall be entitled to a
minimum allocation of shares of New Common Stock in the Company Rights Offering
equal to the number of shares such Purchaser would otherwise be required to
purchase pursuant to Section 1.1 hereof had no such election been made, (ii) the
purchase price per share payable by such Purchaser shall be equal to the Per
Share Purchase Price and such Purchaser shall not be otherwise adversely
affected as compared to the transactions contemplated hereby, (iii) the Company
Rights Offering shall be effected in a manner substantially consistent with the
procedures contemplated by Section 2.2 of the Original Agreement; provided, that
the Company Rights Offering shall be completed by the Effective Date, and (iv)
the Company and each Purchaser shall cooperate in good faith to develop and
agree upon documentation that is reasonably acceptable to both the Company and
each Purchaser governing the further terms and conditions of the Company Rights
Offering.

 

SECTION 1.4               Company Election to Replace Certain Shares; Company
Election to Reserve and Repurchase Certain Shares.

 

(a)           In the event that the Company has sold, or has binding commitments
to sell on or prior to the Effective Date, Permitted Replacement Shares, the
Company may elect by written notice to each Purchaser to reduce the Total
Purchase Amount by all or any portion of the number of such Permitted
Replacement Shares as the Company may determine in its discretion; provided,
that the Total Purchase Amount shall

 

5

--------------------------------------------------------------------------------


 

not be less than 190,000,000.  No election by the Company under this Section
1.4(a) shall be effective unless received by each Purchaser on or prior to the
date that is 15 days before the commencement of the hearing to consider
confirmation of the Plan. Any election by the Company under this Section 1.4(a)
shall be binding and irrevocable.

 

(b)           If the Plan as presented for confirmation provides for the
commencement on or within 45 days after the Effective Date of a broadly
distributed public offering of New Common Stock, the Company may elect, by
written notice to each Purchaser on or prior to October 11, 2010, to specify a
number of Shares to be purchased by the Purchasers at Closing as Shares to be
subject to repurchase after Closing and/or subject to a put option pursuant to
this Section 1.4(b) and/or Section 1.4(c), as applicable (the “Reserved
Shares”); provided, that the excess of (i) its GGP Pro Rata Share of the Total
Purchase Amount minus (ii) its Reserved Shares shall not be less than its GGP
Pro Rata Share of 190,000,000.  The first 35,000,000 of such Reserved Shares
shall constitute “Put Shares” governed by Section 1.4(c).  Any Reserved Shares
in excess of 35,000,000 Shares shall constitute “Repurchase Shares”. With
respect to any Repurchase Shares, the Company shall pay to each Purchaser in
cash on the Effective Date an amount equal to $0.25 per Repurchase Share.  Upon
payment of such amount, the Company shall thereafter have the right to elect by
written notice to each Purchaser (a “Repurchase Notice”) on or prior to the 40th
day after the Effective Date (or, if not a Business Day, the next Business Day)
to repurchase from each Purchaser a number of Shares equal to the lesser of such
Purchaser’s Clawback Percentage of (x) the aggregate number of Permitted
Replacement Shares (other than any Permitted Replacement Shares applied to
reduce the Total Purchase Amount pursuant to Section 1.4(a)) sold by the Company
prior to the 45th day after the Effective Date and (y) the sum of the initial
number of Repurchase Shares under this Agreement and the initial number of
Reserved Shares (as defined in the Fairholme Agreement) under the Fairholme
Agreement.  The purchase price for any Repurchase Shares shall be $10.00 per
Share, payable in cash in immediately available funds against delivery of the
Repurchase Shares on a settlement date determined by the Company and each
Purchaser and not later than the date that is 45 days after the Effective Date.
Any Repurchase Notice under this Section 1.4(b) shall, when taken together with
this Agreement, constitute a binding offer and acceptance and be irrevocable.

 

For the purposes of this Section 1.4, “Clawback Percentage” means, for each
Purchaser under this Agreement and the Fairholme Agreement, the quotient
(expressed as a percentage) of (a) the number of Clawback Shares such Purchaser
is purchasing at Closing divided by (b) all the Clawback Shares purchased at
Closing under this Agreement and the Fairholme Agreement.  The aggregate
Clawback Percentages shall at all times equal 100%.

 

For the purposes of this Section 1.4, “Clawback Shares” means all Reserved
Shares under the Fairholme Agreement and all Repurchase Shares (but not Put
Shares) under this Agreement.

 

(c)           With respect to the Put Shares, the following provisions will
apply:

 

6

--------------------------------------------------------------------------------


 

(i)            The Company shall not be obligated to sell, and no Purchaser
shall be obligated to purchase, any Put Shares at Closing.  Instead, the Company
shall have the option (the “Put Option”) to sell to the Purchasers on the first
Business Day occurring at least 210 days after the Effective Date (the
“Settlement Date”) a number of Shares up to the Deficiency Amount (the “Backstop
Shares”).

 

(ii)           The Company may exercise its Put Option by irrevocable written
notice (a “Put Notice”) delivered to each Purchaser on the third Business Day
prior to the Settlement Date (it being agreed that the Company may at its
election for convenience deliver the Put Notice prior to such date, but it shall
be revocable until, and become effective only as of, the third Business Day
prior to the Settlement Date), and the Put Option shall expire if the Put Notice
is not so delivered.  The Put Notice and this Agreement together shall
constitute the binding agreement of the Company to sell to each Purchaser, and
of each Purchaser to purchase from the Company, on the Settlement Date a number
of Shares equal to such Purchaser’s pro rata share of the Backstop Shares for a
purchase price per share equal to the Per Share Purchase Price (payable in cash
in immediately available funds).  Closing of the sale and purchase of the
Backstop Shares shall occur at 9:30 a.m., New York time, on the Settlement Date
at the offices of Weil, Gotshal & Manges LLP located at 767 Fifth Avenue, New
York, NY 10153, or such other date, time or location as agreed by the parties. 
Backstop Shares shall constitute “Shares” for all purposes of this Agreement,
including without limitation, the representations and warranties of the Company
set forth in Article III.  All conditions precedent to the obligation of the
Company to issue and sell, and of each Purchaser to purchase, Backstop Shares
shall be deemed satisfied on the Settlement Date, provided that (A) the
obligations of the Company and each Purchaser on the Settlement Date shall be
subject to the satisfaction (or waiver by each of them) of the condition
precedent that no judgment, injunction, decree or other legal restraint shall
prohibit settlement and (B) the obligation of each Purchaser on the Settlement
Date shall be subject to the additional condition precedent that the
representations and warranties of the Company in Section 3.5(a) as they relate
to the Backstop Shares shall be true and correct at and as of the Settlement
Date as if made at and as of the Settlement Date.  Each Purchaser’s

 

7

--------------------------------------------------------------------------------


 

obligation with respect to its pro rata share of the Backstop Shares will be
independent of the payment or nonpayment of any amount by the Company with
respect to any Bridge Note (as described below).

 

(iii)          For purposes of the Company’s Put Option, the “Deficiency Amount”
shall be the sum, if positive, of:

 

(A) the aggregate number of Put Shares under this Agreement;

 

minus

 

(B) the quotient of (x) Excess Equity Capital Proceeds divided by (y) the Per
Share Purchase Price.

 

The Company shall notify the Purchasers at such time as the Deficiency Amount
has been reduced to zero (the “Put Termination Notice”) and, upon such notice,
the Put Option shall terminate and be without further force or effect.  The
Company also may terminate the Put Option voluntarily by written notice at any
time.  Commencing on the 90th day after the Effective Date, for each day the
Deficiency Amount is outstanding, a fee shall accrue at a rate per annum equal
to 2.0% of an amount equal to the product of (i) the outstanding Deficiency
Amount from time to time and (ii) $10.00, with the accrued and unpaid amount
payable in arrears on the earlier of the termination of the Put Option or the
Settlement Date.

 

For the purposes of Section 1.4(c), “Excess Equity Capital Proceeds” means the
excess, if any, as of the Settlement Date of (a) cash proceeds to the Company
(net of all underwriting or other discounts, fees or other compensation and
related expenses) from the sale of Common Stock, New Common Stock and Share
Equivalents after the date hereof and prior to the Settlement Date (other than
(i) the sale of 250,000,000 shares of New Common Stock under the Brookfield
Agreement and the sale of the first 190,000,000 shares of New Common Stock under
this Agreement and the Fairholme Agreement (in each case including any such
shares of New Common Stock purchased by assigns or designees), (ii) the issuance
of New Common Stock to settle the Hughes Heirs Obligations and (iii) the
issuance of New Common Stock to employees and directors of the Company) over (b)
$2,050,000,000.

 

8

--------------------------------------------------------------------------------


 

(iv)          PSCM, in its sole discretion, may designate that some or all of
the Backstop Shares be issued in the name of, and delivered (together with the
payment obligations therewith) to, the other members of the Purchaser Group. 
Each Purchaser (other than Pershing Square International, Ltd. and Pershing
Square International V, Ltd.) will be bound jointly and severally with respect
to the obligations of all the Purchasers with respect to the Put Option.

 

(v)           In addition, if it has designated any Put Shares, the Company
shall issue to the Purchasers, and the Purchasers shall purchase from the
Company, on the Effective Date one or more unsecured notes with terms consistent
with this Section 1.4 and in form to be mutually agreed prior to the designation
of Put Shares (the “Bridge Notes”) in an amount equal to the product of (A) the
Put Shares multiplied by (B) the Per Share Purchase Price (the “Bridge Note
Amount”).  The Bridge Notes shall (1) have a final maturity date and be
unconditionally payable on the first Business Day occurring at least 211 days
after the Effective Date (the “Bridge Note Maturity Date”), (2) bear interest at
a rate of 6.00% per annum (the “Bridge Note Interest Rate”), with interest
accruing and compounding quarterly, but payable only upon prepayment or payment
of principal, (3) be unsecured general obligations of the Company without
guarantee by any subsidiary, (4) have a successorship covenant customary for
short term indebtedness of public companies, but no financial, operational
restriction or similar covenants or any business representations or warranties
and (5) have events of default limited to non-payment and customary bankruptcy
matters, but for the avoidance of doubt, no cross-default, cross-acceleration or
similar clauses.  In return for the Bridge Notes, each Purchaser shall deliver
to the Company on the Effective Date cash proceeds in the amount of such
Purchaser’s pro rata share of the Bridge Note Amount.  If the Company has not
repaid Purchasers the full amount outstanding under the Bridge Notes on or
before the Bridge Note Maturity Date, interest will accrue on the unpaid amount
of the Bridge Notes, including due but unpaid interest, at a default rate equal
to the Bridge Note Interest Rate plus 2.00%.  The Bridge Notes may be prepaid at
any time without premium or penalty.  The Bridge Note shall be freely
transferable by holders; provided that any transfer shall require the consent of
the Company, not to be

 

9

--------------------------------------------------------------------------------


 

unreasonably withheld, at any time that no event of default thereunder is
continuing (and it being agreed that the Company shall not be obligated to
register any Bridge Note under securities laws).

 

(vi)          The Company and each Purchaser agree to work together in good
faith with the aim to negotiate and agree on mutually acceptable definitive form
of the Bridge Notes as promptly as practicable.

 

(vii)         In the event that the Company pays or declares any dividend or
distribution on New Common Shares with a record date after the Effective Date
and prior to the Settlement Date, (A) the Per Share Purchase Price shall be
decreased by the value of such dividend or distribution (with (1) dividends or
distributions payable in New Common Shares valued at the Per Share Purchase
Price (before giving effect to such adjustment), (2) dividends or distributions
payable in cash valued at the amount of cash, and (3) dividends or distributions
of other property valued at “Fair Market Value” as defined in the form of
Warrant Agreement) and (B) the number of Shares subject to the Put Option shall
be increased by multiplying such number by a fraction the numerator of which is
the Per Share Purchase Price before giving effect to such adjustment and the
denominator of which is the Per Share Purchase Price after giving effect to such
adjustment.

 

(viii)        At Closing, the Purchasers shall collaterally assign and post the
Bridge Notes (or an amount of cash and freely marketable securities with a fair
market value equal to the principal amount of the Bridge Notes) as collateral
for performance of the Purchasers’ obligations under the Put Option pursuant to
customary collateral arrangements reasonably acceptable to the parties.  The
amount of collateral to be posted shall be measured by the principal amount of
the Bridge Note outstanding from time to time and there shall be no requirement
to post additional collateral if the Bridge Note is voluntarily paid by the
Company prior to its maturity.

 

(ix)           For the purposes of this Section 1.4(c), the “pro rata share” of
each Purchaser means the percentage designated by PSCM by written notice to the
Company on or prior to the Effective Date; provided that the sum of such pro
rata shares shall be 100%.

 

10

--------------------------------------------------------------------------------


 

(x)            The Bridge Note Amount shall not be included in the calculation
of Closing Date Net Debt or Closing Date Net Debt W/O Reinstatement Adjustment
pursuant to Section 5.16.

 

SECTION 1.5               Pro Rata Reductions with Fairholme Agreement.  No
election by the Company pursuant to Section 1.4(a) or specification of Reserved
Shares pursuant to Section 1.4(b) shall be made without the consent of PSCM
unless the Company is making a similar election under the Fairholme Agreement,
such that each of the aggregate number of Shares required to be purchased at
Closing is allocated as among each Purchaser and among each of the Fairholme
Purchasers under the Fairholme Agreement in accordance with the applicable GGP
Pro Rata Share; provided, however that solely for the purposes of this
Section 1.5, the number of Put Shares shall be included in the above calculation
of the number of Shares required to be purchased at Closing.

 

ARTICLE II

 

GGO SHARE DISTRIBUTION AND PURCHASE OF GGO COMMON STOCK

 

SECTION 2.1               GGO Share Distribution.  On the terms and subject to
the conditions (including Bankruptcy Court approval) set forth herein, the Plan
shall provide for the following:

 

(a)           On or prior to the Effective Date, the Company shall incorporate
GGO with issued and outstanding capital stock consisting of at least the GGO
Common Share Amount of shares of common stock (the “GGO Common Stock”),
designate an employee of the Company familiar with the Identified Assets and
reasonably acceptable to each Purchaser to serve as a representative of GGO (the
“GGO Representative”) and shall contribute to GGO (directly or indirectly) the
assets (and/or equity interests related thereto) set forth in Exhibit E hereto
and have GGO assume directly or indirectly the associated liabilities (the
“Identified Assets”); provided, however, that to the extent the Company is
prohibited by Law from contributing one or more of the Identified Assets to GGO
or the contribution thereof would breach or give rise to a default under any
Contract, agreement or instrument that would, in the good faith judgment of the
Company in consultation with the GGO Representative, impair in any material
respect the value of the relevant Identified Asset or give rise to additional
liability (other than liability that would not, in the aggregate, be material)
on the part of GGO or the Company or a Subsidiary of the Company, the Company
shall (i) to the extent not prohibited by Law or would not give rise to such a
default, take such action or cause to be taken such other actions in order to
place GGO, insofar as reasonably possible, in the same economic position as if
such Identified Asset had been transferred as contemplated hereby and so that,
insofar as reasonably possible, substantially all the benefits and burdens
(including all obligations thereunder but excluding any obligations that arise
out of the transfer of the Identified Asset to the extent included in Permitted
Claims) relating to such Identified Asset, including possession, use, risk of
loss, potential for gain and control of such Identified Asset, are to inure from
and after the Closing to GGO

 

11

--------------------------------------------------------------------------------


 

(provided that as soon as a consent for the contribution of an Identified Asset
is obtained or the contractual impediment is removed or no longer applies, the
applicable Identified Asset shall be promptly contributed to GGO), or (ii) to
the extent the actions contemplated by clause (i) are not possible without
resulting in a material and adverse effect on the Company and its Subsidiaries
(as reasonably determined by the Company in consultation with the GGO
Representative), contribute other assets, with the consent of each Purchaser
(which such Purchaser shall not unreasonably withhold, condition or delay),
having an economically equivalent value and related financial impact on the
Company (in each case, as reasonably agreed by each Purchaser and the Company in
consultation with the GGO Representative) to the Identified Asset not so
contributed.  In no event shall the Company (or any subsidiary of the Company)
pay more than $16,000,000 in the aggregate or make any other payment or provide
any other economic consideration to reduce the principal amount of the mortgage
related to 110 N. Wacker Drive, Chicago, Illinois.

 

(b)           The GGO Common Share Amount of shares of GGO Common Stock,
representing all of the outstanding capital stock of GGO (other than shares of
GGO Common Stock to be issued (x) pursuant to Section 2.2 of this Agreement,
(y) to the other Initial Investors pursuant to Section 2.2 of their respective
Investment Agreements, and (z) upon exercise of the GGO Warrants and the
warrants issued to the other Initial Investors pursuant to their respective
Investment Agreements), shall be distributed, on or prior to the Effective Date,
to the shareholders of the Company (pre-issuance of the Shares) on a pro rata
basis and holders of UPREIT Units (the “GGO Share Distribution”).

 

(c)           It is agreed that neither the Company nor any of its Subsidiaries
shall be required to pay or cause payment of any fees or make any financial
accommodations to obtain any third-party consent, approval, waiver or other
permission for the contribution contemplated by Section 2.1(a), or to seek any
such consent, approval, waiver or other permission that is inapplicable to the
Company or any of its Debtor Subsidiaries pursuant to the Bankruptcy Code.

 

(d)           The parties currently contemplate that the GGO Share Distribution
will be structured as a “tax free spin-off” under the Code.  To the extent that
the Company and each Purchaser jointly determine that it is desirable for the
GGO Share Distribution to be structured as a taxable dividend, the parties will
work together to structure the transaction to allow for such outcome.

 

(e)           With respect to the Columbia Master Planned Community (the
“CMPC”), it is the intention of the parties that office and mall assets
currently producing any material amount of income at the CMPC (including any
associated right of access to parking spaces) will be retained by the Company
and the remaining non-income producing assets at the CMPC will be transferred to
GGO (including rights to develop and/or redevelop (as appropriate) the remainder
of the CMPC).  On or prior to the Effective Date, the Company and GGO shall
enter into a mutually satisfactory development and cooperation agreement with
respect to the CMPC, which agreement

 

12

--------------------------------------------------------------------------------


 

shall provide, among other things, that GGO shall grant mutually satisfactory
easements, to the extent not already granted, such that the office buildings
retained by GGP (as provided above) continuously shall have access to parking
spaces appropriate for such office buildings.

 

SECTION 2.2               Purchase of GGO Common Stock.

 

(a)           On the terms and subject to the conditions set forth herein, the
Plan shall provide that at the Closing, each Purchaser shall purchase from GGO,
and GGO shall sell to such Purchaser, a number of shares of GGO Common Stock
(the “GGO Shares”) equal to its GGO Pro Rata Share of 2,625,000 shares of GGO
Common Stock, for a price per share equal to $47.619048 (the “GGO Per Share
Purchase Price” and such $125,000,000 aggregate purchase price, the “GGO
Purchase Price”).  At the Closing the Purchasers shall cause the GGO Purchase
Price to be paid by wire transfer of immediately available U.S. Dollar funds to
such account or accounts as the Company shall have designated in writing prior
to the Closing.

 

(b)           All GGO Shares shall be delivered with any and all issue, stamp,
transfer or similar taxes or duties payable in connection with such delivery
duly paid by GGO to the extent required under the Confirmation Order or
applicable Law.

 

(c)           Each Purchaser, in its sole discretion, may designate that some or
all of the GGO Shares be issued in the name of, and delivered to, the other
members of its Purchaser Group in accordance with and subject to the Designation
Conditions.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to each Purchaser, as set forth below,
except (i) as set forth in the Company’s Annual Report on Form 10-K for the year
ended December 31, 2009  (but not in documents filed as exhibits thereto or
documents incorporated by reference therein) filed with the SEC on March 1, 2010
(other than in any “risk factor” disclosure or any other forward-looking
disclosures contained in such reports under the headings “Risk Factors” or
“Cautionary Note” or any similar sections) or (ii) as set forth in the
disclosure schedule delivered by the Company to each Purchaser on the date of
this Agreement (the “Company Disclosure Letter”):

 

SECTION 3.1               Organization and Qualification.  The Company and each
of its direct and indirect Significant Subsidiaries is duly organized and is
validly existing as a corporation or other form of entity, where applicable, in
good standing under the Laws of their respective jurisdictions of organization,
with the requisite power and authority to own, operate or manage its properties
and conduct its business as currently conducted, subject, as applicable, to the
restrictions that result from any such entity’s status as a debtor-in-possession
under Chapter 11, except to the extent the failure of such Significant
Subsidiary to be in good standing (to the extent the concept of good standing is

 

13

--------------------------------------------------------------------------------


 

applicable in its jurisdiction of organization) would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.  The
Company and each of its Significant Subsidiaries has been duly qualified as a
foreign corporation or other form of entity for the transaction of business and,
where applicable, is in good standing under the Laws of each other jurisdiction
in which it owns, manages, operates or leases properties or conducts business so
as to require such qualification, except to the extent the failure to be so
qualified or, where applicable, be in good standing would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

SECTION 3.2               Corporate Power and Authority.

 

(a)           Subject to the authorization of the Bankruptcy Court, which shall
be contained in the Confirmation Order, and the expiration or waiver by the
Bankruptcy Court of the 14-day period set forth in Bankruptcy
Rule 3020(e) following entry of the Confirmation Order, the Company has the
requisite power and authority to enter into, execute and deliver this Agreement
and to perform its obligations hereunder (except with respect to (i) the
issuance of the Warrants and (ii) the provisions of the Approval Order).  The
Company has taken all necessary corporate action required for the due
authorization, execution, delivery and performance by it of this Agreement.

 

(b)           Subject to the entry of the Approval Order, the Company has the
requisite power and authority to (i) issue the Warrants (assuming the accuracy
of the representations of each Purchaser contained in Exhibit D) and
(ii) perform its obligations pursuant to the provisions of the Approval Order
hereof.  No approval by any securityholders of the Company or any Subsidiary of
the Company is required in connection with the issuance of the Warrants or the
issuance of the shares of Common Stock upon exercise of the Warrants.

 

(c)           The Company has received written confirmation from the NYSE that
the shares of New Common Stock or other Equity Securities issuable by the
Company to each Purchaser and the other members of the Purchaser Group in
connection with each Purchaser’s exercise of its Subscription Rights
contemplated by Section 5.9(a) hereof shall not require stockholder approval and
shall be eligible for listing on the NYSE in the hands of such Purchaser or
other members of the Purchaser Group without any requirement for stockholder
approval, in each case, during the five (5) year period following the Closing
Date.

 

SECTION 3.3               Execution and Delivery; Enforceability.

 

(a)           This Agreement has been duly and validly executed and delivered by
the Company, and subject to the authorization of the Bankruptcy Court, which
shall be contained in the Confirmation Order, and the expiration or waiver by
the Bankruptcy Court of the 14-day period set forth in Bankruptcy
Rule 3020(e) following entry of the Confirmation Order, shall constitute the
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to general principles of equity, including
principles of commercial reasonableness, good faith and

 

14

--------------------------------------------------------------------------------


 

fair dealing (regardless of whether enforcement is sought in a proceeding at Law
or in equity) (except with respect to (i) the issuance of the Warrants and
(ii) the provisions of the Approval Order).

 

(b)           Subject to the entry of the Approval Order, the provisions of this
Agreement relating to (i) the issuance of the Warrants and (ii) the provisions
of the Approval Order shall constitute the valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms.

 

SECTION 3.4               Authorized Capital Stock.  As of the date of this
Agreement, the authorized capital stock of the Company consists of 875,000,000
shares of Common Stock and of 5,000,000 shares of preferred stock.  The issued
and outstanding capital stock of the Company and the shares of Common Stock
available for grant pursuant to the Company’s 1993 Stock Incentive Plan, 1998
Stock Incentive Plan and  2003 Stock Incentive Plan (collectively, the “Company
Option Plans”) or otherwise as of March 26, 2010 (the “Measurement Date”) is set
forth on Section 3.4 of the Company Disclosure Letter.  From the Measurement
Date to the date of this Agreement, other than in connection with the issuance
of shares of Common Stock pursuant to the exercise of options outstanding as of
the Measurement Date, there has been no change in the number of outstanding
shares of capital stock of the Company or the number of outstanding Equity
Securities (as defined below).  Except as set forth on Section 3.4 of the
Company Disclosure Letter, on the Measurement Date, there was not outstanding,
and there was not reserved for issuance, any (i) share of capital stock or other
voting securities of the Company or its Significant Subsidiaries; (ii) security
of the Company or its Subsidiaries convertible into or exchangeable or
exercisable for shares of capital stock or voting securities of the Company or
its Significant Subsidiaries; (iii) option or other right to acquire from the
Company or its Subsidiaries, or obligation of the Company or its Subsidiaries to
issue, any shares of capital stock, voting securities or security convertible
into or  exercisable or exchangeable for shares of capital stock or voting
securities of the Company or its Significant Subsidiaries, as the case may be;
or (iv) equity equivalent interest in the ownership or earnings of the Company
or its Significant Subsidiaries or other similar right, in each case to which
the Company or a Significant Subsidiary is a party (the items in clauses
(i) through (iv) collectively, “Equity Securities”).  Other than as set forth on
Section 3.4 of the Company Disclosure Letter or as contemplated by this
Agreement, or pursuant to Contracts entered into by the Company after the date
hereof and prior to the Closing that are otherwise not inconsistent with any
Purchaser’s rights hereunder and with respect to the transactions contemplated
hereby, and do not confer on any other Person rights that are superior to those
received by any Purchaser hereunder or pursuant to the transactions contemplated
hereby other than rights and terms that are customarily granted to holders of
any such Equity Securities so issued and not customarily granted in transactions
such as the transactions contemplated hereby, there is no outstanding obligation
of the Company or its Subsidiaries to repurchase, redeem or otherwise acquire
any Equity Security.  Other than as set forth on Section 3.4 of the Company
Disclosure Letter or as contemplated by this Agreement, or pursuant to Contracts
entered into by the Company in connection with the issuance of Equity

 

15

--------------------------------------------------------------------------------


 

Securities after the date hereof and prior to the Closing that are otherwise not
inconsistent with any Purchaser’s rights hereunder and with respect to the
transactions contemplated hereby, and do not confer on any other Person rights
that are superior to those received by any Purchaser hereunder or pursuant to
the transactions contemplated hereby other than rights and terms that are
customarily granted to holders of any such Equity Securities so issued and not
customarily granted in transactions such as the transactions contemplated
hereby, there is no stockholder agreement, voting trust or other agreement or
understanding to which the Company is a party or by which the Company is bound
relating to the voting, purchase, transfer or registration of any shares of
capital stock of the Company or preemptive rights with respect thereto. 
Section 3.4 of the Company Disclosure Letter sets forth a complete and accurate
list of the outstanding Equity Securities of the Company as of the Measurement
Date, including the applicable conversion rates and exercise prices (or, in the
case of options to acquire Common Stock, the weighted average exercise price)
relating to the conversion or exercise of such Equity Securities into or for
Common Stock.

 

SECTION 3.5               Issuance.

 

(a)           Subject to the authorization of the Bankruptcy Court, which shall
be contained in entry of the Confirmation Order, and the expiration or waiver by
the Bankruptcy Court of the 14 day period set forth in Bankruptcy
Rule 3020(e) following entry of the Confirmation Order, the issuance of the
Shares and the New Warrants has been duly and validly authorized.  Subject to
the entry of the Approval Order and assuming the accuracy of the representations
of such Purchaser contained in Exhibit D, the issuance of the Warrants is duly
and validly authorized.  When the Shares are issued and delivered in accordance
with the terms of this Agreement against payment therefor, the Shares shall be
duly and validly issued, fully paid and non-assessable and free and clear of all
taxes, liens, pre-emptive rights, rights of first refusal and subscription
rights, other than rights and restrictions under this Agreement, the Non-Control
Agreement and applicable state and federal securities Laws.  When the Warrants
and the New Warrants are issued and delivered in accordance with the terms of
this Agreement, the Warrants and New Warrants shall be duly and validly issued
and free and clear of all taxes, liens, pre-emptive rights, rights of first
refusal and subscription rights, other than rights and restrictions under this
Agreement, the terms of the Warrants and New Warrants and under applicable state
and federal securities Laws.  When the shares of Common Stock issuable upon the
exercise of the Warrants and the shares of New Common Stock issuable upon the
exercise of the New Warrants are issued and delivered against payment therefor,
the shares of Common Stock and New Common Stock, as applicable, shall be duly
and validly issued, fully paid and non-assessable and free and clear of all
taxes, liens, pre-emptive rights, rights of first refusal and subscription
rights, other than rights and restrictions under this Agreement, the Non-Control
Agreement and applicable state and federal securities Laws.

 

(b)           Subject to the authorization of the Bankruptcy Court, which shall
be contained in the entry of the Confirmation Order, and the expiration or
waiver by the Bankruptcy Court of the 14-day period set forth in Bankruptcy
Rule 3020(e) following

 

16

--------------------------------------------------------------------------------


 

entry of the Confirmation Order, when the GGO Shares and the GGO Warrants are
issued, the GGO Shares and GGO Warrants shall be duly and validly authorized,
duly and validly issued, fully paid and non-assessable and free and clear of all
taxes, liens, pre-emptive rights, rights of first refusal and subscription
rights, other than rights and restrictions under this Agreement and under
applicable state and federal securities Laws.  When the shares of GGO Common
Stock issuable upon the exercise of the GGO Warrants are issued and delivered
against payment therefor, the shares of GGO Common Stock shall be duly and
validly issued, fully paid and non-assessable and free and clear of all taxes,
liens, pre-emptive rights, rights of first refusal and subscription rights,
other than rights and restrictions under this Agreement and under applicable
state and federal securities Laws.

 

SECTION 3.6               No Conflict.

 

(a)           Subject to (i) the receipt of the consents set forth on
Section 3.6 of the Company Disclosure Letter, (ii) such authorization as is
required by the Bankruptcy Court or the Bankruptcy Code, which shall be
contained in the entry of the Confirmation Order, and the expiration, or waiver
by the Bankruptcy Court, of the 14-day period set forth in Bankruptcy
Rule 3020(e) following entry of the Confirmation Order, (iii) any provisions of
the Bankruptcy Code that override, eliminate or abrogate such consents or as may
be ordered by the Bankruptcy Court and (iv) the ability to employ the
alternatives contemplated by Section 2.1 of the Agreement, the execution and
delivery (or, with respect to the Plan, the filing) by the Company of this
Agreement and the Plan, the performance by the Company of its respective
obligations under this Agreement and compliance by the Company with all of the
provisions hereof and thereof and the consummation of the transactions
contemplated herein and therein, (x) shall not conflict with, or result in a
breach or violation of, any of the terms or provisions of, or constitute a
default under, or result in the acceleration of, or the creation of any lien
under, or give rise to any termination right under, any Contract to which the
Company or any of the Company’s Subsidiaries is a party or by which any of their
material assets are subject or encumbered, (y) shall not result in any violation
or breach of any terms, conditions or provisions of the certificate of
incorporation or bylaws of the Company, or the comparable organizational
documents of the Company’s Subsidiaries, and (z) shall not conflict with or
result in any violation or breach of, or any termination or impairment of any
rights under, any statute or any license, authorization, injunction, judgment,
order, decree, rule or regulation of any court or governmental agency or body
having jurisdiction over the Company or any of its Subsidiaries or any of their
respective properties or assets, except, in the case of each of clauses (x) and
(z) above, for any such conflict, breach, acceleration, lien, termination,
impairment, failure to comply, default or violation that would not, individually
or in the aggregate, be reasonably expected to have a Material Adverse Effect
(except with respect to (i) the issuance of the Warrants and (ii) the provisions
of the Approval Order).

 

(b)           Subject to the entry of the Approval Order, (i) the issuance of
the Warrants (assuming the accuracy of the representations of each Purchaser
contained in Exhibit D) and (ii) the performance by the Company of its
respective obligations under

 

17

--------------------------------------------------------------------------------


 

the Approval Order and compliance by the Company with all of the provisions
thereof (x) shall not conflict with, or result in a breach or violation of, any
of the terms or provisions of, or constitute a default under, or result in the
acceleration of, or the creation of any lien under, or give rise to any
termination right under, any Contract, (y) shall not result in any violation or
breach of any terms, conditions or provisions of the certificate of
incorporation or bylaws of the Company, or the comparable organizational
documents of the Company’s Subsidiaries, and (z) shall not conflict with or
result in any violation or breach of, or any termination or impairment of any
rights under, any statute or any license, authorization, injunction, judgment,
order, decree, rule or regulation of any court or governmental agency or body
having jurisdiction over the Company or any of its Subsidiaries or any of their
respective properties or assets, except, in the case of each of clauses (x) and
(z) above, for any such conflict, breach, acceleration, lien, termination,
impairment, failure to comply, default or violation that would not, individually
or in the aggregate, be reasonably expected to have a Material Adverse Effect.

 

SECTION 3.7               Consents and Approvals.

 

(a)           No consent, approval, authorization, order, registration or
qualification of or with any Governmental Entity having jurisdiction over the
Company or any of its Subsidiaries or any of their respective properties is
required for (i) (1) the issuance and delivery of the New Warrants, (2) the
issuance, sale and delivery of Shares, (3) the issuance and delivery of the
Warrants, (4) the issuance, sale and delivery of the GGO Shares, (5) the
issuance and delivery of the GGO Warrants, (6) the issuance of New Common Stock
upon exercise of the New Warrants, (7) the issuance of GGO Common Stock upon
exercise of the GGO Warrants and (8) the issuance of Common Stock upon exercise
of the Warrants and (ii) the execution and delivery by the Company of this
Agreement or the Plan and performance of and compliance by the Company with all
of the provisions hereof and thereof and the consummation of the transactions
contemplated herein and therein, except (A) such authorization as is required by
the Bankruptcy Court or the Bankruptcy Code, which shall be contained in the
entry of the relevant Court Order, and the expiration, or waiver by the
Bankruptcy Court, of the 14-day period set forth in Bankruptcy
Rule 3020(e) following entry of the Confirmation Order, as applicable (except
with respect to (i) the issuance of the Warrants and (ii) the provisions of the
Approval Order), (B) filings required under, and compliance with (other than
shareholder approval requirements in respect of the issuance of the Warrants),
the applicable requirements of the Exchange Act and the rules and regulations
promulgated thereunder, the Securities Act and the rules and regulations
promulgated thereunder, and the rules of the New York Stock Exchange, and
(C) such other consents, approvals, authorizations, orders, registrations or
qualifications that, if not obtained, made or given, would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

 

(b)           No consent, approval, authorization, order, registration or
qualification of or with any Governmental Entity having jurisdiction over the
Company or any of its Subsidiaries or any of their respective properties is
required for (1) the issuance and delivery of the Warrants and (2) the
performance of and compliance by the

 

18

--------------------------------------------------------------------------------


 

Company with all of the provisions of the Approval Order except (A) the entry of
the Approval Order, (B) filings required under, and compliance with (other than
shareholder approval requirements in respect of the issuance of the Warrants),
the applicable requirements of the Exchange Act and the rules and regulations
promulgated thereunder, the Securities Act and the rules and regulations
promulgated thereunder, and the rules of the New York Stock Exchange, and
(C) such other consents, approvals, authorizations, orders, registrations or
qualifications that, if not obtained, made or given, would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

 

SECTION 3.8               Company Reports.

 

(a)           The Company has filed with or otherwise furnished to the
Securities and Exchange Commission (the “SEC”) all material forms, reports,
schedules, statements and other documents required to be filed or furnished by
it under the United States Securities Act of 1933, as amended (the “Securities
Act”) or the Exchange Act since December 31, 2007 (such documents, as
supplemented or amended since the time of filing, and together with all
information incorporated by reference therein, the “Company SEC Reports”).  No
Subsidiary of the Company is required to file with the SEC any such forms,
reports, schedules, statements or other documents pursuant to Section 13 or 15
of the Exchange Act.  As of their respective effective dates (in the case of
Company SEC Reports that are registration statements filed pursuant to the
requirements of the Securities Act) and as of their respective filing dates (in
the case of all other Company SEC Reports), except as and to the extent
modified, amended, restated, corrected, updated or superseded by any subsequent
Company SEC Report filed and publicly available prior to the date of this
Agreement, the Company SEC Reports (i) complied in all material respects with
the applicable requirements of the Securities Act and the Exchange Act, and the
rules and regulations of the SEC promulgated thereunder applicable to such
Company SEC Reports, and  (ii) did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

(b)           The Company maintains a system of “internal controls over
financial reporting” (as defined in Rules 13a-15(f) and 15a-15(f) under the
Exchange Act) that provides reasonable assurance regarding the reliability of
the Company’s financial reporting and the preparation of the Company’s financial
statements for external purposes in accordance with GAAP and that includes
policies and procedures that (i) pertain to the maintenance of records that, in
reasonable detail, accurately and fairly reflect the transactions and
dispositions of the assets of the Company, (ii) provide reasonable assurance
that transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that receipts and expenditures of the
Company are being made only in accordance with authorizations of management and
directors of the Company, and (iii) provide reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use, or disposition
of the Company’s assets that could have a material effect on the Company’s
financial statements.

 

19

--------------------------------------------------------------------------------


 

(c)           The Company maintains a system of “disclosure controls and
procedures” (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act)
that is reasonably designed to ensure that information required to be disclosed
by the Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the rules and forms of the SEC, and that information relating to the Company
is accumulated and communicated to the Company’s management as appropriate to
allow timely decisions regarding required disclosure and to make the
certifications of the Chief Executive Officer and Chief Financial Officer of the
Company required under the Exchange Act with respect to such reports.

 

(d)           Since December 31, 2008, the Company has not received any oral or
written notification of a “material weakness” in the Company’s internal controls
over financial reporting.  The term “material weakness” shall have the meaning
assigned to it in the Statements of Auditing Standards 112 and 115, as in effect
on the date hereof.

 

(e)           Except as and to the extent modified, amended, restated,
corrected, updated or superseded by any subsequent Company SEC Report filed and
publicly available prior to the date of this Agreement, the audited consolidated
financial statements and the unaudited consolidated interim financial statements
(including any related notes) included in the Company SEC Reports fairly present
in all material respects, the consolidated financial position of the Company and
its consolidated Subsidiaries as of the dates thereof and the consolidated
results of their operations and their consolidated cash flows for the periods
set forth therein (subject, in the case of financial statements for quarterly
periods, to normal year-end adjustments) and were prepared in conformity with
GAAP consistently applied during the periods involved (except as otherwise
disclosed in the notes thereto).

 

SECTION 3.9               No Undisclosed Liabilities.  None of the Company or
its Subsidiaries has any material liabilities (whether absolute, accrued,
contingent or otherwise) required to be reflected or reserved against on a
consolidated balance sheet of the Company prepared in accordance with GAAP,
except for liabilities (i) reflected or reserved against or provided for in the
Company’s consolidated balance sheet as of December 31, 2009 or disclosed in the
notes thereto, included in the Company’s Annual Report on Form 10-K for the year
ended December 31, 2009, (ii) incurred in the ordinary course of business
consistent with past practice since the date of such balance sheet, (iii) for
fees and expenses incurred in connection with the Bankruptcy Cases, which have
been estimated and included in the Admin/Priority Claims identified in the Plan
Summary Term Sheet; provided, however, that such amount is an estimate and
actual results may be higher or lower, (iv) incurred in the ordinary course of
performing this Agreement and certain other asset sales, transfers and other
actions permitted under this Agreement and (v) other liabilities at Closing as
contemplated by the Plan Summary Term Sheet.

 

20

--------------------------------------------------------------------------------


 

SECTION 3.10             No Material Adverse Effect.  Since December 31, 2009,
there has not occurred any event, fact or circumstance that has had or would
reasonably be expected to have, individually, or in the aggregate, a Material
Adverse Effect.

 

SECTION 3.11             No Violation or Default:  Licenses and Permits.  The
Company and its Subsidiaries (a) are in compliance with all Laws, statutes,
ordinances, rules, regulations, orders, judgments and decrees of any court or
governmental agency or body having jurisdiction over the Company or any of its
Subsidiaries or any of their respective properties, and (b) has not received
written notice of any alleged material violation of any of the foregoing except,
in the case of  each of clauses (a) and (b) above, for any such failure to
comply, default or violation that would not, individually or in the aggregate,
be reasonably expected to have a Material Adverse Effect or as may be the result
of the Company’s or any of its Subsidiaries’ Chapter 11 filing or status as a
debtor-in-possession under Chapter 11.  Subject to the restrictions that result
from the Company’s or any of its Subsidiaries’ status as a debtor-in-possession
under Chapter 11 (including that in certain instances the Company’s or such
Subsidiary’s conduct of its business requires Bankruptcy Court approval), each
of the Company and its Subsidiaries holds all material licenses, franchises,
permits, certificates of occupancy, consents, registrations, certificates and
other governmental and regulatory permits, authorizations and approvals required
for the operation of the business as currently conducted by it and for the
ownership, lease or operation of its material assets except, in each case, where
the failure to possess or make the same would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.12             Legal Proceedings.  There are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending or, to the
Knowledge of the Company, threatened against the Company or any of its
Subsidiaries which, individually, if determined adversely to the Company or any
of its Subsidiaries, would reasonably be expected to have a Material Adverse
Effect.

 

SECTION 3.13             Investment Company Act.  The Company is not, and, after
giving effect to the offering and sale of the Shares and the application of the
proceeds thereof, shall not be required to register as an “investment company”
or an entity “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
SEC thereunder.  As of the Effective Date, GGO, after giving effect to the
offering and sale of the GGO Shares and the application of the proceeds thereof,
shall not be required to register as an “investment company” or an entity
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and the rules and regulations of the SEC
thereunder.

 

SECTION 3.14             Compliance With Environmental Laws.  Except as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) each of the Company and its Subsidiaries are and have been
in compliance with and each of the Company Properties are and have been
maintained in compliance with, any and all applicable federal, state, local and
foreign Laws relating to the

 

21

--------------------------------------------------------------------------------


 

protection of the environment or natural resources, human health and safety as
such relates to the environment, or the presence, handling, or release of
Hazardous Materials (collectively, “Environmental Laws”), which compliance
includes obtaining, maintaining and complying with all permits, licenses or
other approvals required under Environmental Laws to conduct operations as
presently conducted, and no action is pending or, to the Knowledge of the
Company, threatened that seeks to repeal, modify, amend, revoke, limit, deny
renewal of, or otherwise appeal or challenge any such permits, licenses or other
approvals, (ii) none of the Company or its Subsidiaries have received any
written notice of, and none of the Company Properties have been the subject of
any written notice received by the Company or any of its Subsidiaries of, any
actual or potential liability or violation for the presence, exposure to,
investigation, remediation, arrangement for disposal, or release of any material
classified, characterized or regulated as hazardous, toxic, pollutants, or
contaminants under Environmental Laws, including petroleum products or
byproducts, radioactive materials, asbestos-containing materials, radon,
lead-containing materials, polychlorinated biphenyls, mold, and hazardous
building materials (collectively, “Hazardous Materials”), (iii) none of the
Company and its Subsidiaries are a party to or the subject of any pending, or,
to the Knowledge of the Company, threatened, legal proceeding alleging any
liability, responsibility, or violation under any Environmental Laws with
respect to their past or present facilities or their respective operations,
(iv) none of the Company and its Subsidiaries have released Hazardous Materials
on any real property in a manner that would reasonably be expected to result in
an environmental claim or liability against the Company or any of its
Subsidiaries or Affiliates, (v) none of the Company Properties is the subject of
any pending, or, to the Knowledge of the Company, threatened, legal proceeding
alleging any liability, responsibility, or violation under any Environmental
Laws, and (vi) to the Knowledge of the Company, there has been no release of
Hazardous Materials on, from, under, or at any of the Company Properties that
would reasonably be expected to result in an environmental claim or liability
against the Company or any of its Subsidiaries or Affiliates.

 

SECTION 3.15             Company Benefit Plans.

 

(a)           Except as would not, individually or in the aggregate, have a
Material Adverse Effect, each Company Benefit Plan is in compliance in design
and operation in all material respects with all applicable provisions of ERISA
and the U.S. Internal Revenue Code of 1986, as amended (the “Code”) and each
Company Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has received a favorable determination letter from the Internal Revenue
Service with respect to its qualified status under Section 401(a) of the Code
and its related trust’s exempt status under Section 501(a) of the Code and the
Company is not aware of any circumstances likely to result in the loss of the
qualification of any such plan under Section 401(a) of the Code.

 

(b)           Except as would not, individually or in the aggregate, have a
Material Adverse Effect, with respect to each Company Benefit Plan that is
subject to Title IV or Section 302 of ERISA or Section 412 or 4971 of the Code: 
(A) no Company

 

22

--------------------------------------------------------------------------------


 

Benefit Plan has failed to satisfy the minimum funding standard (within the
meaning of Sections 412 and 430 of the Code or Section 302 of ERISA) applicable
to such Company Benefit Plan, whether or not waived and no application for a
waiver of the minimum funding standard with respect to any Company Benefit Plan
has been submitted; (B) no reportable event within the meaning of
Section 4043(c) of ERISA for which the 30-day notice requirement has not been
waived has occurred (other than in connection with the Bankruptcy Cases); (C) no
liability (other than for premiums to the Pension Benefit Guaranty Corporation
(the “PBGC”)) under Title IV of ERISA has been or is expected to be incurred by
the Company or any entity that is required to be aggregated with the Company
pursuant to Section 414 of the Code (an “ERISA Affiliate”); (D) the PBGC has not
instituted proceedings to terminate any such plan or made any inquiry which
would reasonably be expected to lead to termination of any such plan, and, no
condition exists that presents a risk that such proceedings will be instituted
or which would constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any such plan;
and (E) no Company Benefit Plan is, or is expected to be, in “at-risk” status
(as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code).

 

(c)           Except as would not, individually or in the aggregate, have a
Material Adverse Effect, with respect to each Company Benefit Plan maintained
primarily for the benefit of current or former employees, officers or directors
employed, or otherwise engaged, outside the United States (each a “Foreign
Plan”), excluding any Foreign Plans that are statutorily required, government
sponsored or not otherwise sponsored, maintained or controlled by the Company or
any of its Significant Subsidiaries (“Excluded Non-US Plans”): (A) (1) all
employer and employee contributions required by Law or by the terms of the
Foreign Plan have been made, and all liabilities of the Company and its
Significant Subsidiaries have been satisfied, or, in each case accrued, by the
Company and its Significant Subsidiaries in accordance with generally accepted
accounting principles, and (2) the Company and its Significant Subsidiaries are
in compliance with all requirements of applicable Law and the terms of such
Foreign Plan; (B) as of the Effective Date, the fair market value of the assets
of each funded Foreign Plan, or the book reserve established for each Foreign
Plan, together with any accrued contributions, is sufficient to procure or
provide for the accrued benefit obligations with respect to all current and
former participants in such Foreign Plan determined on an ongoing basis (rather
than on a plan termination basis) according to the actuarial assumptions and
valuations used to account for such obligations as of the Effective Date in
accordance with applicable generally accepted accounting principles; and (C) the
Foreign Plan has been registered as required and has been maintained in good
standing with applicable regulatory authorities.

 

SECTION 3.16             Labor and Employment Matters.  (i) Neither the Company
nor any of its Significant Subsidiaries is a party to or bound by any collective
bargaining agreement or any labor union contract, nor are any employees of the
Company or any of its Significant Subsidiaries represented by a works council or
a labor organization (other than any industry-wide or statutorily mandated
agreement in non-U.S. jurisdictions);

 

23

--------------------------------------------------------------------------------


 

(ii) to the Knowledge of the Company, as of the date hereof, there are no
activities or proceedings by any labor union or labor organization to organize
any employees of the Company or any of its Significant Subsidiaries or to compel
the Company or any of its Significant Subsidiaries to bargain with any labor
union or labor organization; and (iii), except as would not, individually or in
the aggregate, have a Material Adverse Effect, there is no pending or, to the
Knowledge of the Company, threatened material labor strike, lock-out, walkout,
work stoppage, slowdown, demonstration, leafleting, picketing, boycott,
work-to-rule campaign, sit-in, sick-out, or similar form of organized labor
disruption.

 

SECTION 3.17             Insurance.  The Company maintains for itself and its
Subsidiaries insurance policies in those amounts and covering those risks, as in
its judgment, are reasonable for the business and assets of the Company and its
Subsidiaries.

 

SECTION 3.18             No Unlawful Payments.  No action is pending or, to the
Knowledge of the Company, is threatened against the Company or any of its
Subsidiaries or Affiliates, or any of their respective directors, officers, or
employees resulting from any (a) use of corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity, (b) direct or indirect unlawful payment to any foreign or
domestic government official or employee from corporate funds, (c) violations of
any provision of the Foreign Corrupt Practices Act of 1977 or any other
applicable local anti-bribery or anti-corruption Laws in any relevant
jurisdictions or (d) other unlawful payment, except in any such case, as would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

SECTION 3.19             No Broker’s Fees.  Other than pursuant to agreements
(including amendments thereto) by and between the Company and each of UBS
Securities LLC and Miller Buckfire & Co., LLC, or otherwise disclosed to each
Purchaser prior to the date hereof and which fees and expenses would be included
in the definition of “Permitted Claims”, none of the Company or any of its
Subsidiaries is a party to any contract, agreement or understanding with any
person (other than this Agreement) that would give rise to a valid claim against
the Company or any of its Subsidiaries for an investment banking fee, finder’s
fee or like payment in respect of the sale of the Shares contemplated by this
Agreement.  None of the Company or any of its Subsidiaries is a party to any
contract, agreement or understanding with any Person that would give rise to a
valid claim against any Purchaser for a brokerage commission, finder’s fee,
investment banking fee or like payment in connection with the transactions
contemplated by this Agreement.

 

SECTION 3.20             Real and Personal Property.

 

(a)           Section 3.20(a) of the Company Disclosure Letter sets forth a
true, correct and complete list in all material respects of each material real
property asset owned or leased (as lessee), directly or indirectly, in whole or
in part, by the Company and/or any of its Subsidiaries (other than Identified
Assets) (each such property that is not a Non-Controlling Property and has a
fair market value (in the reasonable determination

 

24

--------------------------------------------------------------------------------


 

of the Company) in excess of $10,000,000 is individually referred to herein as
“Company Property” and collectively referred to herein as the “Company
Properties”).  All Company Properties, Non-Controlling Properties and the
Identified Assets are reflected in accordance with the applicable rules and
regulations of the SEC in the Annual Report in Form 10-K as of, and for the year
ended, December 31, 2009 (the “Most Recent Statement”).

 

(b)           Except (i) for such breach of this Section 3.20(b) as may be
caused fully or substantially by the third party member or partner in any Joint
Venture, without the Knowledge or consent of the Company or any of its
Subsidiaries or (ii) as would not individually or in the aggregate be reasonably
expected to have a Material Adverse Effect, the Company or one of its
Subsidiaries owns good and valid fee simple title or valid and enforceable
leasehold interests (except with respect to the Company’s right to reject any
such ground lease as part of a Bankruptcy plan of reorganization for the
remaining Debtor entities and subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar Laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at Law or
in equity)), as applicable, to each of the Company Properties, in each case,
free and clear of liens, mortgages or deeds of trust, claims against title,
charges that are liens or other encumbrances on title, rights of way,
restrictive covenants, declarations or reservations of an interest in title
(collectively, “Encumbrances”), except for the following (collectively, the
“Permitted Title Exceptions”): (i) Encumbrances relating to the DIP Loan and to
debt obligations reflected in the Company’s financial statements and the notes
thereto (including with respect to debt obligations which are not consolidated)
or otherwise disclosed to each Purchaser in Section 3.20(g)(i) of the Company
Disclosure Letter, (ii) Encumbrances that result from any statutory or other
liens for Taxes or assessments that are not yet due or delinquent or the
validity of which is being contested in good faith by appropriate proceedings
and for which a sufficient and appropriate reserve has been set aside for the
full payment thereof, (iii) any contracts, or other occupancy agreements to
third parties for the occupation or use of portions of the Company Properties by
such third parties in the ordinary course of the business of the Company or its
Subsidiaries, (iv) Encumbrances imposed or promulgated by Law or any
Governmental Entity, including zoning, entitlement and other land use and
environmental regulations, (v) Encumbrances disclosed on existing title policies
and current title insurance commitments or surveys made available to each
Purchaser, (vi) Encumbrances on the landlord’s fee interest at any Company
Property where the Company or its Subsidiary is the tenant under any ground
lease, provided that, except as disclosed to each Purchaser in
Section 3.20(b)(ii) of the Company Disclosure Letter, neither the Company nor
any of its Subsidiaries have received a notice indicating the intention of the
landlord under such ground lease, or of any other Person, to (1) exercise a
right to terminate such ground lease, evict the lessee or otherwise collect the
sub-rents thereunder, or (2) take any other action that would be reasonably
likely to result in a termination of such ground lease, (vii) any cashiers’,
landlords’, workers’, mechanics’, carriers’, workmen’s, repairmen’s

 

25

--------------------------------------------------------------------------------


 

and materialmen’s liens and other similar liens (1) incurred in the ordinary
course of business which (A) are being challenged in good faith by appropriate
proceedings and for which a sufficient and appropriate reserve has been set
aside for the full payment thereof or (B) have been otherwise fully bonded and
discharged of record or for which a sufficient and appropriate reserve has been
set aside for the full payment thereof or (2) disclosed on Section 3.20(b)(i) of
the Company Disclosure Letter  and (viii) any other easements, rights-of-way,
restrictions (including zoning restrictions), covenants, encroachments,
protrusions and other similar charges or encumbrances, and title limitations or
title defects, if any, that (I) are customary for office, industrial, master
planned communities and retail properties or (II) individually or in the
aggregate, would not be reasonably expected to have a Material Adverse Effect. 
Other than as set forth on Section 3.20(b)(ii) of the Company Disclosure Letter,
neither the Company nor any of its Subsidiaries has received a written notice of
a material default, beyond any applicable grace and cure periods, of or under
any Permitted Title Exceptions, except (w) as may have been caused fully or
substantially by the third party member or partner in any Joint Venture, without
the Knowledge or consent of the Company or any of its Subsidiaries (x) as a
result of the filing of the Bankruptcy Cases, (y) where the Permitted Title
Exceptions are in and of themselves evidence of default (such as mechanics’
liens and recorded notices of default) or (z) as would not, individually or in
the aggregate, be reasonably expected to have a Material Adverse Effect;
provided, however, that where the Company has otherwise represented and
warranted to each Purchaser hereunder (including as set forth on the Company
Disclosure Letter pursuant to such representations and warranties) with respect
to the Company’s Knowledge of, the Company’s receipt of notice of or the
existence of a default in connection with a particular category of Permitted
Title Exceptions, such categories of Permitted Title Exceptions shall not be
included in the representation set forth in this sentence (by way of
illustration, but not exclusion, the representations set forth in
Section 3.20(f) with respect to defaults under Material Leases shall be deemed
to address the Company’s representations and warranties with respect to the
entire category of Permitted Title Exceptions detailed in clause (iii) above).

 

(c)           To the extent available, the Company and its Subsidiaries have
made commercially reasonable efforts to make available or will use commercially
reasonable efforts to make available upon request to each Purchaser those
policies of title insurance that the Company or its Subsidiaries have obtained
in the last six months.

 

(d)           With respect to each Company Ground Lease Property, except as set
forth on Section 3.20(d) of the Company Disclosure Letter and except as may have
been caused by, or disclosed in the filing of the Bankruptcy Cases, as of the
date hereof, to the Company’s Knowledge, neither the Company nor any of its
Subsidiaries has received notice of material defaults (including, without
limitation, payment defaults, but limited to those circumstances where such
default may grant the landlord under such ground lease the right to terminate
such ground lease, evict the lessee or otherwise collect the sub-rents
thereunder) at such Company Ground Lease Property beyond any applicable grace
and cure periods, except (x) as would not, individually or in the

 

26

--------------------------------------------------------------------------------


 

aggregate, be reasonably expected to have a Material Adverse Effect, (y) as may
be caused fully or substantially by the third party member or partner in any
Joint Venture, without the Knowledge or consent of the Company or any of its
Subsidiaries and (z) with respect to any Company Ground Lease Property which is
leased by a Subsidiary of the Company which has consummated a plan of
reorganization in the Bankruptcy Cases, all such material defaults at such
Company Ground Lease Property which existed prior to the effective date of such
Person’s plan of reorganization have been or will be cured in accordance with
such plan.  As used herein the term “Company Ground Lease Property” shall mean
any Company Property having a fair market value (in the reasonable determination
of the Company) in excess of $25,000,000 which is leased by a Subsidiary of the
Company as tenant pursuant to a ground lease.  With respect to the defaults
referenced in clause (z) above, the Bankruptcy Court approved the Debtors’
assumption of the applicable ground leases and the fixed cure amounts for such
defaults which predated assumption; provided, however, nothing contained herein
precludes any Person from raising issues in the future with respect to defaults
that may have predated such assumption.

 

(e)           Except as set forth on Section 3.20(e) of the Company Disclosure
Letter, neither the Company nor any of its Subsidiaries is a party to any
agreement relating to the property management (but not including any leasing,
development, construction or brokerage agreements) of any of the Company
Properties by a party other than Company or any wholly owned Company
Subsidiaries, except (i) management agreements that may be terminated without
cause or payment of a termination fee upon no more than 60 days notice or
(ii) as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

(f)            Except as set forth on Section 3.20(f) of the Company Disclosure
Letter, to the Company’s Knowledge, as of February 15, 2010, (i) each Material
Lease is in full force and effect, (ii) no tenant is in arrears in the payment
of rent, additional rent or any other material charges due under any Material
Lease, and no tenant is materially in default in the performance of any other
obligations under any Material Lease, (iii) no bankruptcy or insolvency
proceeding has been commenced (and is continuing) by or against any tenant under
any Material Lease, and (iv) neither the Company nor any of its Subsidiaries has
received a written notice from a current tenant under any Material Lease
exercising a right to terminate or otherwise cancel its Material Lease (y) as a
result of or in connection with the termination or cancellation of any other
lease, sublease, license or occupancy agreement for space at any Company
Property (each, a “Company Property Lease”), or (z) as a result of or in
connection with any other tenant that occupies, or had previously occupied,
another Company Property Lease, allowing, or having had allowed, all or any
portion of the premises leased pursuant to such other Company Property Lease to
“go dark” or otherwise be abandoned or vacated; except, (A) in the case of each
of clauses (i), (ii) (iii) and (iv) above, as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (B) as a
result of the filing of the Bankruptcy Cases or in connection with any
Bankruptcy Court approved process and (C) as may have been caused fully or
substantially by the third party member or partner

 

27

--------------------------------------------------------------------------------


 

in any Joint Venture, without the Knowledge or consent of the Company or its
Subsidiaries.  “Material Lease” means for any Company Property any lease in
which the Company or its Subsidiaries is the landlord, and all amendments,
modifications, supplements, renewals, exhibits, schedules, extensions and
guarantees related thereto, (1) to an “anchor tenant” occupying at least 80,000
square feet with respect to such Company Property or (2) that is one of the five
(5) largest leases, in terms of gross annual minimum rent, with respect to a
Company Property that has an annual net operating income, as determined in
accordance with GAAP (provided, however, that for purposes of such calculation,
the following were reflected as expenses: (a) ground rent payments to a third
party and (b) an assumed management fee equal to 3% of base minimum and
percentage rent) with respect to the trailing twelve (12) calendar month period,
equal to at least $7,500,000.00.  For purposes of Section 7.1(c), (y) the
representations and warranties made in Section 3.20(f)(i), (iii) and (iv),
disregarding all qualifications and exceptions contained therein relating to
“materiality” or “Material Adverse Effect”, shall be shall be true and correct
at and as of the Closing Date as if made at and as of the Closing Date, except
for such failures to be true and correct that, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect and (z) the
representation and warranties contained in Section 3.20(f)(ii), disregarding all
qualifications and exceptions contained therein relating to “materiality” or
“Material Adverse Effect”, shall be true and correct (A) at and as of the last
day of the calendar month that is two (2) calendar months prior to the calendar
month in which the Closing Date occurs as if made at and as of such date, if the
Closing Date occurs on or prior to the fifteenth (15th) day of a calendar month,
or (B) at and as of the fifteenth (15th) day of the calendar month that is one
(1) calendar month prior to the calendar month in which the Closing Date occurs
as if made at and as of such date, if the Closing Date occurs on or after the
sixteenth (16th) day of a calendar month, except for such failures to be true
and correct that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

(g)           With respect to each Company Property:

 

(i)            As of the date listed thereunder, Section 3.20(g) of the Company
Disclosure Letter sets forth a true, correct and complete list in all material
respects of (i) all loans (other than the DIP Loan) and other indebtedness
secured by a mortgage, deed of trust, deed to secure debt or indemnity deed of
trust in such Company Property (each, a “Company Mortgage Loan”), (ii) the
outstanding principal balance of each such Company Mortgage Loan, (iii) the rate
of interest applicable to such Company Mortgage Loan and (iv) the maturity date
of such Company Mortgage Loan;

 

(ii)           Except as set forth in Section 3.20(g) of the Company Disclosure
Letter, neither the Company nor any of its Subsidiaries have received a written
notice of default (beyond any applicable grace or cure periods) in the

 

28

--------------------------------------------------------------------------------


 

(y) payment of interest, principal or other material amount due to the lender
under any Company Mortgage Loan, whether as the primary obligor or as a
guarantor thereof or (z) performance of any other material obligations under any
Company Mortgage Loan, except (i) with respect to (y) and (z) above, as a result
of the filing of the Bankruptcy Cases, or as is prohibited, stayed or otherwise
suspended as a result of the Company’s or any Subsidiary’s Chapter 11 filing or
status as a debtor-in-possession under Chapter 11, and (ii) with respect solely
to (z) above, which would not individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect; and

 

(iii)          For purposes of Section 7.1(c) the representations and warranties
made in Section 3.20(g)(i), disregarding all qualifications and exceptions
contained therein relating to “materiality” or “Material Adverse Effect”, shall
be true and correct at and as of the Closing Date as if made at and as of the
Closing Date, except for (A) such inaccuracies caused by sales, purchases,
transfers of assets, refinancing or other actions effected in accordance with,
subject to the limitations contained in, and not otherwise prohibited by, the
terms and conditions in this Agreement, including, without limitation, in
Article VII, (B) amortization payments made pursuant to any applicable Company
Mortgage Loans and (C) such failures to be true and correct that, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

(h)           To the Knowledge of the Company, (i) except as set forth on
Section 3.20(h) of the Company Disclosure Letter, neither the Company nor any of
its Subsidiaries has received a written notice exercising an option, “buy-sell”
right or other similar right to purchase a Company Property or any material
portion thereof which has not previously closed, except as would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect with respect to such Company Property and (ii) no Company
Property is subject to a purchase and sale agreement or any similar legally
binding agreement to purchase such Company Property or any material portion
thereof (other than (x) with respect to condominium purchase and sale agreements
and purchase and sale and early occupancy agreements or other similar agreements
for the sale of condominium units at the Natick Nouvelle, (y) with respect to
builder lot purchase agreements and other similar agreements for the sale of
vacant lots of land to builders at Bridgeland and (z) as set forth in (i) above)
which has not previously closed.

 

(i)            The Company has conducted due inquiry with respect to the
representations and warranties made in Section 3.20(d), Section 3.20(f), and
Section 3.20(h).

 

29

--------------------------------------------------------------------------------


 

SECTION 3.21             Tax Matters.  Except as disclosed on Section 3.21(a) of
the Company Disclosure Letter:

 

(a)           Except in cases where the failure of any of the following to be
true would not result in a Material Adverse Effect: (i) the Company and each of
its Significant Subsidiaries have filed all Tax Returns required to be filed by
applicable Law prior to the date hereof; (ii) all such Tax Returns were true,
complete and correct in all respects and filed on a timely basis (taking into
account any applicable extensions); (iii) the Company and each of its
Significant Subsidiaries have paid all amounts of Taxes that are due, claimed or
assessed by any taxing authority to be due for the periods covered by such Tax
Returns, other than any Taxes for which adequate reserves (“Adequate Reserves”)
have been established in accordance with GAAP or a claim has been filed in the
Bankruptcy Cases; and (iv) all adjustments of federal U.S. Tax liability of the
Company and its Significant Subsidiaries resulting from completed audits or
examinations have been reported to appropriate state and local taxing
authorities and all resulting Taxes payable to state and local taxing
authorities have been paid.  “Taxes”  means any U.S. federal, state, local, or
foreign income, gross receipts, license, payroll, employment, excise, severance,
stamp, occupation, premium, windfall profits, environmental (including taxes
under Section 59A of the Code), customs duties, capital stock, franchise,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration, value
added, alternative or add-on minimum, estimated, or other tax of any kind
whatsoever, including any interest, penalty, or addition thereto, whether
disputed or not.  “Tax Return” means any return, declaration, report, claim for
refund, or information return or statement relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof, including,
where permitted or required, combined or consolidated returns for any group of
entities that include the Company or any of its Significant Subsidiaries.

 

(b)           The Company and each of its REIT Subsidiaries (x) for all taxable
years commencing with the taxable year ended December 31, 2005 through
December 31, 2009, has been subject to taxation as a real estate investment
trust within the meaning of Section 856 of the Code (a “REIT” ) and has
satisfied all requirements to qualify as a REIT for such years; (y) has operated
since January 1, 2010 to the date hereof in a manner consistent with the
requirements for qualification and taxation as a REIT; and (z) intends to
continue to operate in such a manner as to qualify as a REIT for the current
taxable year.  None of the transactions contemplated by this Agreement will
prevent the Company or any of its REIT Subsidiaries from so qualifying.  No
Subsidiary of the Company other than a REIT Subsidiary is a corporation for U.S.
federal income tax purposes, other than a corporation that qualifies as a
“taxable REIT subsidiary” within the meaning of Section 856(l) of the Code.  For
the purposes of this Agreement, “REIT Subsidiary” means each of GGP
Ivanhoe, Inc., GGP Holding, Inc., GGP Holding II, Inc., Victoria Ward, Limited,
GGP-Natick Trust and GGP/Homart, Inc.

 

(c)           Each Company Subsidiary other than its REIT Subsidiaries that is a
partnership, joint venture, or limited liability company and which has not
elected to be a “taxable REIT subsidiary” within the meaning of
Section 856(l) of the Code has been

 

30

--------------------------------------------------------------------------------


 

since its formation treated for U.S. federal income tax purposes as a
partnership or disregarded entity, as the case may be, and not as a corporation
or an association taxable as a corporation, except where failure to do so would
not have a Material Adverse Effect.

 

(d)           Except where the failure to be true would not have a Material
Adverse Effect, the Company and each of its Significant Subsidiaries have
(i) complied in all respects with all applicable Laws, rules, and regulations
relating to the payment and withholding of Taxes (including withholding and
reporting requirements under sections 1441 through 1464, 3401 through 3406, 6041
and 6049 of the Code and similar provisions under any other Laws) and
(ii) within the time and in the manner prescribed by Law, withheld from employee
wages and paid to the proper Governmental Entities all amounts required to be
withheld and paid over.

 

(e)           Except where the failure to be true would not have a Material
Adverse Effect, no audits or other administrative proceedings or court
proceedings are presently pending or to the Knowledge of the Company threatened
with regard to any Taxes or Tax Returns of the Company or any of its Significant
Subsidiaries, other than any audit or administrative proceeding relating to
Taxes for which a claim has been filed in a Debtor’s Chapter 11 case or any
other audit or administrative or court proceeding that is not reasonably
expected to result in a material Tax liability to the Company or any of its
Significant Subsidiaries.

 

(f)            The Company has made available to each Purchaser complete and
accurate copies of all material Tax Returns requested by any Purchaser and filed
by or on behalf of the Company or any of its Significant Subsidiaries for all
taxable years ending on or prior to the Effective Date and for which the statute
of limitations has not expired.

 

(g)           There are no Tax Protection Agreements except for those the breach
of which would not reasonably be expected to have a Material Adverse Effect. 
Neither the Company nor any Significant Subsidiary has any liability for Taxes
of any Person under Treasury Regulation Section 1.1502-6 (or any similar
provision of any state, local or foreign Law), or as a transferee or successor
(by contract or otherwise), other than (i) to a Subsidiary of the Company or
(ii) where any such liability would not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 3.22             Material Contracts.  Except as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
each Material Contract that shall survive the Bankruptcy Cases is valid and
binding on the Company or any of its Subsidiaries, as applicable, and, to the
Knowledge of the Company, on each other Person party thereto, and is in full
force and effect.  Other than as a result of the commencement of the Bankruptcy
Cases, each of the Company and its Subsidiaries has performed, in all material
respects, all obligations required to be performed by it under each Material
Contract that shall survive the Bankruptcy Cases, except, in each case, as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Other than those caused as a result of the filing of the
Bankruptcy Cases, neither the Company nor any of its Significant Subsidiaries is
in breach or default of any

 

31

--------------------------------------------------------------------------------


 

Material Contract to which it is a party and which shall survive the Bankruptcy
Cases, except, in each case, as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  The Company has
made available to each Purchaser true, accurate and complete copies of the
Material Contracts as of the date of this Agreement, except for those Material
Contracts available to the public on the website maintained by the SEC.  To the
Knowledge of the Company, no party to any Material Contract that shall survive
the Bankruptcy Cases has given written notice of any action to terminate,
cancel, rescind or procure a judicial reformation of such Material Contract or
any material provision thereof, which termination, cancellation, rescission or
reformation would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.  For the avoidance of doubt, Material
Contracts do not include intercompany contracts.

 

SECTION 3.23             Certain Restrictions on Charter and Bylaws Provisions;
State Takeover Laws.

 

(a)           The Company and the Company Board have taken all appropriate and
necessary actions to ensure that the ownership limitations set forth in
Article IV of the Company’s certificate of incorporation shall not apply to
(i) the acquisition of beneficial ownership by any Purchaser and any other
member of the Purchaser Group of the Warrants and the shares of Common Stock
issuable upon exercise of the Warrants, (ii) any antidilution adjustments to
those Warrants pursuant to the Warrant Agreement and (iii) any Common Stock that
any Purchaser or any member of the Purchaser Group may be deemed to own by no
actions of its own and the acquisition of beneficial ownership of up to an
additional amount totaling 0.714% of the issued and outstanding shares of Common
Stock, in the aggregate, by any Purchaser or any other member of the Purchaser
Group; provided, however, that such exception to the ownership limitations are
only effective as to any Purchaser or a member of the Purchaser Group so long as
(i) the Company has received executed copies of the representation certificate
contained in Exhibit D from such Purchaser or such member of the Purchaser
Group, it being understood that a member of the Purchaser Group shall be
required to provide such representations at such times and only at such times as
such member of the Purchaser Group “beneficially owns” or “constructively owns”
(as such terms are defined in the certificate of incorporation of the Company)
Common Stock or New Common Stock in excess of the relevant ownership limit set
forth in the certificate of incorporation of the Company or any stock or other
equity interest owned by such member of the Purchaser Group in a tenant of the
Company would be treated as constructively owned by the Company and (ii) the
representations so provided are true, correct and complete as of the date made
and continue to be true, correct and complete.

 

(b)           The Company Board  has taken all action necessary to render
inapplicable to each Purchaser the restrictions on “business combinations” set
forth in Section 203 of the Delaware General Corporation Law and, to the
knowledge of the Company, any similar “moratorium,” “control share,” “fair
price,” “takeover” or “interested stockholder” law applicable to transactions
between each Purchaser and the Company.

 

32

--------------------------------------------------------------------------------


 

SECTION 3.24             No Other Representations or Warranties.  Except for the
representations and warranties made by the Company in this Article III, neither
the Company nor any other Person makes any representation or warranty with
respect to the Company or its Subsidiaries or their respective business,
operations, assets, liabilities, condition (financial or otherwise) or
prospects, notwithstanding the delivery or disclosure to each Purchaser or any
other members of the Purchaser Group or their respective representatives of any
documentation, forecasts or other information with respect to any one or more of
the foregoing.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Each Purchaser severally, and not jointly and severally, represents and warrants
to the Company with respect to itself, and not with respect to any other
Purchaser, as set forth below:

 

SECTION 4.1               Organization.  Purchaser is duly organized and is
validly existing and, where applicable, in good standing under the Laws of its
jurisdiction of organization, with the requisite limited liability company power
and authority to undertake and effectuate the transactions contemplated by this
Agreement.  Purchaser has been duly qualified as a foreign corporation or other
form of entity for the transaction of business and, where applicable, is in good
standing under the Laws of each other jurisdiction in which it operates so as to
require such qualification, except where the failure to be so qualified,
licensed or in good standing would not, individually or in the aggregate, have
or be reasonably expected to materially delay or prevent the consummation of the
transactions contemplated by this Agreement.

 

SECTION 4.2               Power and Authority.  Purchaser has the requisite
power and authority to enter into, execute and deliver this Agreement and to
perform its obligations hereunder and has taken all necessary action required
for the due authorization, execution, delivery and performance by it of this
Agreement.

 

SECTION 4.3               Execution and Delivery.  This Agreement has been duly
and validly executed and delivered by Purchaser and constitutes its valid and
binding obligation, enforceable against Purchaser in accordance with its terms.

 

SECTION 4.4               No Conflict.  The execution and delivery of this
Agreement and the performance by Purchaser of its obligations hereunder and
compliance by Purchaser with all of the provisions hereof and the consummation
of the transactions contemplated herein (i) shall not conflict with, or result
in a breach or violation of, any of the terms or provisions of, or constitute a
default under, or result in the acceleration of, or the creation of any lien
under, or give rise to any termination right under, any material contract to
which Purchaser is a party, (ii) shall not result in any violation or breach of
any provisions of the organizational documents of Purchaser and (iii) shall not
conflict with or result in any violation of, or any termination or material
impairment of any rights

 

33

--------------------------------------------------------------------------------


 

under, any statute or any license, authorization, injunction, judgment, order,
decree, rule or regulation of any court or governmental agency or body having
jurisdiction over Purchaser or Purchaser’s properties or assets, except with
respect to each of (i), (ii) and (iii), such conflicts, violations or defaults
as would not be reasonably expected to have a material adverse effect on the
ability of Purchaser to consummate the transactions contemplated hereunder.

 

SECTION 4.5               Consents and Approvals.  No consent, approval, order,
authorization, registration or qualification of or with any Governmental Entity
having jurisdiction over Purchaser is required in connection with the execution
and delivery by Purchaser of this Agreement or the consummation of the
transactions contemplated hereby, except such consents, approvals, orders,
authorizations, registration or qualification as would not reasonably be
expected to materially and adversely affect the ability of Purchaser to perform
its obligations under this Agreement.

 

SECTION 4.6               Compliance with Laws.  Since the date of its
formation, Purchaser has been in compliance with all Laws applicable to
Purchaser, except, in each case, for such non-compliance as would not reasonably
be expected to materially and adversely affect the ability of Purchaser to
perform its obligations under this Agreement.

 

SECTION 4.7               Legal Proceedings.  There are no legal, governmental
or regulatory investigations, actions, suits or proceedings pending or, to the
knowledge of Purchaser, threatened against Purchaser which, individually or in
the aggregate, if determined adversely to Purchaser, would materially and
adversely affect the ability of Purchaser to perform its obligations under this
Agreement.

 

SECTION 4.8               No Broker’s Fees.  Purchaser is not party to any
contract, agreement or understanding with any Person that would give rise to a
valid claim against the Company for an investment banking fee, commission,
finder’s fee or like payment in connection with the transactions contemplated by
this Agreement.

 

SECTION 4.9               Sophistication.  Purchaser is, as of the date hereof
and shall be as of the Effective Date, an “accredited investor” within the
meaning of Rule 501(a) under the Securities Act.  Purchaser understands and is
able to bear any economic risks associated with such investment (including,
without limitation, the necessity of holding such Shares and GGO Shares for an
indefinite period of time).

 

SECTION 4.10             Purchaser Intent.  Purchaser is acquiring the Shares,
the Warrants, the GGO Shares, the New Warrants and the GGO Warrants for
investment purposes only and not with a view to or for distributing or reselling
such Shares, Warrants, GGO Shares, New Warrants and GGO Warrants or any part
thereof, without prejudice, however, to Purchaser’s right, subject to the
provisions of this Agreement, at all times to sell or otherwise dispose of all
or any part of such Shares, Warrants, GGO Shares, New Warrants and GGO Warrants
pursuant to an effective registration statement under the Securities Act or
under an exemption from such registration and in compliance

 

34

--------------------------------------------------------------------------------


 

with applicable federal and state securities Laws.  Purchaser understands that
Purchaser must bear the economic risk of its investment indefinitely.

 

SECTION 4.11             Reliance on Exemptions.  Purchaser understands that the
Shares and the GGO Shares are being offered and sold to Purchaser in reliance
upon specific exemptions from the registration requirements of United States
federal and state securities Laws.

 

SECTION 4.12             REIT Representations.  The representations provided by
Purchaser and, to the extent applicable, its Affiliates, members or Affiliates
of members, set forth on Exhibit D are true, correct and complete as of the date
hereof, and shall be true as of the date of the issuance of the Warrants and as
of the Closing Date, it being understood that Purchaser’s Affiliates, members or
Affiliates of members shall be required to provide such representations only if
such Person “beneficially owns” or “constructively owns” (as such terms are
defined in the certificate of incorporation of the Company) Common Stock or New
Common Stock in excess of the relevant ownership limit set forth in the
certificate of incorporation of the Company or any stock or other equity
interest owned by such Person in a tenant of the Company would be treated as
constructively owned by the Company.

 

SECTION 4.13             Financial Capability.  Such Purchaser has sufficient
binding capital commitments or available funds to satisfy its obligations under
this Agreement, including without limitation the payment of the applicable
Purchase Price and the GGO Purchase Price.

 

SECTION 4.14             No Other Representations or Warranties.  Except for the
representations and warranties made by Purchaser in this Article IV, neither
Purchaser nor any other Person on behalf of Purchaser makes any representation
or warranty with respect to Purchaser or its assets, liabilities, condition
(financial or otherwise) or prospects.

 

SECTION 4.15             Acknowledgement.  Purchaser acknowledges that
(a) neither the Company nor any Person on behalf of the Company is making any
representations or warranties whatsoever, express or implied, beyond those
expressly given by the Company in Article III of this Agreement and
(b) Purchaser has not been induced by, or relied upon, any representations,
warranties or statements (written or oral), whether express or implied, made by
any Person, that are not expressly set forth in Article III of this Agreement. 
Without limiting the generality of the foregoing, except with respect to the
representations and warranties contained in Article III, Purchaser acknowledges
that no representations or warranties are made with respect to any projections,
forecasts, estimates, budgets, plans or prospect information that may have been
made available to Purchaser or any of its representatives.

 

35

--------------------------------------------------------------------------------


 

ARTICLE V

 

COVENANTS OF THE COMPANY AND PURCHASER

 

SECTION 5.1               Bankruptcy Court Motions and Orders.

 

(a)           No later than the close of business on the date that is two
(2) Business Days following the date of this Agreement, the Company shall file
with the Bankruptcy Court a motion in form and substance satisfactory to each
Purchaser (the “Approval Motion”) seeking to obtain entry of an order in the
form attached hereto as Exhibit F (the “Proposed Approval Order”), which order
in the final form if approved by the Bankruptcy Court (the “Approval Order”)
shall approve, among other things, the issuance of the Warrants to each
Purchaser and the warrants contemplated by each other Investment Agreement to be
issued to the applicable Initial Investor, and the performance by the Company of
its obligations under the Warrant Agreement.

 

(b)           The Approval Motion, including any exhibits thereto and any
notices or other materials in connection therewith, and any modifications or
amendments to the foregoing, must be in form and substance reasonably
satisfactory to each Purchaser.

 

(c)           If the Approval Order shall be appealed by any Person (or a
petition for certiorari or motion for reconsideration, amendment, clarification,
modification, vacation, stay, rehearing or reargument shall be filed with
respect to such order), the Company shall diligently defend against any such
appeal, petition or motion and shall use its reasonable best efforts to obtain
an expedited resolution of any such appeal, petition or motion.  The Company
shall keep each Purchaser reasonably informed and updated regarding the status
of any such appeal, petition or motion.

 

(d)           The Company shall provide draft copies of all motions, notices,
statements, schedules, applications, reports and other papers the Company
intends to file with the Bankruptcy Court in connection with the Approval Order
to each Purchaser within a reasonable period of time prior to the date the
Company intends to file any of the foregoing, and shall consult in advance in
good faith with each Purchaser regarding the form and substance of any such
proposed filing with the Bankruptcy Court.

 

SECTION 5.2               Warrants, New Warrants and GGO Warrants.  Within one
Business Day of the date of the entry of the Approval Order, the Company and the
warrant agent shall execute and deliver the warrant agreement in the form
attached hereto as Exhibit G (with only such changes thereto as may be
reasonably requested by the warrant agent and reasonably approved by each
Purchaser) (the “Warrant Agreement”) pursuant to which there will be issued to
PSCM 17,142,857 warrants (the “Warrants”) each of which, when issued, delivered
and vested in accordance with the terms of the Warrant Agreement, will entitle
the holder to purchase one (1) share of Common Stock at an initial price of
$15.00 per share subject to adjustment as provided in the Warrant Agreement. 
The Warrant Agreement shall provide that the Warrants shall vest in

 

36

--------------------------------------------------------------------------------


 

accordance with Section 2.2(b) and Schedule A of the Warrant Agreement.  For the
avoidance of doubt, Warrants that have not vested may not be exercised.  The
Plan shall provide that upon the Effective Date, the Warrants, regardless of
whether or not vested, shall be cancelled for no consideration.  The Plan shall
also provide that there shall be issued to each Purchaser pro rata in accordance
with the number of shares of New Common Stock or GGO Common Stock, as the case
may be, purchased, an aggregate of  (i) 17,142,857 warrants (the “New Warrants”)
each of which entitles the holder to purchase one (1) share of New Common Stock
at an initial purchase price of $10.50 per share subject to adjustment as
provided in the underlying warrant agreement and (ii) 2,000,000 fully vested
warrants (the “GGO Warrants”) each of which entitles the holder to purchase one
(1) share of GGO Common Stock at a price of $50.00 per share subject to
adjustment as provided in the underlying warrant agreement, each in accordance
with the terms set forth in a warrant and registration rights agreement with
terms substantially similar to the terms set forth in the Warrant Agreement,
except that the expiration date for each New Warrant and GGO Warrant shall be
the seventh year anniversary of the date on which such warrants are issued.  The
New Warrants (i) shall not vest or be exercisable upon issuance but, subject to
clause (ii) of this sentence, shall vest and become exercisable on the date (the
“New Warrant Vesting Date”) that is the earlier of (x) the first Business Day
occurring at least 211 days after the Effective Date, if the Put Option has
expired or terminated (in each case without exercise) or been settled, and
(y) the first day when both (1) at least 10,000,000 Repurchase Shares have been
repurchased pursuant to Section 1.4(b) and (2) the Put Option has terminated
without exercise, and (ii) shall expire and not vest if, after the Effective
Date but prior to the New Warrant Vesting Date, all (but not less than all) of
the outstanding shares of New Common Stock shall have been acquired by any
single Person or “group” (within the meaning of Section 13(d)(3) of the Exchange
Act, and the rules and regulations promulgated thereunder) of Persons, other
than the Company, any Initial Investor or any Affiliate of the Company or any
Initial Investor, in a full cash tender offer or in a full cash merger
transaction that, in each case, has been approved after the Effective Date by
the Company Board.  PSCM, in its sole discretion, may designate that some or all
of the New Warrants or GGO Warrants be issued in the name of, and delivered to,
any member of the Purchaser Group in accordance with and subject to the
Designation Conditions.

 

SECTION 5.3               [Intentionally Omitted.]

 

SECTION 5.4               Listing.  The Company shall use its reasonable best
efforts to cause the Shares and the New Warrants to be listed on the New York
Stock Exchange (the “NYSE”).  The Plan shall provide that the Company shall use
its reasonable best efforts to cause GGO to use its reasonable best efforts to
cause the GGO Shares and the GGO Warrants to be listed on a U.S. national
securities exchange.

 

SECTION 5.5               Use of Proceeds.  The Plan shall provide that the
Company and its Subsidiaries, and GGO, shall apply the net proceeds from the
sale of the Shares and the GGO Shares and the Capital Raising Activities, as
applicable, as provided in the Plan Summary Term Sheet and the Plan.  The
parties intend that the New Warrants, GGO Warrants, New Common Shares and GGO
Shares will be offered and sold under the Plan,

 

37

--------------------------------------------------------------------------------


 

to the fullest extent permitted by law, in exchange for a claim against, an
interest in, or a claim for an administrative expense in the Bankruptcy Case, or
principally in such exchange and partly for other cash or property, for purposes
of Section 1145, and the parties shall take all reasonable actions necessary
consistent with applicable law to cause such securities to be so offered and
sold, including without limitation, reflecting the foregoing in the initial
filing of the Plan with the Bankruptcy Court.

 

SECTION 5.6               Access to Information.  Subject to applicable Law and
the Company’s receipt of customary assurances of confidentiality by each
Purchaser, upon reasonable notice, the Company shall afford each Purchaser and
its directors, officers, employees, investment bankers, attorneys, accountants
and other advisors or representatives, reasonable access during normal business
hours, throughout the period prior to the Effective Date, to its employees,
books, contracts and records and, during such period, the Company shall (and
shall cause its Subsidiaries to) furnish promptly to each Purchaser such
information concerning its business, properties and personnel as may reasonably
be requested by such Purchaser, including copies of all monthly financial
information provided to its lenders under its existing debtor in possession
financing agreements; provided, that, notwithstanding anything to the contrary,
the Company shall not be required to share confidential information relating to
any Competing Transaction except as contemplated by Section 5.7.

 

SECTION 5.7               Competing Transactions.  From the date of this
Agreement until the earlier to occur of the Closing and the termination of this
Agreement, the Company shall provide written notice to each Purchaser not less
than 48 hours prior to the Company or any Subsidiary of the Company (i) entering
into a definitive agreement providing for a Competing Transaction or (ii) filing
a motion with the Bankruptcy Court seeking to obtain bid procedures or bid
protections for or in connection with a Competing Transaction.

 

SECTION 5.8               Reservation for Issuance.  The Company shall reserve
that number of shares of Common Stock sufficient for issuance upon exercise or
conversion of the Warrants.  In connection with the issuance of the New
Warrants, the Plan shall provide that the Company shall reserve for issuance
that number of shares of New Common Stock sufficient for issuance upon exercise
of the New Warrants.  The Plan shall provide that GGO shall reserve for issuance
that number of shares of GGO Common Stock sufficient for issuance upon exercise
of the GGO Warrants.

 

SECTION 5.9               Subscription Rights.

 

(a)           Company Subscription Right.

 

(i)            Sale of New Equity Securities.  If the Company or any Subsidiary
of the Company at any time or from time to time following the Closing Date makes
any public or non-public offering of any shares of New Common Stock (or
securities that are convertible into or exchangeable or exercisable for, or
linked to the performance of, New Common Stock) (other than (1) pursuant to the

 

38

--------------------------------------------------------------------------------


 

granting or exercise of employee stock options or other stock incentives
pursuant to the Company’s stock incentive plans and employment arrangements as
in effect from time to time or the issuance of stock pursuant to the Company’s
employee stock purchase plan as in effect from time to time, (2) pursuant to or
in consideration for the acquisition of another Person, business or assets by
the Company or any of its Subsidiaries, whether by purchase of stock, merger,
consolidation, purchase of all or substantially all of the assets of such Person
or otherwise, (3) to strategic partners or joint venturers in connection with a
commercial relationship with the Company or its Subsidiaries or to parties in
connection with them providing the Company or its Subsidiaries with loans,
credit lines, cash price reductions or similar transactions, under arm’s-length
arrangements, (4) pursuant to the Equity Exchange or any conversion or exchange
of debt or other claims into equity in connection with the Plan, (5) the sale of
Backstop Shares or (6) as set forth on Section 5.9(a) of the Company Disclosure
Letter) (the “Proposed Securities”), the members of the Purchaser Group shall
have the right to acquire from the Company (the “Subscription Right”) for the
same price (net of any underwriting discounts or sales commissions or any other
discounts or fees if not purchasing from or through an underwriter, placement
agent or broker) and on the same terms as such Proposed Securities are proposed
to be offered to others, up to the amount of such Proposed Securities in the
aggregate required to enable it to maintain its aggregate proportionate New
Common Stock-equivalent interest in the Company on a Fully Diluted Basis
determined in accordance with the following sentence, in each case, subject to
such limitations as may be imposed by applicable Law or stock exchange rules. 
The aggregate amount of such Proposed Securities that the members of the
Purchaser Group shall be entitled to purchase in the aggregate in any offering
pursuant to the above shall (subject to such limitations as may be imposed by
applicable Law or stock exchange rules) be determined by multiplying (x) the
total number of such offered shares of Proposed Securities by (y) a fraction,
the numerator of which is the aggregate number of shares of New Common Stock
held by the Purchaser Group on a Fully Diluted Basis as of the date of the
Company’s notice pursuant to Section 5.9(a)(ii) in respect of the issuance of
such Proposed Securities, and the denominator of which is the number of shares
of New Common Stock then outstanding on a Fully Diluted Basis.  For the
avoidance of doubt, the actual amount of securities to be sold or offered to the
members of the Purchaser Group pursuant to their exercise of the Subscription
Right hereunder shall be proportionally reduced if the aggregate amount of
Proposed Securities sold or offered is reduced.  Any offers and sales pursuant
to this Section 5.9 in the context of a registered public offering shall be
conditioned upon reasonably acceptable representations and warranties of each
applicable member of the Purchaser Group designated pursuant to
Section 5.9(a)(vi) regarding its status as the type of offeree to whom a private
sale can be made concurrently with a registered public offering in compliance
with applicable securities Laws.

 

39

--------------------------------------------------------------------------------


 

(ii)           Notice.  In the event the Company proposes to offer Proposed
Securities, it shall give each Purchaser written notice of its intention,
describing the estimated price (or range of prices), anticipated amount of
securities, timing and other terms upon which the Company proposes to offer the
same (including, in the case of a registered public offering and to the extent
possible, a copy of the prospectus included in the registration statement filed
with respect to such offering), no later than 10 Business Days after the
commencement of marketing with respect to such offering or after the Company
takes substantial steps to pursue any other offering.  The applicable members of
the Purchaser Group shall have three (3) Business Days from the date of receipt
of such a notice to notify the Company in writing that it intends to exercise
the applicable Subscription Right and as to the amount of Proposed Securities
such member of the Purchaser Group desires to purchase, up to the maximum amount
calculated pursuant to Section 5.9(a)(i).  In connection with an underwritten
public offering, such notice shall constitute a non-binding indication of
interest to purchase Proposed Securities at such a range of prices as the such
member of the Purchaser Group may specify and, with respect to other offerings,
such notice shall constitute a binding commitment of the  applicable member of
such Purchaser Group to purchase the amount of Proposed Securities so specified
at the price and other terms set forth in the Company’s notice to each
Purchaser.  The failure of such member of the Purchaser Group to so respond
within such three (3) Business Day period shall be deemed to be a waiver of the
applicable Subscription Right under this Section 5.9 only with respect to the
offering described in the applicable notice.  In connection with an underwritten
public offering or a private placement, the applicable member of the Purchaser
Group shall further enter into an agreement (in form and substance customary for
transactions of this type) to purchase the Proposed Securities to be acquired
contemporaneously with the execution of any underwriting agreement or purchase
agreement entered into with the Company, the underwriters or initial purchasers
of such underwritten public offering or private placement, and the failure of
such member of the Purchaser Group to enter into such an agreement at or prior
to such time shall constitute a waiver of the right to purchase the applicable
portion of the Proposed Securities in respect of such offering.

 

(iii)          Purchase Mechanism.  If a member of the Purchaser Group exercises
its Subscription Right provided in this Section 5.9, the closing of the purchase
of the Proposed Securities with respect to which such right has been exercised
shall take place concurrently with the sale to the other investors in the
applicable offering, which period of time for the closing of the purchase of the
Proposed Securities with respect to which such right has been exercised shall be
extended for a maximum of 180 days in order to comply with applicable Laws
(including receipt of any applicable regulatory or stockholder approvals).  Each
of the Company and the applicable members of the Purchaser Group shall use its
reasonable best efforts to secure any regulatory or stockholder approvals or
other

 

40

--------------------------------------------------------------------------------


 

consents, and to comply with any Law necessary in connection with the offer,
sale and purchase of, such Proposed Securities.

 

(iv)          Failure of Purchase.  In the event (A) the applicable member of
the Purchaser Group fails to exercise its Subscription Right provided in this
Section 5.9 within said three Business Day period, or (B) if so exercised, such
member of the Purchaser Group fails or is unable to consummate such purchase
within the 180 day period specified in Section 5.9(a)(iii), without prejudice to
other remedies, the Company shall thereafter be entitled during the Additional
Sale Period to sell the Proposed Securities not elected to be purchased pursuant
to this Section 5.9 or which the applicable member of the Purchaser Group fails
to or is unable to purchase, at a price and upon terms no more favorable in any
material respect to the purchasers of such securities than were specified in the
Company’s notice to each Purchaser.  In the event the Company has not sold the
Proposed Securities within the Additional Sale Period, the Company shall not
thereafter offer, issue or sell such Proposed Securities without first offering
such securities to the members of the Purchaser Group in the manner provided
above.

 

(v)           Non-Cash Consideration.  In the case of the offering of securities
for a consideration in whole or in part other than cash, including securities
acquired in exchange therefor (other than securities by their terms so
exchangeable), the consideration other than cash shall be deemed to be the fair
value thereof as determined by the Company Board; provided, however, that such
fair value as determined by the Company Board shall not exceed the aggregate
market price of the securities being offered as of the date the Company Board
authorizes the offering of such securities.

 

(vi)          Cooperation. The Company and each applicable member of the
Purchaser Group shall cooperate in good faith to facilitate the exercise of such
member of the Purchaser Group’s Subscription Right hereunder, including using
reasonable efforts to secure any required approvals or consents.

 

(vii)         Allocation Among Purchaser Group.  PSCM shall have the right as
attorney-in-fact of each member of the Purchaser Group to exercise all of the
rights of the members of the Purchaser Group hereunder and designate the members
of such Purchaser Group to receive any securities to be issued and the Company
may rely on any designations made by PSCM.  As a condition to the Company’s
obligations with respect to the exercise of a Subscription Right by a member of
the Purchaser Group not a party to this Agreement, such member will agree to
perform each obligation applicable to it under this Section 5.9.

 

(viii)        General.  Notwithstanding anything herein to the contrary, (A) if
(1) a member of the Purchaser Group exercises its Subscription Right pursuant to
this Section 5.9 and is unable to complete the purchase of the Proposed
Securities concurrently with the sales to the other investors in the

 

41

--------------------------------------------------------------------------------


 

applicable offering as contemplated by Section 5.9(a)(iii) due to applicable
regulatory or stockholder approvals and (2) the Company or the Company Board
determines in good faith that any delay in completion of an offering in respect
of which such member of the Purchaser Group is entitled to Subscription Rights
would materially impair the financing objective of such offering, the Company
may proceed with such offering without the participation of such member of the
Purchaser Group in such offering, in which event the Company and such member of
the Purchaser Group shall promptly thereafter agree on a process otherwise
consistent with this Section 5.9 as would allow such member of the Purchaser
Group to purchase, at the same price (net of any underwriting discounts or sales
commissions or any other discounts or fees if not purchasing from or through an
underwriter, placement agent or broker) as in such offering, up to the amount of
shares of New Common Stock (or securities that are convertible into or
exchangeable or exercisable for, or linked to the performance of, New Common
Stock) as shall be necessary to enable the Purchaser Group to maintain its
aggregate proportionate New Common Stock-equivalent interest in the Company on a
Fully Diluted Basis, (B) if the Company or the Company Board determines in good
faith that compliance with the notice provisions in Section 5.9(a)(iii) would
materially impair the financing objective of  an offering in respect of which 
the members of the Purchaser Group are entitled to Subscription Rights, the
Company shall be permitted by notice to each Purchaser to reduce the notice
period required under Section 5.9(a)(iii) (but not to less than one (1) Business
Day) to the minimum extent required to meet the financing objective of such
offering and the members of the Purchaser Group shall have the right to either
(x) exercise their Subscription Rights during the shortened notice periods
specified in such notice or (y) require the Company to promptly thereafter agree
on a process otherwise consistent with this Section 5.9 as would allow the
applicable members of the Purchaser Group to purchase, at the same price (net of
any underwriting discounts or sales commissions or any other discounts or fees
if not purchasing from or through an underwriter, placement agent or broker) as
in such offering, up to the amount of shares of New Common Stock (or securities
that are convertible into or exchangeable or exercisable for, or linked to the
performance of, New Common Stock) as shall be necessary to enable the Purchaser
Group to maintain its aggregate proportionate New Common Stock-equivalent
interest in the Company on a Fully Diluted Basis and (C) in the event the
Company is unable to issue shares of New Common Stock (or securities that are
convertible into or exchangeable or exercisable for, or linked to the
performance of, New Common Stock) to the applicable members of the Purchaser
Group as a result of a failure to receive regulatory or stockholder approval
therefor, the Company shall take such action or cause to be taken such other
action in order to place the Purchaser Group, insofar as reasonably practicable
(subject to any limitations that may be imposed by applicable Law or stock
exchange rules), in the same position in all material respects as if the
applicable member of the Purchaser Group was able to effectively exercise its
Subscription Rights hereunder, including, without limitation, at the option of
such member,

 

42

--------------------------------------------------------------------------------


 

issuing to such member of the Purchaser Group another class of securities of the
Company having terms to be agreed by the Company and such member having a value
at least equal to the value per share of New Common Stock, in each case, as
shall be necessary to enable the Purchaser Group to maintain its aggregate
proportionate New Common Stock-equivalent interest in the Company on a Fully
Diluted Basis.

 

(ix)           Termination.  This Section 5.9 shall terminate at such time as
the members of the Purchaser Group collectively beneficially own less than 5% of
the outstanding shares of New Common Stock on a Fully Diluted Basis.

 

(b)           GGO Subscription Rights.  The Plan shall provide that in
connection with the consummation of the Plan, GGO shall enter into an agreement
with each Purchaser with substantially similar terms to those set forth in
Section 5.9(a) above with respect to any issuance of GGO Common Stock (or
securities that are convertible into or exchangeable or exercisable for, or
otherwise linked to, GGO Common Stock) after the Effective Date.

 

SECTION 5.10             Company Board of Directors.

 

(a)           Company Board of Directors.  The Plan shall provide that as of the
Effective Date, the Company Board shall have nine (9) members and one (1) of
such members shall be a person designated by PSCM (the “Purchaser Board
Designee”); provided, that such designee shall be identified by name and in
writing to the Company no later than 10 Business Days prior to the voting
deadline established by the Bankruptcy Court.  Subject to the rights provided
under the other Investment Agreements, the remaining members of the Company
Board on the Effective Date shall be chosen by the Company in consultation with
each Purchaser.

 

(b)           GGO Board of Directors.

 

(i)            The Plan shall provide that as of the Effective Date, the board
of directors of GGO (the “GGO Board”) shall have nine (9) members and three
(3) of such members shall be persons designated by PSCM (the “Purchaser GGO
Board Designees”), to separate classes of directors of the GGO Board (if GGO has
a staggered board of directors); provided, that such designees shall be
identified by name and in writing to the Company no later than 10 Business Days
prior to the voting deadline established by the Bankruptcy Court.  Subject to
the rights provided under the other Investment Agreements, the remaining members
of the GGO Board on the Effective Date shall be chosen by the Company in
consultation with each Purchaser.

 

(ii)                           Unless each Purchaser has otherwise agreed, the
Plan shall provide, in connection with the consummation of the Plan, for GGO to
enter into an agreement with each Purchaser (the “GGO Agreement”) providing as
follows:

 

43

--------------------------------------------------------------------------------


 

(1)           That following the Closing, GGO shall nominate as part of its
slate of directors and use its reasonable best efforts to have them elected to
the GGO Board (including through the solicitation of proxies for such person to
the same extent as it does for any of its other nominees to the GGO Board)
(subject to applicable Law and stock exchange rules (provided that the Purchaser
GGO Board Designees need not be “independent” under the applicable rules of the
applicable stock exchange or the SEC)) (x) so long as the Purchaser Group has at
least a 17.5% Fully Diluted GGO Economic Interest, three (3) Purchaser Board
Designees, and (y) otherwise, so long as the Purchaser Group beneficially owns
(directly or indirectly) in the aggregate at least 10% of the shares of GGO
Common Stock on a Fully Diluted Basis, two (2) Purchaser Board Designees.  For
the avoidance of doubt, at and following such time as the Purchaser Group
beneficially owns (directly or indirectly) in the aggregate less than 10% of the
shares of GGO Common Stock on a Fully Diluted Basis, PSCM shall no longer have
the right to designate directors for election to the GGO Board.

 

(2)           That following the Closing, and subject to applicable Law and
stock exchange rules, there shall be proportional representation by Purchaser
GGO Board Designees on any committee of the GGO Board, except for special
committees established for potential conflict of interest situations, and except
that only Purchaser GGO Board Designees who qualify under the applicable
rules of the applicable stock exchange or the SEC may serve on committees where
such qualification is required.  If at any time the number of Purchaser GGO
Board Designees serving on the GGO Board exceeds the number of Purchaser GGO
Board Designees that PSCM is then otherwise entitled to designate as a result of
a decrease in the percentage of shares of GGO Common Stock beneficially owned by
the Purchaser Group, such Purchaser Group shall, to the extent it is within such
Purchaser Group’s control, use commercially reasonable efforts to cause any such
additional Purchaser GGO

 

44

--------------------------------------------------------------------------------


 

Board Designees to offer to resign such that the number of Purchaser GGO Board
Designees serving on the GGO Board after giving effect to such resignation does
not exceed the number of Purchaser GGO Board Designees that PSCM is entitled to
designate for election to the GGO Board.

 

(3)           That except with respect to the resignation of a Purchaser GGO
Board Designee pursuant to Section 5.10(b)(ii)(2), (A) PSCM shall have the power
to designate a Purchaser GGO Board Designee’s replacement upon the death,
resignation, retirement, disqualification or removal from office of such
Purchaser GGO Board Designee and (B) the GGO Board shall promptly take all
action reasonably required to fill any vacancy resulting therefrom with such
replacement Purchaser GGO Board Designee (including nominating such person,
subject to applicable Law, as GGO’s nominee to serve on the GGO Board and
causing GGO to use all reasonable efforts to have such person elected as a
director of GGO and solicit proxies for such person to the same extent as it
does for any of GGO’s other nominees to the GGO Board).

 

(4)           That (A) each Purchaser GGO Board Designee shall be entitled to
the same compensation and same indemnification in connection with his or her
role as a director as the members of the GGO Board, and each Purchaser GGO Board
Designee shall be entitled to reimbursement for documented, reasonable
out-of-pocket expenses incurred in attending meetings of the GGO Board or any
committees thereof, to the same extent as other members of the GGO Board,
(B) GGO shall notify each Purchaser GGO Board Designee of all regular and
special meetings of the GGO Board and shall notify the Purchaser GGO Board
Designee of all regular and special meetings of any committee of the GGO Board
of which such Purchaser GGO Board Designee is a member, and (C) GGO shall
provide each Purchaser GGO Board Designee with copies of all notices, minutes,
consents and other materials provided to all other members of the GGO Board
concurrently as such materials are provided

 

45

--------------------------------------------------------------------------------


 

to the other members (except, for the avoidance of doubt, as are provided to
members of committees of which such Purchaser GGO Board Designee is not a
member).

 

(5)           Purchaser GGO Board Designee candidates shall be subject to such
reasonable eligibility criteria as applied in good faith by the nominating,
corporate governance or similar committee of the GGO Board to other candidates
for the GGO Board.

 

SECTION 5.11             Notification of Certain Matters.

 

(a)           The Company shall (i) give prompt written notice to each Purchaser
of any written notice or other written communication from any Person alleging
that the consent of such Person which is or may be required in connection with
the transactions contemplated by this Agreement is not likely to be obtained
prior to Closing, if the failure to obtain such consent would reasonably be
expected to be adverse and material to the Company and its Subsidiaries taken as
a whole or would materially impair the ability of the Company to consummate the
transactions contemplated hereby or perform its obligations hereunder, and
(ii) facilitate adding such individuals as designated by each Purchaser to the
electronic notification system such that the designated individuals will receive
electronic notice of the entry of any Bankruptcy Court Order.

 

(b)           To the extent permitted by applicable Law, (i) the Company shall
give prompt notice to each Purchaser of the commencement of any investigation,
inquiry or review by any Governmental Entity with respect to the Company or its
Subsidiaries which would reasonably be expected to be adverse and material to
the Company and its Subsidiaries taken as a whole or would materially impair the
ability of the Company to consummate the transactions contemplated hereby or
perform its obligations hereunder, and (ii) the Company shall give prompt notice
to each Purchaser, and each Purchaser shall give written prompt notice to the
Company, of any event or circumstance that would result in any representation or
warranty of the Company or such Purchaser, as applicable, being untrue or any
covenant or agreement of the Company or such Purchaser, as applicable, not being
performed or complied with such that, in each such case, the conditions set
forth in Article VII or Article VIII, as applicable, would not be satisfied if
such event or circumstance existed on the Closing Date.

 

(c)           No information received by a party pursuant to this Section 5.11
nor any information received or learned by a party or any of its representatives
pursuant to an investigation made under this Section 5.11 shall be deemed to
(A) qualify, modify, amend or otherwise affect any representations, warranties,
conditions, covenants or other agreements of the other party set forth in this
Agreement, (B) amend or otherwise supplement the information set forth in the
Company Disclosure Letter, (C) limit or restrict the remedies available to such
party  under this Agreement, applicable Law or otherwise arising out of a breach
of this Agreement, or (D) limit or restrict the ability of

 

46

--------------------------------------------------------------------------------


 

such party to invoke or rely on, or effect the satisfaction of, the conditions
to the obligations of such party to consummate the transactions contemplated by
this Agreement set forth in Article VII or Article VIII, as applicable.

 

SECTION 5.12             Further Assurances.  From and after the Closing, the
Company shall (and shall cause each of its Subsidiaries to) execute and deliver,
or cause to be executed and delivered, such further instruments or documents or
take such other action and cause entities controlled by them to take such action
as may be reasonably necessary (or as reasonably requested by any Purchaser) to
carry out the transactions contemplated by this Agreement.

 

SECTION 5.13             [Intentionally Omitted.]

 

SECTION 5.14             Rights Agreement; Reorganized Company Organizational
Documents.

 

(a)           Prior to the issuance of the Warrants, the Rights Agreement shall
be amended to provide that (i) the Rights Agreement is inapplicable to (1) the
acquisition by members of the Purchaser Group of the Warrants and the underlying
securities thereof, (2) any antidilution adjustments to those Warrants pursuant
to the Warrant Agreement, (3) any shares of New Common Stock that a Purchaser or
a member of its Purchaser Group may be deemed to own by no actions of its own
and (4) up to an additional amount totaling 0.714% of the issued and outstanding
shares of Common Stock in the aggregate by the Purchaser Group, (ii) no
Purchaser, or any member of the Purchaser Group, shall be deemed to be an
Acquiring Person (as defined in the Rights Agreement), (iii) neither a Shares
Acquisition Date (as defined in the Rights Agreement) nor a Distribution Date
(as defined in the Rights Agreement) shall be deemed to occur and (iv) the
Rights (as defined in the Rights Agreement) shall not separate from the Common
Stock, in each case under (ii), (iii) and (iv), as a result of the acquisition
by members of the Purchaser Group of the Warrants, the underlying securities
thereof and the acquisition of beneficial ownership of up to an additional
amount totaling 0.714% of the issued and outstanding shares of Common Stock in
the aggregate by the Purchaser Group.

 

(b)           The certificate of incorporation and bylaws of the Reorganized
Company (the “Reorganized Company Organizational Documents”) shall be in form
mutually agreed to by the Company and each Purchaser, provided, that in the
event that the Company and such Purchaser are not able to agree on such form
prior to the Effective Date, the Reorganized Company Organizational Documents
shall be substantially in the same form as the certificate of incorporation and
bylaws of the Company as in existence on the date of this Agreement (except that
the number of authorized shares of capital stock of the Reorganized Company
shall be increased), provided, however, that (i) the restriction on Beneficial
Ownership (as such term is defined in the certificate of incorporation of the
Company) shall be set at 9.9% of the outstanding capital stock of the
Reorganized Company, (ii) the restriction on Constructive Ownership (as such
term is defined in the certificate of incorporation of the Company) shall be set
at 9.9% of the

 

47

--------------------------------------------------------------------------------


 

outstanding capital stock of the Reorganized Company, (iii) there shall not be
an exemption from the restrictions set forth in the foregoing clauses (i) and
(ii) for the current Existing Holder (as such term is defined in the existing
certificate of incorporation of the Company), (iv) the Reorganized Company shall
provide a waiver from the restrictions set forth in the foregoing clauses
(i) and (ii) to any member of the Purchaser Group if such member provides the
Reorganized Company with a certificate containing the representations and
covenants set forth on Exhibit D and (v) the definition of “Person” shall be
revised so that it does not include a “group” as that term is used for purposes
of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended.

 

(c)           In the event the Reorganized Company adopts a rights plan
analogous to the Rights Agreement on or prior to the Closing, the Plan shall
provide that (i) the Reorganized Company’s Rights Agreement shall be
inapplicable to this Agreement and the transactions contemplated hereby, (ii) no
Purchaser, nor any other member of its Purchaser Group, shall be deemed to be an
Acquiring Person (as defined in the Rights Agreement) whether in connection with
the acquisition of Shares, New Warrants, shares issuable upon exercise of the
New Warrants or otherwise, (iii) neither a Shares Acquisition Date (as defined
in the Rights Agreement) nor a Distribution Date (as defined in the Rights
Agreement) shall be deemed to occur and (iv) the Rights (as defined in the
Rights Agreement) will not separate from the New Common Stock, in each case
under (ii), (iii) and (iv), as a result of the execution, delivery or
performance of this Agreement, the consummation of the transactions contemplated
hereby including the acquisition of shares of New Common Stock by any Purchaser
or other member of the Purchaser Group after the date hereof as otherwise
permitted by this Agreement, the New Warrants or as otherwise contemplated by
the Non-Control Agreement.

 

(d)           In the event GGO adopts a rights plan analogous to the Rights
Agreement on or prior to the Closing, the Plan shall provide that (i) GGO’s
Rights Agreement shall be inapplicable to this Agreement and the transactions
contemplated hereby, (ii) no Purchaser, nor any other member of its Purchaser
Group, shall be deemed to be an Acquiring Person (as defined in the Rights
Agreement) whether in connection with the acquisition of shares of GGO Common
Stock or GGO Warrants or the shares issuable upon exercise of the GGO Warrants,
(iii) neither a Shares Acquisition Date (as defined in the Rights Agreement) nor
a Distribution Date (as defined in the Rights Agreement) shall be deemed to
occur and (iv) the Rights (as defined in the Rights Agreement) will not separate
from the GGO Common Stock, in each case under (ii), (iii) and (iv), as a result
of the execution, delivery or performance of this Agreement, or the consummation
of the transactions contemplated hereby including the acquisition of shares of
GGO Common Stock by any Purchaser or other member of the Purchaser Group after
the date hereof as otherwise permitted by this Agreement, the GGO Warrants or as
otherwise contemplated by the GGO Non-Control Agreement.

 

(e)           Newco (as defined in Exhibit B) will be formed by the Operating
Partnership solely for the purpose of engaging in the transactions contemplated
by this Agreement, including Exhibit B  and Capital Raising Activities permitted
pursuant to this Agreement.  Prior to the Closing, Newco will not engage in any
business activity, nor

 

48

--------------------------------------------------------------------------------


 

conduct its operations, other than as contemplated by this Agreement (which, for
greater certainty, shall include Capital Raising Activities permitted pursuant
to this Agreement).

 

SECTION 5.15             Stockholder Approval.  For so long as any Purchaser has
Subscription Rights as contemplated by Section 5.9(a) in connection with the
expiration of the five (5) year period referenced in Section 3.2(c), the Company
shall put up for a stockholder vote at the immediately prior annual meeting of
its stockholders, and include in its proxy statement distributed to such
stockholders in connection with such annual meeting, approval of such
Purchaser’s Subscription Rights for the maximum period permitted by the NYSE. 
The Plan shall provide that GGO shall, for the benefit of each Purchaser, to the
extent required by any U.S. national securities exchange upon which shares of
GGO Common Stock are listed, for so long as any Purchaser has subscription
rights as contemplated by Section 5.9(b), put up for a stockholder vote at the
annual meeting of its stockholders, and include in its proxy statement
distributed to such stockholders in connection with such annual meeting,
approval of such Purchaser’s subscription rights for the maximum period
permitted by the rules of such U.S. national securities exchange.

 

SECTION 5.16             Closing Date Net Debt.

 

(a)           The Company shall deliver to each Purchaser a schedule (the
“Preliminary Closing Date Net Debt Schedule”) on or before the first Business
Day that is five calendar days following approval of the Disclosure Statement,
that: (i) sets forth the Company’s good faith estimate for each of the three
components of the Closing Date Net Debt W/O Reinstatement Adjustment and
Permitted Claims Amounts along with a reasonably detailed explanation and
calculation of each such component and (ii) discloses the Company’s good faith
estimate of the Closing Date Net Debt W/O Reinstatement Adjustment and Permitted
Claims Amounts and GGO Setup Costs.

 

(b)           Each Purchaser shall review the Preliminary Closing Date Net Debt
Schedule during the Preliminary Closing Date Net Debt Review Period, during
which time the Company shall allow such Purchaser reasonable access to all
non-privileged and non-work product documents or records or personnel used in
the preparation of the Preliminary Closing Date Net Debt Schedule.  On or prior
to the Preliminary Closing Date Net Debt Review Deadline, any Purchaser may
deliver to the Company a notice (the “Dispute Notice”) listing those items on
the Preliminary Closing Date Net Debt Schedule to which such Purchaser takes
exception, which Dispute Notice shall (i) specifically identify such items, and
provide a reasonably detailed explanation of the basis upon which such Purchaser
has delivered such list, (ii) set forth the amount of Closing Date Net Debt W/O
Reinstatement Adjustment and Permitted Claims Amounts that such Purchaser has
calculated based on the information contained in the Preliminary Closing Date
Net Debt Schedule, and (iii) specifically identify such Purchaser’s proposed
adjustment(s).  If a Purchaser timely provides the Company with a Dispute
Notice, then such Purchaser and the Company shall, within ten (10) days
following receipt of such Dispute Notice by the Company (the “Resolution
Period”), attempt to resolve their differences with respect to the items
specified in the Dispute Notice (the “Disputed

 

49

--------------------------------------------------------------------------------


 

Items”).  If a Purchaser and the Company do not resolve all Disputed Items by
the end of the Resolution Period, then all Disputed Items remaining in dispute
shall be submitted to the Bankruptcy Court for resolution at or concurrent with
the Confirmation Hearing.  The Bankruptcy Court shall consider only those
Disputed Items that such Purchaser, on the one hand, and the Company, on the
other hand, were unable to resolve.  All other matters shall be deemed to have
been agreed upon by such Purchaser and the Company.  If a Purchaser does not
timely deliver a Dispute Notice, then such Purchaser shall be deemed to have
accepted and agreed to the Preliminary Closing Date Net Debt Schedule and to
have waived any right to dispute the matters set forth therein.

 

(c)           The Company shall deliver to each Purchaser a draft of the
Conclusive Net Debt Adjustment Statement no later than 15 calendar days prior to
the Effective Date.  Each Purchaser shall be afforded an opportunity to review
the Conclusive Net Debt Adjustment Statement and reasonable access to all
non-privileged and non-work product documents or records or personnel used in
the preparation of such statement.  On or prior to close of business on the 7th
calendar day following receipt of the Conclusive Net Debt Adjustment Statement,
any Purchaser may deliver to the Company a notice (the “CNDAS Dispute Notice”)
listing those items to which such Purchaser takes exception, which CNDAS Dispute
Notice shall (i) specifically identify such items, and provide a reasonably
detailed explanation of the basis upon which such Purchaser has delivered such
list, (ii) set forth the alternative amounts that such Purchaser has calculated
based on the information contained in the Conclusive Net Debt Adjustment
Statement, and (iii) specifically identify such Purchaser’s proposed
adjustment(s).  If a Purchaser timely provides the Company with a CNDAS Dispute
Notice, then such Purchaser and the Company shall attempt to resolve the items
specified in the CNDAS Dispute Notice (the “CNDAS Disputed Items”)
consensually.  If such Purchaser and the Company do not resolve all CNDAS
Disputed Items prior to the Effective Date, then for purposes of Closing and
subject to subsequent adjustment consistent with the Bankruptcy Court’s ruling,
the highest number shall be used for purposes of any calculations set forth on
the Conclusive Net Debt Adjustment Statement.  Within 10 days after Closing, the
Company shall file a motion for resolution by the Bankruptcy Court.  The
Purchasers and the Company agree to seek expedited consideration of any such
dispute.  The dispute submitted to the Bankruptcy Court shall be limited to only
those CNDAS Disputed Items that a Purchaser, on the one hand, and the Company,
on the other hand, were unable to resolve.  All other matters shall be deemed to
have been agreed upon by the Purchasers and the Company.  If a Purchaser does
not timely deliver a CNDAS Dispute Notice, then such Purchaser shall be deemed
to have accepted and agreed to the Conclusive Net Debt Adjustment Statement and
to have waived any right to dispute the matters set forth therein.  To the
extent that one or more CNDAS Disputed Items must be submitted to the Bankruptcy
Court for adjudication, the Purchasers and the Company agree that this should
not delay the Effective Date or the Closing Date.  Following adjudication of the
dispute, appropriate adjustments shall be made to the Conclusive Net Debt
Adjustment Statement, the GGO Promissory Note and the other applicable
documentation to put all parties in the same

 

50

--------------------------------------------------------------------------------


 

economic position as if the corrected Conclusive Net Debt Adjustment Statement
governed at Closing.

 

(d)           It is the intention of the parties that any Reserve should not
alter the intended allocation of value between GGO and the Company as Claims are
resolved over time.  Accordingly, the Plan shall provide that, if a GGO
Promissory Note is required to be issued at Closing and there is a Reserve
Surplus Amount as of the end of any fiscal quarter prior to the maturity of the
GGO Promissory Note, then the principal amount of the GGO Promissory Note shall
be reduced, but not below zero, by (i) if and to the extent that such Reserve
Surplus Amount as of such date is less than or equal to the Net Debt Surplus
Amount, 80% of the Reserve Surplus Amount, and otherwise (ii) 100% of an amount
equal to the Reserve Surplus Amount; provided, however, that because this
calculation may be undertaken on a periodic basis, for purposes of clauses
(i) and (ii), no portion of the Reserve Surplus Amount shall be utilized to
reduce the amount of the GGO Promissory Note if it has been previously utilized
for such purpose.  In the event that any party requests an equitable adjustment
to this formula, the other parties shall consider the request in good faith.

 

(e)           The Plan shall provide that, if there is an Offering Premium, the
principal amount of the GGO Promissory Note shall be reduced (but not below
zero) by 80% of the aggregate Offering Premium on the 30th day following the
Effective Date and from time to time thereafter upon receipt of Offering Premium
until the last to occur of (x) 45 days after the Effective Date, (y) the
Settlement Date, if applicable, and (z) the Bridge Note Maturity Date, if
applicable.

 

(f)            The Plan and the agreements relating to the GGO Share
Distribution shall provide that the Company shall indemnify GGO and its
Subsidiaries from and against losses, claims, damages, liabilities and expenses
attributable to MPC Taxes in accordance with the terms and conditions of the Tax
Matters Agreement.

 

(g)           Subject to the provisions of the Tax Matters Agreement, if GGO is
obligated to pay in cash, after utilization of any available tax attributes, any
MPC Taxes in the period commencing on the Effective Date and ending 36 months
after the Effective Date, and the Company is not then obligated to indemnify GGO
for its allocable share of such MPC Taxes as a consequence of the Indemnity Cap
(as defined in the Tax Matters Agreement), then the Company shall loan to GGO
the amount of such MPC Taxes not payable by the Company as a consequence of the
Indemnity Cap and the principal amount of the GGO Promissory Note shall be
increased by the amount of such loan and if at such time no GGO Promissory Note
is outstanding, on the date of any such loan, GGO shall issue in favor of the
Company a promissory note in the aggregate principal amount of such loan on the
same terms as the GGO Promissory Note.

 

(h)           The Debtors dispute each of the Contingent and Disputed Debt
Claims and have sought or will seek disallowance of such Claims in their
entirety.  To the extent such claims have not been ruled on by the Bankruptcy
Court or settled prior to the Effective Date, then the asserted amounts of such
claims will be included in calculation

 

51

--------------------------------------------------------------------------------


 

of the Closing Date Net Debt.  In the event that, on or after the Effective
Date, one or more of the Contingent and Disputed Debt Claims are either reduced
or disallowed by a ruling of the Bankruptcy Court or as a result of a
settlement, then the Closing Date Net Debt amount shall be adjusted to reflect
such ruling or settlement within ten (10) calendar days following any such
ruling or settlement (such adjusted Closing Date Net Debt to be referred to as
the “Adjusted CDND”) and the GGO Note Amount and Indemnity Cap (as defined in
the Tax Matters Agreement) shall be re-calculated as if the Adjusted CDND was
used in the calculations for the Effective Date.  To the extent that a GGO
Promissory Note was issued at Closing, then, in order to place GGO and the
Company in the same economic position as they would have been had the actual
amount of such settlement and/or allowance been used for purposes of calculating
the GGO Note Amount, the principal amount of such GGO Promissory Note will be
reduced based on the new calculation using the Adjusted CDND and, to the extent
applicable, any interest payments made by GGO to the Company on the GGO
Promissory Note prior to such re-calculation shall be refunded in respect of
such reductions and accrued but unpaid interest in respect of such reductions
shall be eliminated.  Similarly, in order to place GGO and the Company in the
same economic position as they would have been had the actual amount of such
settlement and/or allowance been used for purposes of calculating the Indemnity
Cap, the Indemnity Cap shall be re-calculated and adjusted to reflect
determination of the Net Debt Surplus Amount or Net Debt Excess Amount using the
Adjusted CDND.  Additionally, to the extent any promissory note was issued by
GGO in favor of the Company pursuant to Section 5.16(g), then, in order to place
GGO and the Company in the same economic position as they would have been had
the actual amount of such settlement and/or allowance been used for purposes of
calculating such note, (i) the principal amount of such note will be reduced
based on the new calculation using the Adjusted CDND and (ii) to the extent
applicable, any interest payments made by GGO to the Company on such note prior
to such re-calculation shall be refunded in respect of such reductions and
accrued but unpaid interest in respect of such reductions shall be eliminated. 
Consistent with the foregoing, the Tax Matters Agreement shall be retroactively
applied using the re-calculated Indemnity Cap and any resulting amounts payable
thereunder shall be promptly paid.

 

In the event that a Bankruptcy Court order allowing, disallowing, or reducing
and allowing any of the Contingent and Disputed Debt Claims is appealed, vacated
or otherwise modified, then following entry of a final and nonappealable order
by a court of competent jurisdiction determining the amount (if any) of the
applicable Contingent and Disputed Debt Claim, the adjustment process set forth
in the preceding paragraph shall be undertaken within ten (10) calendar days
following such order becoming final and nonappealable.

 

(i)            Solely for purposes of calculating whether a GGO Promissory Note
is required to be issued at Closing pursuant to this Agreement, $1,000,000 shall
be added to GGO Setup Costs.  If a GGO Promissory Note is issued at Closing
pursuant to this Agreement, then on the six-month anniversary of the Closing
Date (the “Calculation Date”), (A) the then outstanding principal amount of the
GGO Promissory Note shall be

 

52

--------------------------------------------------------------------------------


 

reduced (but not to a number less than zero) by an amount equal to the excess
(if it is a positive number), if any, of $1,000,000 over the aggregate amount of
cash costs and expenses, if any, incurred by the Company after the Closing Date
and prior to the Calculation Date to transfer assets after Closing to GGO
pursuant to Section 2.4(d) of the Separation Agreement to be entered into
between the Company and GGO at or prior to Closing, and (B) if the principal
amount of the GGO Promissory Note is reduced pursuant to clause (A), any
interest payments made by GGO to the Company on the GGO Promissory Note prior to
such reduction pursuant to clause (A) shall be refunded in respect of such
reductions and accrued but unpaid interest in respect of such reduction shall be
eliminated.

 

SECTION 5.17             Determination of Domestically Controlled REIT Status.

 

(a)           The Reorganized Company shall use reasonable efforts to comply
with treasury regulations, revenue procedures, notices or other guidance adopted
after the date hereof by the Internal Revenue Service or United States Treasury
governing the determination of its status as a “domestically controlled REIT” as
defined in Section 897 of the Code and the treasury regulations promulgated
thereunder (a “Domestically Controlled REIT”).

 

(b)           The Reorganized Company shall inquire of each Purchaser and each
Purchaser shall provide a written statement to the Reorganized Company setting
forth the equity ownership percentage that “United States persons” as defined in
Section 7701(a)(30) of the Code (“U.S. Persons”) hold in such Purchaser.  Each
such statement shall be based on the direct ownership in such Purchaser, except
to the extent that such Purchaser has actual knowledge of indirect ownership or
can provide a reasonable estimate of such indirect ownership.  For the avoidance
of doubt, if interests in a Purchaser are held or registered in “street name”,
such Purchaser shall not be required to determine the ultimate beneficial owner
of such interests for the purposes of complying with this Section 5.17.

 

(c)           The Reorganized Company shall include in its shareholder demand
letters a request that each shareholder identify whether it is a U.S. Person.

 

(d)           The Reorganized Company shall at least annually request from
Cede & Co. a list of holders of the Reorganized Company’s stock registered with
Cede & Co. and, if granted access thereto, use reasonable efforts to review such
list to determine whether any such holders are U.S. Persons.

 

(e)           The Reorganized Company shall, at least annually, as part of its
internal audit and Sarbanes-Oxley Act (“SOX”) procedures with respect to key
controls, use reasonable efforts to make a determination of whether or not it
believes that it qualifies as a Domestically Controlled REIT.  Such
determination shall be based on information reasonably available to the
Reorganized Company under this Section 5.17 as well as through review of the
information contained in any relevant Schedule 13D or Schedule 13G (or amendment
thereto) filed with the SEC with respect to the Reorganized

 

53

--------------------------------------------------------------------------------


 

Company.  A written summary of the steps taken, information obtained and
analysis of results will be prepared.  Each such annual determination (but not
the written summary), subject to reasonable caveats and assumptions, shall be
set forth in the Reorganized Company’s next Annual Report on Form 10-K filed
with the SEC and shall be reported to the Board of Directors at least annually
(or within fifteen days of discovering a change in status).  The Reorganized
Company shall use the Reorganized Company’s SOX policies and procedures to
oversee such determination.

 

(f)            The Company shall provide a copy of the written summary (and
backup documentation) prepared in accordance with clause (e) to a Purchaser upon
the request of such Purchaser.  In addition, if reasonably requested by a
Purchaser, the Reorganized Company will, at such Purchaser’s expense, make
reasonable efforts to provide additional information to and otherwise cooperate
with such Purchaser, to enable such Purchaser to respond to questions regarding
Domestically Controlled REIT status by a taxing authority or person engaging in,
or proposing to engage in, a transaction with such Purchaser or an Affiliate
thereof.

 

ARTICLE VI

 

ADDITIONAL COVENANTS OF PURCHASER

 

SECTION 6.1               Information.  From and after the date of this
Agreement until the earlier to occur of the Closing Date and the termination of
this Agreement, each Purchaser agrees to provide the Debtors with such
information as the Debtors reasonably request regarding such Purchaser for
inclusion in the Disclosure Statement as necessary for the Disclosure Statement
to contain adequate information for purposes of Section 1125 of the Bankruptcy
Code.

 

SECTION 6.2               Purchaser Efforts.  Each Purchaser shall use its
reasonable best efforts to obtain all material permits, consents, orders,
approvals, waivers, authorizations or other permissions or actions required for
the consummation of the transactions contemplated by this Agreement from, and
shall have given all necessary notices to, all Governmental Entities necessary
to satisfy the condition in Section 8.1(b) (provided, however, that such
Purchaser shall not be required to pay or cause payment of any fees or make any
financial accommodations to obtain any such consent, approval, waiver or other
permission, except filing fees as required), and provide to such Governmental
Entities all such information as may be necessary or reasonably requested
relating to the transactions contemplated hereby.

 

SECTION 6.3               Plan Support.  From and after the date of the Approval
Order until the earliest to occur of (i) the Effective Date, (ii) the
termination of this Agreement and (iii) the date the Company or any Subsidiary
of the Company makes a public announcement, enters into an agreement or files
any pleading or document with the Bankruptcy Court, in each case, evidencing its
intention to support any Competing Transaction, or the Company or any Subsidiary
of the Company enters into a Competing Transaction (such date, the “Unrestricted
Date”), each Purchaser agrees (unless otherwise

 

54

--------------------------------------------------------------------------------


 

consented to by the Company) (provided that (x) the Company is not in material
breach of this Agreement and (y) the terms of the Plan are and remain consistent
with the Plan Summary Term Sheet and this Agreement, and are otherwise in form
and substance satisfactory to each Purchaser) to (and shall use reasonable best
efforts to cause its Affiliates to):

 

(a)           Not pursue, propose, support, vote to accept or encourage the
pursuit, proposal or support of, any Chapter 11 plan, or other restructuring or
reorganization for the Company, or any Subsidiary of the Company, that is not
consistent with the Plan;

 

(b)           Not, nor encourage any other Person to, interfere with, delay,
impede, appeal or take any other negative action, directly or indirectly, in any
respect regarding acceptance or implementation of the Plan; and

 

(c)           Not commence any proceeding, or prosecute any objection to oppose
or object to the Plan or to the Disclosure Statement and not to take any action
that would delay approval or confirmation, as applicable, of the Disclosure
Statement and the Plan, in each case (i) except as intended to ensure the
consistency of the Disclosure Statement and the Plan with the terms of this
Agreement and the rights and obligations of the parties thereto and (ii) without
limiting any rights any Purchaser may have to terminate this Agreement pursuant
to Section 11.1(b) (including Section 11.1(b)(ix)) hereof.

 

SECTION 6.4               Transfer Restrictions.  Each Purchaser covenants and
agrees that the Shares and the GGO Shares (and shares issuable upon exercise of
Warrants, New Warrants and GGO Warrants) shall be disposed of only pursuant to
an effective registration statement under the Securities Act or pursuant to an
available exemption from the registration requirements of the Securities Act,
and in compliance with any applicable state securities Laws.  Each Purchaser
agrees to the imprinting, so long as is required by this Section 6.4, of the
following legend on any certificate evidencing the Shares or GGO Shares (and
shares issuable upon exercise of Warrants, New Warrants and GGO Warrants):

 

THE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AS AMENDED
(THE “ACT”) OR UNDER ANY STATE SECURITIES LAWS (“BLUE SKY”) OR THE SECURITIES
LAWS OF ANY OTHER RELEVANT JURISDICTION.  THE SHARES HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE.  THE SHARES MAY NOT BE
SOLD, ASSIGNED, MORTGAGED, PLEDGED, ENCUMBERED, HYPOTHECATED, TRANSFERRED OR
OTHERWISE DISPOSED OF UNLESS EITHER (I) A REGISTRATION STATEMENT WITH RESPECT TO
THE SHARES IS EFFECTIVE UNDER THE ACT AND APPLICABLE BLUE SKY LAWS AND THE
SECURITIES LAWS OF ANY OTHER RELEVANT JURISDICTION ARE COMPLIED WITH OR
(II) UNLESS WAIVED BY THE ISSUER, THE ISSUER RECEIVES AN OPINION OF LEGAL
COUNSEL SATISFACTORY TO THE ISSUER

 

55

--------------------------------------------------------------------------------


 

THAT NO VIOLATION OF THE ACT OR OTHER APPLICABLE LAWS WILL BE INVOLVED IN SUCH
TRANSACTION.

 

Certificates evidencing the Shares (and shares issuable upon exercise of
Warrants and  New Warrants) shall not be required to contain such legend
(A) while a registration statement covering the resale of the Shares is
effective under the Securities Act, or (B) following any sale of any such Shares
pursuant to Rule 144 of the Exchange Act (“Rule 144”), or (C) following receipt
of a legal opinion of counsel to the applicable Purchaser that the remaining
Shares held by such Purchaser are eligible for resale without volume limitations
or other limitations under Rule 144.  In addition, the Company will agree to the
removal of all legends with respect to shares of New Common Stock deposited with
DTC from time to time in anticipation of sale in accordance with the volume
limitations and other limitations under Rule 144, subject to the Company’s
approval of appropriate procedures, such approval not to be unreasonably
withheld, conditioned or delayed.

 

Following the time at which such legend is no longer required (as provided
above) for certain Shares, the Company shall promptly, following the delivery by
the applicable Purchaser to the Company of a legended certificate representing
such Shares, deliver or cause to be delivered to such Purchaser a certificate
representing such Shares that is free from such legend.  In the event the above
legend is removed from any of the Shares, and thereafter the effectiveness of a
registration statement covering such Shares is suspended or the Company
determines that a supplement or amendment thereto is required by applicable
securities Laws, then the Company may require that the above legend be placed on
any such Shares that cannot then be sold pursuant to an effective registration
statement or under Rule 144 and such Purchaser shall cooperate in the
replacement of such legend.  Such legend shall thereafter be removed when such
Shares may again be sold pursuant to an effective registration statement or
under Rule 144.

 

The Plan shall provide, in connection with the consummation of the Plan, for GGO
to enter into an agreement with each Purchaser with respect to GGO Shares and
GGO Warrants containing the same terms as provided above in this Section 6.4 but
replacing references to (A) “the Company” with GGO, (B) “New Common Stock” with
GGO Common Stock, (C) “Shares” with “GGO Shares” and (D) “Warrants” or “New
Warrants” with GGO Warrants.

 

Each Purchaser further covenants and agrees not to sell, transfer or dispose of
(each, a “Transfer”) the Warrants or the shares of Common Stock issuable upon
exercise of the Warrants (other than to a member of the Purchaser Group) prior
to the Unrestricted Date, any Shares, New Common Stock or New Warrants in
violation of the Non-Control Agreement or GGO Shares or GGO Warrants in
violation of the GGO Non-Control Agreement.

 

For the avoidance of doubt, the Purchaser Group’s rights to designate for
nomination the Purchaser Board Designee and Purchaser GGO Board Designees
pursuant

 

56

--------------------------------------------------------------------------------


 

to Section 5.10 and Subscription Rights pursuant to Section 5.9 may not be
Transferred to a Person that is not a member of the Purchaser Group.

 

The Plan shall provide that in addition to the covenants provided in the
Non-Control Agreement, at the time of an underwritten offering of equity or
convertible securities by the Company on or prior to the 30th day after the
Effective Date, each Purchaser and the other members of the Purchaser Group will
enter into a customary ‘lock-up’ agreement with respect to third-party sales of
New Common Stock for a period of time not to exceed 120 days to the extent
reasonably requested by the managing underwriter in connection with such
offering.

 

SECTION 6.5               [Intentionally Omitted.]

 

SECTION 6.6               REIT Representations and Covenants.  At such times as
shall be reasonably requested by the Company, for so long as any Purchaser (or,
to the extent applicable, its Affiliates, members or Affiliates of members)
“beneficially owns” or “constructively owns” (as such terms are defined in the
certificate of incorporation of the Company) in excess of the relevant ownership
limit set forth in the certificate of incorporation of the Company of the
outstanding Common Stock or New Common Stock, such Purchaser shall (and, to the
extent applicable, cause its Affiliates, members or Affiliates of members to)
use reasonable best efforts to provide the Company with customary
representations and covenants, in the form attached hereto as Exhibit D which
shall, among other things, enable the Company to waive Purchaser from the
ownership limit set forth in the certificate of incorporation of the Company and
ensure that the Company can appropriately monitor any “related party rent”
issues raised by the Warrants and the purchase of the Shares by such Purchaser,
it being understood that Purchaser’s Affiliates, members or Affiliates of
members shall be required to provide such representations and covenants only if
such Person “beneficially owns” or “constructively owns” (as such terms are
defined in the certificate of incorporation of the Company) Common Stock or New
Common Stock in excess of the relevant ownership limit set forth in the
certificate of incorporation of the Company or any stock or other equity
interest owned by such Person in a tenant of the Company would be treated as
constructively owned by the Company.

 

SECTION 6.7               Non-Control Agreement.  At or prior to the Closing,
each Purchaser shall enter into (1) the Non-Control Agreement with the Company
and (2) the GGO Non-Control Agreement with GGO.

 

SECTION 6.8               [Intentionally Omitted.]

 

SECTION 6.9               Additional Backstops.

 

(a)           The Company may, at its option, include in the Plan an offering
(the “GGP Backstop Rights Offering”) to its then-existing holders of Common
Stock of rights to purchase New Common Stock on the Effective Date in an amount
sufficient to yield to the Company aggregate net proceeds on the Effective Date
of up to $500,000,000

 

57

--------------------------------------------------------------------------------


 

or such lesser amount as the Company may determine (the “GGP Backstop Rights
Offering Amount”).  In connection with the GGP Backstop Rights Offering:

 

(i)            Each Purchaser and the Brookfield Investor (together with the
Purchaser, the “Backstop Investors”) and the Company shall appoint a
mutually-acceptable and internationally-recognized investment bank to act as
bookrunning dealer-manager for the GGP Backstop Rights Offering (the “Dealer
Manager”) pursuant to such arrangements as they may mutually agree;

 

(ii)           the Dealer Manager will, no later than the fifth business day in
advance of the commencement of the solicitation of votes on the Plan and
offering of rights in the GGP Backstop Rights Offering (which shall not be
longer than 60 days), recommend in writing to the Backstop Investors and the
Company the number of shares of New Common Stock that may be purchased for each
share of Common Stock , the subscription price of such purchase and the other
terms for the rights offering that the Dealer Manager determines are reasonably
likely to yield committed proceeds to the Company at the Effective Date equal to
the GGP Backstop Rights Offering Amount (it being understood that the Dealer
Manager will have no liability if it is later determined that its good faith
determination was erroneous);

 

(iii)          the Backstop Investors agree, severally but not jointly and
severally, to subscribe, or cause one or more designees to subscribe, for New
Common Stock on a pro rata basis to the extent rights are declined by holders of
Common Stock, subject to the subscription rights among the Backstop Investors
set forth in clause (iv);

 

(iv)          the Backstop Investors will have subscription rights in any such
offering allowing them to maintain their respective proportionate pro forma New
Common Stock-equivalent interests on a Fully Diluted Basis with the effect that
the Backstop Investors will be assured of the ability to acquire such number of
shares of New Common Stock as would have been available to them pursuant to
Section 5.9 had the GGP Backstop Rights Offering been made after the Closing;

 

(v)           the Backstop Investors will receive aggregate compensation in the
form of New Common Stock (whether or not the

 

58

--------------------------------------------------------------------------------


 

backstop commitments are utilized) with a value equal to three percent (3%) of
the GGP Backstop Rights Offering Amount; and

 

(vi)          the amount of New Common Stock to be purchased pursuant to the GGP
Backstop Rights Offering will be subject to reduction to the extent that either
(A) the Company Board determines in its business judgment after consultation
with the Backstop Investors that it has sufficient liquidity and working capital
available to it in light of circumstances at the time and the costs and benefits
to the Company of consummation of the GGP Backstop Rights Offering or (B) the
Backstop Investors have agreed that they will provide to the Company, in lieu of
the GGP Backstop Rights Offering the Bridge Securities contemplated in clause
(b) below.

 

(b)           The Company shall give each Backstop Investor written notice of
its estimate of the amount the Backstop Investors will be required to fund
pursuant to Section 6.9(a) no later than six (6) Business Days prior to the
Closing Date.  If each Backstop Investor agrees, the Backstop Investors shall
have two (2) Business Days from the date of receipt of such notice to notify the
Company in writing that they intend to elect to purchase from the Company in
lieu of all or part of the proceeds to be provided by the GGP Backstop Rights
Offering its pro rata portion of senior subordinated unsecured notes and/or
preferred stock instruments (at the election of the Backstop Investors) on
market terms except as provided below (the “Bridge Securities”).  The Bridge
Securities would have a final maturity date, in the case of a note, and a
mandatory redemption date, in the case of preferred stock, on the 270th day
after the Effective Date, would not require any mandatory interim cash
distributions except as contemplated in (i) below, and would yield to the
Company on the Closing Date cash proceeds (net of OID) of at least the proceeds
from the GGP Backstop Rights Offering that such Bridge Securities are intended
to replace.  The Bridge Securities would be subordinated in right of payment to
any New Debt, would have market coupon and fees, would allow for any interest
due prior to maturity to be “paid in kind” (rather than paid in cash) at the
election of the Company, would be prepayable, without any prepayment penalty or
prepayment premium, on a pro rata basis at any time, and would otherwise be on
market terms (determined such that fair value of the Bridge Securities as of the
Effective Date is equal to par minus OID).

 

If the GGP Backstop Rights Offering is completed or the Bridge Securities are
issued:

 

(i)            unless the Backstop Investors otherwise agree, the Bridge
Securities shall be subject to mandatory prepayment on a pro rata basis out of
the proceeds of any equity or debt securities offered or sold by the Company at
any time the Bridge Securities are outstanding (other than the New Common Stock

 

59

--------------------------------------------------------------------------------


 

sold to the Backstop Investors, any New Common Stock sold in the GGP Backstop
Rights Offering and the New Debt); and

 

(ii)           if the Bridge Securities are issued and not repaid on or before
the date that is thirty (30) days following the Effective Date, the Company
shall conduct a rights offering in an amount equal to the outstanding amount due
with respect to the Bridge Securities and with a pro rata backstop by each
applicable Backstop Investor on substantially the same procedure and terms
provided in clause (a) above, with such rights offering to have a subscription
period of not more than 30 days that ends no later than the 10th day prior to
the final maturity date or mandatory redemption of the Bridge Securities.

 

(c)           If the Company requests the Initial Investors, in writing, at any
time prior to fifteen (15) days before the commencement of solicitation of
acceptances of the Plan, each Initial Investor agrees that it shall, severally
but not jointly and severally, provide or cause a designee to provide its pro
rata share of a backstop for new bonds, loans or preferred stock (as determined
by the Initial Investor) in an aggregate amount equal to $1,500,000,000 less the
Reinstated Amounts, at a market rate and market commitment fees, and otherwise
on terms and conditions to be mutually agreed among the Initial Investors and
the Company.  Any such notice shall be revocable by the Company in its sole
discretion.  The new bonds, loans or preferred stock would require no mandatory
interim cash principal payments prior to the third anniversary of issuance
(unless funded from committed junior indebtedness or junior preferred stock),
and would yield proceeds to the Company on the Closing Date net of OID of at
least $1,500,000,000 less the Reinstated Amounts.  Any Initial Investor may at
any time designate in writing one or more financial institutions with a
corporate investment grade credit rating (from S&P or Moody’s) to make a
substantially similar undertaking as that provided herein and, upon the receipt
of such an undertaking by the Company in form and substance reasonably
satisfactory to the Company, such Initial Investor shall be released from its
obligations under its applicable Investment Agreement.

 

(d)           For the purposes of Section 6.9(a) and Section 6.9(b), the “pro
rata share” or “pro rata basis” of each Backstop Investor shall be determined in
accordance with the maximum number of shares of New Common Stock each Backstop
Investor has committed to purchase at Closing pursuant to the Brookfield
Agreement or this Agreement, as applicable, as of the date hereof, in relation
to the aggregate maximum number of shares of New Common Stock all Backstop
Investors have committed to purchase at Closing pursuant to the Brookfield
Agreement or this Agreement, as applicable, as of the date hereof.  For the
purposes of Section 6.9(c), the “pro rata share” or “pro rata basis” of each
Initial Investor shall be determined in accordance with the maximum number of
shares of New Common Stock each Initial Investor has committed to purchase at
Closing pursuant to its Investment Agreement as of the date hereof, but
excluding any shares of New Common Stock the Backstop Investors have committed
to purchase pursuant to this Section 6.9.

 

60

--------------------------------------------------------------------------------


 

(e)           Section 6.9(a) and Section 6.9(b) shall terminate automatically
without any action by any party upon entry of an order of the Bankruptcy Court
approving the termination fee and expense reimbursement set forth in that
certain Stock Purchase Agreement, dated as of July 8, 2010, by and between the
Company and Teacher Retirement System of Texas, as to which order the time to
appeal or petition for writ of certiorari shall have expired or if an appeal
shall have been sought, such order shall have been affirmed by the highest court
to which such order was appealed without modification of such order.

 

ARTICLE VII

 

CONDITIONS TO THE OBLIGATIONS OF PURCHASER

 

SECTION 7.1               Conditions to the Obligations of Purchaser.  The
obligation of each Purchaser to purchase the Shares and the GGO Shares pursuant
to this Agreement on the Closing Date is subject to the satisfaction (or waiver
(to the extent permitted by applicable Law) by such Purchaser) of the following
conditions as of the Closing Date:

 

(a)           No Injunction.  No judgment, injunction, decree or other legal
restraint shall prohibit the consummation of the Plan or the transactions
contemplated by this Agreement.

 

(b)           Regulatory Approvals; Consents.  All permits, consents, orders,
approvals, waivers, authorizations or other permissions or actions of third
parties and Governmental Entities required for the consummation of the
transactions contemplated by this Agreement and the Plan shall have been made or
received, as the case may be, and shall be in full force and effect, except for
those permits, consents, orders, approvals, waivers, authorizations or other
permissions or actions the failure of which to make or receive would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (it being agreed that any permit, consent, order, approval,
waiver, authorization or other permission or action in respect of any Identified
Asset for which any of the alternatives in Section 2.1(a) shall have been
employed shall be deemed hereunder to have been made or received, as the case
may be, and in full force and effect).

 

(c)           Representations and Warranties and Covenants.  Except for changes
permitted or contemplated by this Agreement or the Plan Summary Term Sheet, each
of (i) the representations and warranties of the Company contained in
Section 3.1, Section 3.2, Section 3.3, Section 3.5, Section 3.20(a)(except for
such inaccuracies in Section 3.20(a) caused by sales, purchases or transfers of
assets which have been effected in accordance with, subject to the limitations
contained in, and not otherwise prohibited by, the terms and conditions in this
Agreement, including, without limitation, this Article VII) and Section 3.23
shall be true and correct at and as of the Closing Date as if made at and as of
the Closing Date (except for representations and warranties made as of a
specific date, which shall be true and correct only as of such specific date),
(ii) the representations and warranties of the Company contained in Section 3.4
shall be true and

 

61

--------------------------------------------------------------------------------


 

correct (except for de minimis inaccuracies) at and as of the Closing Date as if
made at and as of the Closing Date (except for representations and warranties
made as of a specific date, which shall be true and correct (except for de
minimis inaccuracies) only as of such specific date) and (iii) the other
representations and warranties of the Company contained in this Agreement,
disregarding all qualifications and exceptions contained therein relating to
“materiality” or “Material Adverse Effect”, shall be true and correct at and as
of the Closing Date as if made at and as of the Closing Date (except for
representations and warranties made as of a specified date, which shall be true
and correct only as of the specified date), except for such failures to be true
and correct that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect (it being agreed that the condition
in this subclause (iii) as it relates to undisclosed liabilities of the Company
and its Subsidiaries comprised of Indebtedness shall be deemed to be satisfied
if the condition in Section 7.1(p) is satisfied.  In addition, for purposes of
this Section 7.1(c) as it relates to Section 3.20(b) of this Agreement, the
reference to “DIP Loan” in clause (i) of such Section 3.20(b) shall be deemed to
refer to that certain Senior Secured Debtor in Possession Credit, Security and
Guaranty Agreement, dated as of July 23, 2010, by and among the Company, GGP
Limited Partnership, the lenders party thereto, Barclays Capital, as the Sole
Arranger, Barclays Bank PLC, as the Administrative Agent and Collateral Agent,
and the guarantors party thereto (the “New DIP Agreement”).  The Company shall
have complied in all material respects with all of its obligations under this
Agreement, provided that with respect to its obligations under Section 5.4,
Section 5.14(b) (to the extent applicable) and Section 5.14(c) the Company shall
have complied therewith in all respects.  The Company shall have provided to
each Purchaser a certificate delivered by an executive officer of the Company,
acting in his or her official capacity on behalf of the Company, to the effect
that the conditions in this clause (c) and the immediately following clause
(d) have been satisfied as of the Closing Date and each Purchaser shall have
received such other evidence of the conditions set forth in this Section 7.1 as
it shall reasonably request.

 

(d)           No Material Adverse Effect.  Since the date of this Agreement,
there shall not have occurred any event, fact or circumstance, that has had or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

(e)           Plan and Confirmation Order.  The Plan, in form and substance
satisfactory to each Purchaser, shall have been confirmed by the Bankruptcy
Court by order in form and substance satisfactory to each Purchaser (the
“Confirmation Order”), which Confirmation Order shall be in full force and
effect (without waiver of the 14-day period set forth in Bankruptcy
Rule 3020(e)) as of the Effective Date and shall not be subject to a stay of
effectiveness.  Notwithstanding anything to the contrary in the Plan Term Sheet,
the Plan shall have allowed the Specified Debt in an amount no less than par
plus unpaid pre-petition and post-petition interest accrued at the stated
non-default rate (or contract rate in the case of Class M).

 

(f)            Disclosure Statement.  The Disclosure Statement, in form and
substance acceptable to each Purchaser, shall have been approved by order of the

 

62

--------------------------------------------------------------------------------


 

Bankruptcy Court in form and substance satisfactory to each Purchaser (the
“Disclosure Statement Order”).

 

(g)           Conditions to Confirmation.  The conditions to confirmation and
the conditions to the Effective Date of the Plan, including the consummation of
the transactions contemplated by Exhibit B, shall have been satisfied or waived
in accordance with the Plan and the Reorganized Company Organizational Documents
as set forth in the Plan shall be in effect.

 

(h)           GGO.  The GGO Share Distribution and the issuance by GGO of the
GGO Warrants shall have occurred in accordance with this Agreement. In
connection with the implementation of the GGO Share Distribution, (i) the
Company shall have provided each Purchaser with reasonable access to all
relevant information and consulted and cooperated in good faith with each
Purchaser and the GGO Representative with respect to the contribution of the
Identified Assets to GGO in accordance with Section 2.1(a), and (ii) all actions
taken by the Company and its Subsidiaries related thereto and all documentation
related to the formation and organization of GGO, the implementation of the GGO
Share Distribution, to separate the business of the Company and GGO and other
intercompany arrangements between the Company and GGO, in each case, shall be
reasonably satisfactory to each Purchaser and shall be in full force and effect.

 

(i)            GGO Common Stock.  GGO shall not have issued and outstanding on a
Fully Diluted Basis immediately following the Closing more than the GGO Common
Share Amount of shares of GGO Common Stock (plus (A) an aggregate 5,250,000
shares issuable to the respective Initial Investors pursuant to the respective
Investment Agreements, (B) 2,000,000 shares of GGO Common Stock issuable upon
exercise of the GGO Warrants, (C) 6,000,000 shares of GGO Common Stock issuable
upon the exercise of warrants that may be issued to the other Initial Investors
pursuant to the other Investment Agreements).

 

(j)            Valid Issuance.  The Shares, Warrants, New Warrants and GGO
Warrants and the GGO Shares shall be validly issued to each Purchaser (against
payment therefor in the case of the Shares and the GGO Shares).  The Company and
GGO shall have executed and delivered the warrant agreement for each of the New
Warrants and the GGO Warrants, together with such other customary documentation
as each Purchaser may reasonably request in connection with such issuance; each
warrant agreement shall be in full force and effect and neither the Company nor
GGO shall be in breach of any representation, warranty, covenant or agreement
thereunder in any material respect.

 

(k)           No Legal Impediment to Issuance.  No action shall have been taken
and no statute, rule, regulation or order shall have been enacted, adopted or
issued by any federal, state or foreign governmental or regulatory authority
that prohibits the issuance or sale of, pursuant to this Agreement, the Shares,
the issuance of Warrants, New Warrants, GGO Shares, GGO Warrants, the issuance
of New Common Stock upon exercise of the New Warrants or the issuance of GGO
Common Stock upon exercise of the GGO Warrants; and no injunction or order of
any federal, state or foreign court shall

 

63

--------------------------------------------------------------------------------


 

have been issued that prohibits the issuance or sale, pursuant to this
Agreement, of the Shares, the GGO Shares, the Warrants, New Warrants, GGO
Warrants, the issuance of New Common Stock upon exercise of the New Warrants or
the issuance of GGO Common Stock upon exercise of the GGO Warrants.

 

(l)            Registration Rights.  The Company shall have filed with the SEC
and the SEC shall have declared effective, as of Closing, to the extent
permitted by applicable SEC rules, a shelf registration statement on Form S-1 or
Form S-11, as applicable, covering the resale by each Purchaser and member of
the Purchaser Group of the Shares, any securities issued pursuant to
Section 6.9(c) and the New Common Stock issuable upon exercise of the New
Warrants, containing a plan of distribution reasonably satisfactory to each
Purchaser. In addition, each of the Company and GGO shall have entered into
registration rights agreements with each Purchaser with respect to all
registrable securities issued to or held by members of the Purchaser Group from
time to time in a manner that permits the registered offering of securities
pursuant to such methods of sale as a Purchaser may reasonably request from time
to time.  Each registration rights agreement shall provide for (i) an unlimited
number of shelf registration demands on Form S-3 to the extent that the Company
or GGO, as applicable, is then permitted to file a registration statement on
Form S-3, (ii) if the Company or GGO, as applicable, is not eligible to use
Form S-3, the filing by the Company or GGO, as applicable, of a registration
statement on Form S-1 or Form S-11, as applicable, and the Company or GGO, as
applicable, using its reasonable best efforts to keep such registration
statement continuously effective; (iii) piggyback rights not less favorable than
those provided in the Warrant Agreement; (iv) with respect to the Company, at
least three underwritten offerings during the term of the registration rights
agreement, but not more than one underwritten offering in any 12-month period
and, with respect to GGO, at least three underwritten offerings during the term
of the registration rights agreement, but not more than one in any 12-month
period; (v) “black-out” periods not less favorable than those provided in the
Warrant Agreement; (vi) “lock-up” agreements by the Company or GGO, as
applicable, to the extent requested by the managing underwriter in any
underwritten public offering requested by a Purchaser, consistent with those
provided in the Warrant Agreement (it being understood that the registration
rights agreement will include procedures reasonably acceptable to such Purchaser
and the Company designed to ensure that the total number of days that the
Company or GGO, as applicable, may be subject to a lock-up shall not, in the
aggregate after taking into account any applicable lock-up periods resulting
from registration rights agreements between the Company or GGO, as applicable,
and the other Initial Investors exceed 120 days in any 365-day period; (vii) to
the extent that the Purchasers and the members of the Purchaser Group are
Affiliates of the Company or GGO, as applicable, at the time of an underwritten
public offering by the Company or GGO, as applicable, each Purchaser and the
other members of the Purchaser Group will agree to a 60-day customary lock up to
the extent requested by the managing underwriter; and (viii) other terms and
conditions reasonably acceptable to each Purchaser.  The registration rights
agreement shall be in full force and effect and neither the Company nor GGO
shall be in breach of any representation, warranty, covenant or agreement
thereunder in any material respect.

 

64

--------------------------------------------------------------------------------


 

(m)          Listing.  The Shares shall be authorized for listing on the NYSE,
subject to official notice of issuance, and the shares of New Common Stock
issuable upon exercise of the New Warrants shall be eligible for listing on the
NYSE.  The GGO Shares shall be authorized for listing on a U.S. national
securities exchange, subject to official notice of issuance, and the shares of
GGO Common Stock issuable upon exercise of the GGO Warrants shall be eligible
for listing on a U.S. national securities exchange.

 

(n)           Liquidity.  The Company shall have, on the Effective Date and
after giving effect to the use of proceeds from Capital Raising Activities
permitted under this Agreement and the issuance of the Shares, and the payment
and/or reserve for all allowed and disputed claims under the Plan, transaction
fees and other amounts required to be paid in cash under the Plan as
contemplated by the Plan Summary Term Sheet, an aggregate amount of not less
than $350,000,000 of Proportionally Consolidated Unrestricted Cash (the
“Liquidity Target”) plus the net proceeds of the Additional Financings and the
aggregate principal amount of the Anticipated Debt Paydowns (or such higher
number as may be agreed to by each Purchaser and the Company) plus the excess,
if any, of (A) the aggregate principal amount of New Debt and the Reinstated
Amounts over (B) $1,500,000,000.  For the avoidance of doubt, the reserve shall
(i) include (a) the Contingent and Disputed Debt Claims, and (b) an estimate of
the cash component of a potential dividend to be issued by the Company as a
result of the spin-off of GGO, and (ii) exclude any amounts to be paid in
Shares.  In  addition, to the extent that there is any availability under the
Debt Cap, then such amount shall be included in Proportionally Consolidated
Unrestricted Cash as if the Company had such amount in cash.

 

(o)           Board of Directors.  Each of the persons designated by PSCM
pursuant to Section 5.10 shall have been duly appointed to each of the Company
Board and the GGO Board.

 

(p)           Debt of the Company.  Immediately following the Closing after
giving effect to the Plan, the aggregate outstanding Proportionally Consolidated
Debt shall not exceed $22,250,000,000  in the aggregate minus (i) the amount of
Proportionally Consolidated Debt attributable to assets sold, returned,
abandoned, conveyed, transferred or otherwise divested during the period between
the date of this Agreement through the Closing and minus (ii) the excess, if
any, of $1,500,000,000 over the aggregate principal amount of new Unsecured
Indebtedness incurred after the date of this Agreement and on or prior to the
Closing Date for cash (“New Debt”) and the aggregate principal amount of any
Debt under the Rouse Bonds or the Exchangeable Notes that is reinstated or
issued under the Plan (such amounts reinstated or issued, the “Reinstated
Amounts”) minus (iii) the amount of Proportionally Consolidated Debt
attributable to Identified Assets contributed to GGO pursuant to Section 2.1(a),
minus (iv) the amount of Proportionally Consolidated Debt attributable to assets
other than Identified Assets contributed to GGO pursuant to Section 2.1(a) minus
(v) the principal and/or liquidation preference of the TRUPS and the UPREIT
Units not reinstated, plus (vi) in the event the Closing occurs prior to
September 30, 2010, the amount of scheduled amortization on Proportionally
Consolidated Debt (other than Corporate Level Debt)

 

65

--------------------------------------------------------------------------------


 

from the Closing Date to September 30, 2010 that otherwise would have been paid
by September 30, 2010, minus (vii) in the event the Closing occurs on or after
September 30, 2010, the amount of actual amortization paid on Proportionally
Consolidated Debt (other than Corporate Level Debt) from September 30, 2010 to
the Closing Date, plus (viii) (A) the excess of the aggregate principal amount
of new Debt incurred to refinance existing Debt in accordance with
Section 7.1(r)(vii) hereof over the principal amount of the Debt so refinanced
and (B) new Debt incurred to finance unencumbered Company Properties and
Non-Controlling Properties after the date of this Agreement and on or prior to
the Closing (such amounts contemplated by clauses (A) and (B) collectively, the
“Additional Financing”) plus (ix) the amount of other principal paydowns,
writedowns and resulting impact on amortization (or payments in the anticipated
amortization schedule with respect to Fashion Show Mall (Fashion Show Mall LLC),
The Shoppes at the Palazzo and Oakwood Shopping Center (Gretna, LA)) currently
anticipated to be made by the Company in connection with refinancings, or
completion of negotiations in respect of its property level Debt which the
Company determines in good faith are not actually required to be made prior to
Closing (“Anticipated Debt Paydowns”) plus (x) the excess, if any, of (A) the
aggregate principal amount of New Debt and the Reinstated Amounts over
(B) $1,500,000,000 plus (xi) the aggregate amount of the Bridge Notes issued
pursuant to Section 1.4 (and the parties agree that such Bridge Notes shall not
be included in the calculation of Closing Date Net Debt or Closing Date Net Debt
W/O Reinstatement Adjustment) (the aggregate amount calculated pursuant to this
Section 7.1(p), the “Debt Cap”).

 

(q)           Outstanding Common Stock.  The number of issued and outstanding
shares of New Common Stock on a Fully Diluted Basis (including the Shares) shall
not exceed the Share Cap Number.  The “Share Cap Number” means 1,104,683,256
plus the number of shares (if any) issued to settle or otherwise satisfy Hughes
Heirs Obligations, plus up to 65,000,000 shares of New Common Stock issued in
Liquidity Equity Issuances, plus 17,142,857 shares of New Common Stock issuable
upon the exercise of the New Warrants, plus the shares of New Common Stock
issuable upon the exercise of those certain warrants issued to the Brookfield
Consortium Members pursuant to the Brookfield Agreement and to the Fairholme
Purchasers pursuant to the Fairholme Agreement, plus the number of shares of
Common Stock issued as a result of the exercise of employee stock options to
purchase Common Stock outstanding on the date hereof, plus 90,000 shares of
Common Stock issued to directors of the Company, plus the number of shares into
which any reinstated Exchangeable Notes can be converted, plus, in the event
shares of New Common Stock are issued pursuant to Section 6.9, the difference
between (i) the number of shares of New Common Stock issued to existing holders
of Common Stock and the Backstop Investors, in each case, pursuant to
Section 6.9 minus (ii) 50,000,000 shares of New Common Stock, minus the number
of Put Shares (which shall not be considered Share Equivalents for purposes of
this calculation); provided, that if Indebtedness under the Rouse Bonds or the
Exchangeable Notes is reinstated under the Plan, or the Company shall have
incurred New Debt, or between the date of this Agreement and the Closing Date
the Company shall have sold for cash real property assets outside of the
ordinary course of business (“Asset Sales”),

 

66

--------------------------------------------------------------------------------


 

the Share Cap Number shall be reduced by the quotient (rounded up to the nearest
whole number) obtained by dividing (x) the sum of (a) the lesser of
(I) $1,500,000,000 and (II) the sum of Reinstated Amounts and the net cash
proceeds to the Company from the issuance of New Debt, and (b) the net cash
proceeds to the Company from Asset Sales in excess of $150,000,000 by (y) the
Per Share Purchase Price.

 

(r)            Conduct of Business.  The following shall be true in all material
respects as of the Closing Date:

 

Except as otherwise expressly provided or permitted, or contemplated, by this
Agreement or the Plan Summary Term Sheet (including, without limitation, in
connection with implementing the matters contemplated by Article II hereof) or
any order of the Bankruptcy Court in effect on the date of the Agreement, during
the period from the date of this Agreement to the Closing, the following actions
shall not have been taken without the prior written consent of each Purchaser
(which consent such Purchaser agrees shall not be unreasonably withheld,
conditioned or delayed):

 

(i)            the Company shall not have (A) declared, set aside or paid any
dividends on, or made any other distributions in respect of, any of the
Company’s capital stock (other than dividends required to retain REIT status or
to avoid the imposition of entity level taxes, (B) split, combined or
reclassified any of its capital stock or issued or authorized the issuance of
any other securities in respect of, in lieu of or in substitution for its
capital stock, or (C) purchased, redeemed or otherwise acquired (other than as
set forth on Section 7.1(r)(i) of the Company Disclosure Letter or pursuant to
Company Benefit Plans) any shares of its capital stock or any rights, warrants
or options to acquire any such shares;

 

(ii)           the Company shall not have amended the Company’s certificate of
incorporation or bylaws other than to increase the authorized shares of capital
stock;

 

(iii)          neither the Company nor any of its Subsidiaries shall have
acquired or agreed to acquire by merging or consolidating with, or by purchasing
a substantial portion of the stock, or other ownership interests in, or
substantial portion of assets of, or by any other manner, any business or any
corporation, partnership, association, joint venture, limited liability company
or other entity or division thereof except (A) in the ordinary course of
business, (B) for transactions

 

67

--------------------------------------------------------------------------------


 

with respect to joint ventures existing on the date hereof valued at less than
$10,000,000 or (C) for transactions valued at less than $10,000,000 in the
aggregate;

 

(iv)          none of the Company Properties, Non-Controlling Properties or
Identified Assets shall have been sold or otherwise transferred, except, (A) in
the ordinary course of business, (B) to a wholly owned Subsidiary of the Company
(which Subsidiary shall be subject to the same restrictions under this
subsection (iv)), and (C) for sales or other transfers, the net proceeds of
which shall not exceed $1,000,000,000 in the aggregate, when taken together with
all such sales and other transfers of Company Properties, Non-Controlling
Properties and Identified Assets (the “Sales Cap”); provided that the Sales Cap
shall not apply with respect to sales or transfers of Identified Assets to the
extent the same shall have been consummated in accordance with the express terms
and conditions set forth in Article II hereof;

 

(v)           [Intentionally Omitted;]

 

(vi)          (vi) none of the Company or any of its Subsidiaries shall have
issued, delivered, granted, sold or disposed of any Equity Securities (other
than (A) issuances of shares of Common Stock issued pursuant to, and in
accordance with, Section 7.1(u), but subject to Section 7.1(q), (B) pursuant to
the Equity Exchange, (C) the issuance of shares pursuant to the exercise of
employee stock options issued pursuant to the Company Option Plans, (D) as set
forth on Section 7.1(u) of the Company Disclosure Letter), or (E) the issuance
of shares to existing holders of Common Stock and the Backstop Investors, in
each case, pursuant to Section 6.9);

 

(vii)         none of the Company Properties or Identified Assets shall have
been mortgaged, or pledged, nor shall the owner or lessee thereof have granted a
lien, mortgage, pledge, security interest, charge, claim or other Encumbrance
relating to debt obligations of any kind or nature on, or otherwise encumbered,
any Company Property or Identified Assets except in the ordinary course of
business consistent with past practice, other than encumbrances of Company
Properties or Identified Assets of Debtors in connection with (A) a
restructuring of existing indebtedness for borrowed money related to any such

 

68

--------------------------------------------------------------------------------


 

Company Property or Identified Asset with the existing lender(s) thereof or
(B) a refinancing of existing indebtedness for borrowed money related to any
Company Property or Identified Asset in an amount not to exceed $300,000,000
(the “Refinance Cap”), provided that (x) the Refinance Cap shall not apply to a
refinancing of the existing first lien indebtedness secured by the Fashion Show
Mall, (y) in the event that a refinancing is secured by mortgages, deeds of
trust, deeds to secure debt or indemnity deeds of trust encumbering multiple
Company Properties and Identified Assets, the proceeds of such refinancing shall
not exceed an amount equal to the Refinance Cap multiplied by the number of
Company Properties and Identified Assets so encumbered, and (z) in connection
with refinancing the indebtedness of a Company Property or Identified Asset
owned by a Joint Venture, the Refinance Cap shall apply with respect to the
aggregate share of such indebtedness which is allocable to, or guaranteed by
(but without duplication), the Company and/or its Subsidiaries;

 

(viii)        none of the Company or any of its Subsidiaries shall have
undertaken any capital expenditure that is out of the ordinary course of
business consistent with past practice and material to the Company and its
Subsidiaries taken as a whole, except as contemplated in the Company’s business
plan for fiscal year 2010 adopted by the board of directors of the Company prior
to the date hereof; or

 

(ix)           the Company shall not have changed any of its methods, principles
or practices of financial accounting in effect, other than as required by GAAP
or regulatory guidelines (and except to implement purchase accounting and/or
“fresh start” accounting if the Company elects to do so).

 

(s)           REIT Opinion.  Each Purchaser shall have received an opinion of
Arnold & Porter LLP, dated as of the Closing Date, substantially in the form
attached hereto as Exhibit J, that the Company (x) for all taxable years
commencing with the taxable year ended December 31, 2005 through December 31,
2009, has been subject to taxation as a REIT and (y) has operated since
January 1, 2010 to the Closing Date in a manner consistent with the requirements
for qualification and taxation as a REIT.

 

(t)            Non-Control Agreements.

 

(i)            The Company shall have entered into the Non-Control Agreement
with each Purchaser.  The Non-Control

 

69

--------------------------------------------------------------------------------


 

Agreement shall be in full force and effect and the Company shall not be in
breach of any representation, warranty, covenant or agreement thereunder in any
material respect.

 

(ii)           GGO shall have entered into the GGO Non-Control Agreement with
each Purchaser.  The GGO Non-Control Agreement shall be in full force and effect
and GGO shall not be in breach of any representation, warranty, covenant or
agreement thereunder in any material respect.

 

(u)           Issuance or Sale of Common Stock.  Neither the Company nor any of
its Subsidiaries shall have issued or sold any shares of Common Stock (or
securities, warrants or options that are convertible into or exchangeable or
exercisable for, or linked to the performance of, Common Stock) (other than
(A) pursuant to the Equity Exchange, (B) the issuance of shares pursuant to the
exercise of employee stock options issued pursuant to the Company Option Plans,
(C) as set forth on Section 7.1(u) of the Company Disclosure Letter or (D) the
issuance of shares to existing holders of Common Stock and the Backstop
Investors, in each case, pursuant to Section 6.9), unless (1) the purchase price
(or, in the case of securities that are convertible into or exchangeable or
exercisable for, or linked to the performance of, Common Stock, the conversion,
exchange or exercise price) shall not be less than $10.00 per share (net of all
underwriting and other discounts, fees and any other compensation; provided,
that for purposes hereof, payments to the Purchasers or the Fairholme Purchasers
in accordance with Section 1.4 of this Agreement or the Fairholme Agreement,
respectively, shall not be considered a discount, fee or other compensation),
(2) following such issuance or sale, (x) no Person (other than (i) an Initial
Investor and their respective Affiliates pursuant to the Investment Agreements
and (ii) any institutional underwriter or initial purchaser acting in an
underwriter capacity in an underwritten offering) shall, after giving effect to
such issuance or sale, beneficially own more than 10% of the Common Stock of the
Company on a Fully Diluted Basis, and (y) no four Persons (other than the
Purchasers, members of the Pershing Purchaser Group, the members of the
Fairholme Purchaser Group, the Brookfield Consortium Members or the Brookfield
Investor) shall, after giving effect to such issuance or sale, beneficially own
more than thirty percent (30%) of the Common Stock on a Fully Diluted Basis;
provided, that this clause (2) shall not be applicable to any conversion or
exchange of claims against the Debtors into New Common Stock pursuant to the
Plan; provided, further, that subclause (y) of this clause (2) shall not be
applicable with respect to any Person listed on Exhibit N and (3) each Purchaser
shall have been offered the right to purchase up to its GGP Pro Rata Share of
15% of such shares of Common Stock (or securities, warrants or options that are
convertible into or exchangeable or exercisable for Common Stock) on terms
otherwise consistent with Section 5.9 (except the provisions of such Section 5.9
with respect to issuances contemplated by this Section 7.1(u) shall apply from
the date of this Agreement) (provided that the right described in this clause
(3) shall not be applicable to the issuance

 

70

--------------------------------------------------------------------------------


 

of shares or warrants contemplated by the other Investment Agreements, or any
conversion or exchange of debt or other claims into equity in connection with
the Plan).

 

(v)           Hughes Heirs Obligations.  The Hughes Heirs Obligations shall have
been determined by order of the Bankruptcy Court entered on or prior to the
Effective Date (which order may be the Confirmation Order or another order
entered by the Bankruptcy Court) and satisfied in accordance with the terms of
the Plan.  For the avoidance of doubt, to the extent that holders of Hughes
Heirs Obligations or other Claims against or interests in the Debtors arising
under or related to the Hughes Agreement receive any consideration in respect of
such obligations, Claims or interests under the Plan, there shall be no
reduction in the number of shares of New Common Stock or GGO Common Stock
otherwise to have been distributed on the Effective Date under the Plan in the
Equity Exchange or the GGO Share Distribution, as applicable.

 

(w)          GGO Promissory Note.  The GGO Promissory Note, if any, shall have
been issued by GGO (or one of its Subsidiaries, provided that the GGO Promissory
Note is guaranteed by GGO) in favor of the Operating Partnership.

 

(x)            Other Conditions.  With respect to each other Initial Investor,
either (A) its Investment Agreement shall be in full force and effect without
amendments or modifications (other than those that are materially no less
favorable to the Company than those provided in such Investment Agreement as in
effect on the date hereof), the conditions to the consummation of the
transactions under such Investment Agreement as in effect on the date hereof to
be performed on the Closing Date shall have been satisfied or waived with the
prior written consent of each Purchaser, and such Initial Investor shall have
subscribed and paid for such shares of New Common Stock that such Initial
Investor is obligated to purchase thereunder, (B) the funding to be provided by
such Initial Investor under its Investment Agreement shall have been provided by
one or more other investors or purchasers acceptable to each Purchaser on terms
and conditions that such Purchaser has agreed are materially no less favorable
to the Company than the terms and conditions of the applicable Investment
Agreement as in effect on the date hereof or (C) in the case of an Initial
Investor (other than a Brookfield Consortium Member), such Initial Investor has
breached its obligation to fund at Closing when required to do so in accordance
with the terms of its Investment Agreement (it being understood that the
foregoing shall not limit the Company’s right to reduce the Total Purchase
Amount under Section 1.4 hereof).

 

(y)           Put Shares.  Subject to Section 1.4(c), if the Company has elected
to designate Put Shares pursuant to Section 1.4(b), the Company and each of the
Purchasers shall have entered into the Bridge Notes on terms mutually
satisfactory to each party, effective as of the Effective Date, and approved by
the Bankruptcy Court pursuant to its Confirmation Order.

 

71

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

CONDITIONS TO THE OBLIGATIONS OF THE COMPANY

 

SECTION 8.1               Conditions to the Obligations of the Company.  The
obligation of the Company to issue the Shares and the obligation of GGO to issue
the GGO Shares pursuant to this Agreement on the Closing Date are subject to the
satisfaction (or waiver by the Company) of the following conditions as of the
Closing Date:

 

(a)           No Injunction.  No judgment, injunction, decree or other legal
restraint shall prohibit the consummation of the Plan or the transactions
contemplated by this Agreement.

 

(b)           Regulatory Approvals; Consents.  All permits, consents, orders,
approvals, waivers, authorizations or other permissions or actions of third
parties and Governmental Entities required for the consummation of the
transactions contemplated by this Agreement and the Plan shall have been made or
received, as the case may be, and shall be in full force and effect, except for
those permits, consents, orders, approvals, waivers, authorizations or other
permissions or actions the failure of which to make or receive would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(c)           Representations and Warranties and Covenants.  Each of (i) the
representations and warranties of each Purchaser contained in Section 4.1,
Section 4.2, Section 4.3, and Section 4.12 in this Agreement shall be true and
correct at and as of the Closing Date as if made at and as of the Closing Date
(except for representations and warranties made as of a specific date, which
shall be true and correct only as of such specific date), and (ii) the other
representations and warranties of each Purchaser contained in this Agreement,
disregarding all qualifications and exceptions contained therein relating to
“materiality”, shall be true and correct at and as of the date of this Agreement
and at and as of the Closing Date as if made at and as of the Closing Date
(except for representations and warranties made as of a specified date, which
shall be true and correct only as of the specified date), except for such
failures to be true and correct that, individually or in the aggregate, would
not reasonably be expected to have a material adverse effect on the ability of
such Purchaser to consummate the transactions contemplated by this Agreement. 
Each Purchaser shall have complied in all material respects with all of its
obligations under this Agreement.  Each Purchaser shall have provided to the
Company a certificate delivered by an executive officer of the managing member
of such Purchaser, acting in his or her official capacity on behalf of such
Purchaser, to the effect that the conditions in this clause (c) have been
satisfied as of the Closing Date.

 

(d)           Plan and Confirmation Order.  The Plan shall have been confirmed
by the Bankruptcy Court by order, which order shall be in full force and effect
and not subject to a stay of effectiveness.

 

72

--------------------------------------------------------------------------------


 

(e)           Conditions to Confirmation.  The conditions to confirmation and
the conditions to the Effective Date of the Plan shall have been satisfied or
waived in accordance with the Plan.

 

(f)            GGO.  The GGO Share Distribution shall have occurred.

 

(g)           No Legal Impediment to Issuance.  No action shall have been taken
and no statute, rule, regulation or order shall have been enacted, adopted or
issued by any federal, state or foreign governmental or regulatory authority
that prohibits the issuance or sale of, pursuant to this Agreement, the Shares,
the issuance of Warrants, New Warrants, GGO Shares, GGO Warrants, the issuance
of New Common Stock upon exercise of the New Warrants or the issuance of GGO
Common Stock upon exercise of the GGO Warrants; and no injunction or order of
any federal, state or foreign court shall have been issued that prohibits the
issuance or sale, pursuant to this Agreement, of the Shares, the GGO Shares, the
Warrants, the New Warrants, GGO Warrants, the issuance of New Common Stock upon
exercise of the New Warrants or the issuance of GGO Common Stock upon exercise
of the GGO Warrants.

 

(h)           Reorganization Opinion.  The Company shall have received an
opinion of Weil, Gotshal & Manges LLP, dated as of the Closing Date, in form and
substance reasonably satisfactory to the Company, substantially to the effect
that, on the basis of the facts, representations and assumptions set forth in
such opinion, the exchange of Common Stock for New Common Stock in the Equity
Exchange should be treated as a reorganization within the meaning of
Section 368(a) of the Code.  In rendering such opinion, Weil, Gotshal & Manges
LLP may require and rely upon representations and covenants made by the parties
to this Agreement.

 

(i)            IRS Ruling.  The Company shall have obtained a favorable written
ruling from the United States Internal Revenue Service confirming the
qualification of each of the GGO Share Distribution and the prerequisite
internal spin-offs each as a “tax free spin-off” under the Code.

 

(j)            Funding.  The applicable Purchaser shall have paid to the Company
and GGO, as applicable, all amounts payable by such Purchaser under Article I
and Article II of this Agreement, by wire transfer of immediately available
funds to such account or accounts as shall have been designated in writing by
the Company at least three (3) Business Days prior to the Closing Date.

 

(k)           REIT Matters.  The representations and covenants set forth on
Exhibit D in respect of the applicable Purchaser and, to the extent applicable,
its Affiliates, members, Affiliates of members or designees, shall be true and
correct in all material respects as of the Closing Date as if made at and as of
the Closing Date, it being understood that such Purchaser’s Affiliates, members
or Affiliates of members shall be required to provide such representations and
covenants only if such Person “beneficially owns” or “constructively owns” (as
such terms are defined in the certificate of incorporation of the Company)
Common Stock or New Common Stock in excess of the

 

73

--------------------------------------------------------------------------------


 

relevant ownership limit set forth in the certificate of incorporation of the
Company or any stock or other equity interest owned by such Person in a tenant
of the Company would be treated as constructively owned by the Company.

 

(l)            Non-Control Agreements.  Each Purchaser shall have entered into
(i) the Non-Control Agreement with the Company and (ii) the GGO Non-Control
Agreement with GGO.  Each of the Non-Control Agreement and the GGO Non-Control
Agreement shall be in full force and effect and such Purchaser shall not be in
breach of any representation, warranty, covenant or agreement thereunder in any
material respect.

 

(m)          GGO Promissory Note.  The GGO Promissory Note, if any, shall have
been issued by GGO (or one of its Subsidiaries, provided that the GGO Promissory
Note is guaranteed by GGO) in favor of the Operating Partnership.

 

(n)           Collateral.  If the Company has elected to designate Put Shares
pursuant to Section 1.4(b), collateral arrangements pursuant to
Section 1.4(c)(viii) shall have been entered into on terms satisfactory to the
Company and approved by the Bankruptcy Court.

 

ARTICLE IX

 

[INTENTIONALLY OMITTED]

 

ARTICLE X

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

SECTION 10.1             Survival of Representations and Warranties.  The
representations and warranties made in this Agreement shall survive the 
execution and delivery of this Agreement but shall terminate and be of no
further force and effect following the earlier of (i) the termination of this
Agreement in accordance with Article XI and (ii) the Closing.

 

ARTICLE XI

 

TERMINATION

 

SECTION 11.1             Termination.  This Agreement and the obligations of the
parties hereunder shall terminate automatically without any action by any party
if (i) the Company has not filed the Approval Motion within two (2) Business
Days following the date of this Agreement, (ii) the Approval Order, in form and
substance satisfactory to each Purchaser, approving, among other things, the
issuance of the Warrants and the warrants contemplated by each other Investment
Agreement, is not entered by the Bankruptcy Court on or prior to the date that
is 43 days after the date of this Agreement, (iii) if the Debtors withdraw the
Approval Motion, or (iv) the conditions to the obligations of any other Initial
Investor pursuant to the other Investment Agreements to

 

74

--------------------------------------------------------------------------------


 

consummate the closings as set forth therein are amended or modified in any
respect prior to the entry of the Approval Order, in each of cases (i), (ii),
(iii) and (iv) unless each Purchaser and the Company otherwise agrees in
writing.  In addition, this Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing Date:

 

(a)           by mutual written consent of each Purchaser and the Company;

 

(b)           by each Purchaser by written notice to the Company upon the
occurrence of any of the following events (which notice shall specify the event
upon which such termination is based):

 

(i)            if the Effective Date and the purchase and sale contemplated by
Article I have not occurred by the Termination Date; provided, however, that the
right to terminate this Agreement under this Section 11.1(b)(i) shall not be
available to any Purchaser if any Purchaser has breached in any material respect
its obligations under this Agreement in any manner that shall have proximately
caused the Closing Date not to occur on or before the Termination Date;

 

(ii)           if any Bankruptcy Cases of the Company or any Debtor which is a
Significant Subsidiary shall have been dismissed or converted to cases under
chapter 7 of the Bankruptcy Code or if an interim or permanent trustee or an
examiner shall be appointed to oversee or operate any of the Debtors in their
Bankruptcy Cases, in each case, except (x) as would not reasonably be expected
to have a Material Adverse Effect or (y) with respect to the Bankruptcy Cases
for Phase II Mall Subsidiary, LLC, Oakwood Shopping Center Limited Partnership
and Rouse Oakwood Shopping Center, LLC;

 

(iii)          if, from and after the issuance of the Warrants, the Approval
Order shall without the prior written consent of each Purchaser, cease to be in
full force and effect resulting in the cancellation of any Warrants or a
modification of any Warrants, in each case, other than pursuant to their terms,
that adversely affects any Purchaser;

 

(iv)          if, without a Purchaser’s consent, the Warrants have not been
issued to such Purchaser in accordance with Section 5.2, or if after the
Warrants are issued, any shares of Common Stock underlying the Warrants cease at
any time

 

75

--------------------------------------------------------------------------------


 

to be authorized for issuance on a U.S. national securities exchange;

 

(v)           if there has been a breach by the Company of any representation,
warranty, covenant or agreement of the Company contained in this Agreement or
the Company shall have taken any action which, in each case, (A) would result in
a failure of a condition set forth in Article VII and (B) cannot be cured prior
to the Termination Date, after written notice to the Company of such breach and
the intention to terminate this Agreement pursuant to this Section; provided,
however, that the right to terminate this Agreement under this Section shall not
be available to any Purchaser if any Purchaser has breached in any material
respect its obligations under this Agreement;

 

(vi)          following the issuance of the Warrants, if (a) the Company
consummates a Competing Transaction, (b) on or after November 1, 2010, the
Company enters into an agreement or files any pleading or document with the
Bankruptcy Court, in each case, evidencing its decision to support any Competing
Transaction, or (c) the Company files notice of a hearing to confirm a plan of
reorganization that contemplates a Change of Control without such Change of
Control being subject to either (1) the written consent of the holders a
majority in number of the outstanding shares of Common Stock or (2) soliciting
the approval of the holders of a majority in number of the outstanding shares of
Common Stock in accordance with the Bankruptcy Code (in each case, regardless of
whether such approval is obtained) and providing for a period of at least 20
Business Days for acceptance or rejection by such holders in connection with
such solicitation;

 

(vii)         if the Company or any Subsidiary of the Company issues any shares
of Common Stock or New Common Stock (or securities convertible into or
exchangeable or exercisable for Common Stock or New Common Stock) at a purchase
price (or in the case of securities that are convertible into or exchangeable or
exercisable for, or linked to the performance of, Common Stock or New Common
Stock, the conversion, exchange, exercise or comparable price) of less than
$10.00 per share (net of all underwriting and other discounts, fees and any
other compensation and related expenses; provided, that for purposes hereof,
payments to the Purchasers or the Fairholme Purchasers in accordance

 

76

--------------------------------------------------------------------------------


 

with Section 1.4 of this Agreement or the Fairholme Agreement, respectively,
shall not be considered a discount, fee or other compensation) of Common Stock
or New Common Stock or converts any claim against any of the Debtors into New
Common Stock at a conversion price less than $10.00 per share of Common Stock or
New Common Stock (in each case, other than pursuant to (A) the exercise,
exchange or conversion of Share Equivalents of the Company existing on the date
of this Agreement in accordance with the terms thereof as of the date of this
Agreement, (B) the Equity Exchange, (C) the issuance of shares upon the exercise
of employee stock options issued pursuant to the Company Option Plans, (D) the
issuance of shares as set forth on Section 7.1(u) of the Company Disclosure
Letter, or (E) the issuance of shares to existing holders of Common Stock and
the Backstop Investors, in each case, pursuant to Section 6.9;

 

(viii)        if the Bankruptcy Court shall have entered a final and
non-appealable order denying confirmation of the Plan;

 

(ix)           if this Agreement, including the Plan Summary Term Sheet, or the
Plan, is revised or modified (except as otherwise permitted pursuant to this
Agreement) by the Company or an order of the Bankruptcy Court or other court of
competent jurisdiction in a manner that is unacceptable to any Purchaser or a
plan of reorganization with respect to the Debtors involving the Transactions
that is unacceptable to any Purchaser is filed by the Debtors with the
Bankruptcy Court or another court of competent jurisdiction;

 

(x)            if any Governmental Entity of competent jurisdiction shall have
issued a final and nonappealable order permanently enjoining or otherwise
prohibiting the consummation of the transactions contemplated by this Agreement
(the “Closing Restraint”);

 

(xi)           prior to the issuance of the Warrants, if the Company (A) makes a
public announcement, enters into an agreement or files any pleading or document
with the Bankruptcy Court, in each case, evidencing its decision to support any
Competing Transaction, or (B) the Company or any Subsidiary of the Company
enters into a definitive agreement providing for a Competing Transaction or the
Company provides notice to any Purchaser of the

 

77

--------------------------------------------------------------------------------


 

Company’s or any of its Subsidiaries’ decision to enter into a definitive
agreement providing for a Competing Transaction pursuant to Section 5.7; or

 

(c)           by the Company upon the occurrence of any of the following events:

 

(i)            if the Effective Date and the purchase and sale contemplated by
Article I have not occurred by the Termination Date; provided, however, that the
right to terminate this Agreement under this Section 11.1(c)(i) shall not be
available to the Company to the extent that it has breached in any material
respect its obligations under this Agreement in any manner that shall have
proximately caused the Closing Date not to occur on or before the Termination
Date (it being agreed that this proviso shall not limit the Company’s ability to
terminate this Agreement pursuant to Section 11.1(c)(ii) or any other clause of
this Section 11.1(c));

 

(ii)           prior to the entry of the Confirmation Order, upon notice to each
Purchaser, for any reason or no reason, effective as of such time as shall be
specified in such notice; provided, however, that prior to the entry of the
Approval Order, the Company shall not have the right to terminate this Agreement
under this Section 11.1(c)(ii) during the 48 hour notice period contemplated by
Section 5.7;

 

(iii)          if all conditions to the obligations of each Purchaser to
consummate the transactions contemplated by this Agreement set forth in
Article VII shall have been satisfied (other than those conditions that are to
be satisfied (and capable of being satisfied) by action taken at the Closing if
such Purchaser had complied with its obligations under this Agreement) and the
transactions contemplated by this Agreement fail to be consummated as a result
of the breach by any Purchaser of its obligation to pay to the Company and GGO,
as applicable, all amounts payable by such Purchaser under Article I and
Article II of this Agreement, by wire transfer of immediately available funds in
accordance with the terms of this Agreement; or

 

(iv)          if a Closing Restraint is in effect.

 

78

--------------------------------------------------------------------------------


 

SECTION 11.2             Effects of Termination.

 

(a)           In the event of the termination of this Agreement pursuant to
Article XI, this Agreement shall forthwith become void and there shall be no
liability or obligation on the part of any party hereto except the covenants and
agreements made by the parties herein under Article XIII shall survive
indefinitely in accordance with their terms.  Except as otherwise expressly
provided in the Warrants or paragraph (b) below, the Warrants when issued in
accordance with Section 5.2 hereof and all of the obligations of the Company
under the Warrant Agreement shall survive any termination of this Agreement.

 

(b)           In the event of a termination of this Agreement by the Company
pursuant to Section 11.1(c)(iii), the parties agree that the Warrants held by
any member of the Purchaser Group at the time of such termination (but no
Warrants held by any other Person if transferred as permitted hereunder) shall
be deemed cancelled, null and void and of no further effect.  The foregoing
shall be a term of the Warrants.

 

ARTICLE XII

 

DEFINITIONS

 

SECTION 12.1             Defined Terms.  For purposes of this Agreement, the
following terms, when used in this Agreement with initial capital letters, shall
have the respective meanings set forth in this Agreement:

 

(a)           “2006 Bank Loan” means that certain Second Amended and Restated
Credit Agreement, dated as of February 24, 2006, by and among the Company, the
Operating Partnership and GGPLP L.L.C., as borrowers, the lenders named therein,
Banc of America Securities LLC, Eurohypo AG, New York Branch and Wachovia
Capital Markets, LLC, as joint arrangers and joint bookrunners, Eurohypo AG, New
York Branch, as administrative agent, Bank of America, N.A. and Wachovia Bank,
National Association, as syndication agents, and Commerzbank AG and Lehman
Commercial Paper, Inc., as co-documentation agents.

 

(b)           “Additional Sales Period” means in the case of
Section 5.9(a)(iv)(A), the 120 day period following the date of the Company’s
notice to Purchaser pursuant to Section 5.9(a)(ii), and in the case of
Section 5.9(a)(iv)(B), the 120 day period following (x) the expiration of the
180 day period specified in Section 5.9(a)(iii) or (y) if earlier, the date on
which it is finally determined that Purchaser is unable to consummate such
purchase contemplated by Section 5.9(a)(iii) within such 180 day period
specified in Section 5.9(a)(iii).

 

(c)           “Affiliate” of any particular Person means any other Person
controlling, controlled by or under common control with such particular Person. 
For the purposes of this definition, “control” means the possession, directly or
indirectly, of the

 

79

--------------------------------------------------------------------------------


 

power to direct the management and policies of a Person whether through the
ownership of voting securities, contract or otherwise.

 

(d)           “Brazilian Entities” means those certain Persons in which the
Company indirectly owns an interest which own real property assets or have
operations located in Brazil.

 

(e)           “Brookfield Consortium Member” means Brookfield Asset Management
Inc. or any controlled Affiliate of Brookfield Asset Management Inc. or any
Person of which Brookfield Asset Management Inc. or any Subsidiary or controlled
Affiliate of Brookfield Asset Management Inc. is a general partner, managing
member or equivalent thereof or a wholly owned subsidiary of the foregoing.

 

(f)            “Business Day” means any day other than (a) a Saturday, (b) a
Sunday, (c) any day on which commercial banks in New York, New York are required
or authorized to close by Law or executive order.

 

(g)           “Capital Raising Activities” means the Company’s efforts to
consummate equity and debt financings for the Company, and sales of properties
and other assets of the Company and its Subsidiaries for cash.

 

(h)           “Cash Equivalents” means as to any Person, (a) securities issued
or directly and fully guaranteed or insured by the United States or any agency
or instrumentality thereof (provided, that the full faith and credit of the
United States is pledged in support thereof) having maturities of not more than
90 days from the date of acquisition by such Person, (b) time deposits and
certificates of deposit of any commercial bank having, or which is the principal
banking subsidiary of a bank holding company organized under the Laws of the
United States, any State thereof or the District of Columbia having capital,
surplus and undivided profits aggregating in excess of $500,000,000, having
maturities of not more than 90 days from the date of acquisition by such Person,
(c) repurchase obligations with a term of not more than 90 days for underlying
securities of the types described in subsection (a) above entered into with any
bank meeting the qualifications specified in subsection (b) above,
(d) commercial paper issued by any issuer rated at least A-1 by S&P or at least
P-1 by Moody’s or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and in each case maturing not more than
one year after the date of acquisition by such Person or (e) investments in
money market funds substantially all of whose assets are comprised of securities
of the types described in subsections (a) through (d) above.

 

(i)            “Change of Control” means any transaction or series of related
transactions, in which, after giving effect to such transaction or transactions,
(i) any Person other than a member of a Purchaser Group of the Pershing
Purchasers or Fairholme Purchasers acquires beneficial ownership (within the
meaning of Rules 13d-3 and 13d-5 promulgated under the Exchange Act), directly
or indirectly, of more than fifty percent (50%) of either (A) the
then-outstanding shares of capital stock of the Company

 

80

--------------------------------------------------------------------------------


 

or (B) the combined voting power of the then-outstanding voting securities of
the Company entitled to vote generally in the election of directors of the
Company or (ii) there occurs a direct or indirect sale, lease, exchange or
transfer or other disposition of all or substantially all of the assets of the
Company and its Subsidiaries on a consolidated basis (including securities of
the entity’s directly or indirectly owned Subsidiaries).

 

(j)            “Clawback Fee” means the aggregate of the $0.25 per share fees
paid by the Company to the Purchasers and the Fairholme Purchasers on the
Effective Date in accordance with Section 1.4 of this Agreement and the
Fairholme Agreement.

 

(k)           “Claims” shall have the meaning set forth in section 101(5) of the
Bankruptcy Code.

 

(l)            “Closing Date Net Debt” means, as of the Effective Date but prior
to giving effect to the Plan, the sum of, without duplication:

 

(i)            the aggregate outstanding Proportionally Consolidated Debt plus
any accrued and unpaid interest thereon (including the Contingent and Disputed
Debt Claims) plus the amount of the New Debt,

 

(ii)           less the Reinstatement Adjustment Amount,

 

(iii)          plus the Permitted Claims Amount,

 

(iv)          plus the amount of Proportionally Consolidated Debt attributable
to assets of the Company, its Subsidiaries and other Persons in which the
Company, directly or indirectly, holds a minority interest sold, returned,
abandoned, conveyed, transferred or otherwise divested during the period between
the date of this Agreement and through the Closing, but excluding any
deficiency, guaranty or other similar claims associated with the Special
Consideration Properties (as such term is defined in the plan of reorganization
for the applicable Confirmed Debtor),

 

(v)           less Proportionally Consolidated Unrestricted Cash; provided,
however, that the net proceeds attributable to sales of assets of the Company,
its Subsidiaries and other Persons in which the Company, directly or indirectly,
holds a minority interest sold, returned, abandoned, conveyed, or otherwise
transferred during the period between the date of this Agreement and through the
Closing shall be deducted prior to subtracting Proportionally Consolidated
Unrestricted Cash.

 

81

--------------------------------------------------------------------------------


 

(m)          “Closing Date Net Debt W/O Reinstatement Adjustment and Permitted
Claims Amounts” means, as of the Effective Date but prior to giving effect to
the Plan, the sum of, without duplication:

 

(i)            the aggregate outstanding Proportionally Consolidated Debt plus
any accrued and unpaid interest thereon plus the amount of the New Debt,

 

(ii)           plus the amount of Proportionally Consolidated Debt attributable
to assets of the Company, its Subsidiaries and other Persons in which the
Company, directly or indirectly, holds a minority interest sold, returned,
abandoned, conveyed, transferred or otherwise divested during the period between
the date of this Agreement and through the Closing, but excluding any
deficiency, guaranty or other similar claims associated with the Special
Consideration Properties (as such term is defined in the plan of reorganization
for the applicable Confirmed Debtor), and

 

(iii)          less Proportionally Consolidated Unrestricted Cash; provided,
however, that the net proceeds attributable to sales of assets of the Company,
its Subsidiaries and other Persons in which the Company, directly or indirectly,
holds a minority interest sold, returned, abandoned, conveyed, or otherwise
transferred during the period between the date of this Agreement and through the
Closing shall be deducted prior to subtracting Proportionally Consolidated
Unrestricted Cash.

 

(n)           “Company Benefit Plan” means each “employee benefit plan” within
the meaning of Section 3(3) of ERISA and each other stock purchase, stock
option, restricted stock, severance, retention, employment, consulting,
change-of-control, collective bargaining, bonus, incentive, deferred
compensation, employee loan, fringe benefit and other benefit plan, agreement,
program, policy, commitment or other arrangement, whether or not subject to
ERISA (including any related funding mechanism now in effect or required in the
future), whether formal or informal, oral or written, in each case sponsored or
maintained by the Company or any of its Significant Subsidiaries for the benefit
of any past or present director, officer, employee, consultant or independent
contractor of the Company or any of its Significant Subsidiaries has any present
or future right to benefits.

 

(o)           “Company Board” means the board of directors of the Company.

 

(p)           “Competing Transaction” means, other than the transactions
contemplated by this Agreement or the Plan Summary Term Sheet, or by the other
Investment Agreements, any offer or proposal relating to (i) a merger,
consolidation,

 

82

--------------------------------------------------------------------------------


 

business combination, share exchange, tender offer, reorganization,
recapitalization, liquidation, dissolution or similar transaction involving the
Company or (ii) any direct or indirect purchase or other acquisition by a
“person” or “group” of “beneficial ownership” (as used for purposes of
Section 13(d) of the Exchange Act) of, or a series of transactions to purchase
or acquire, assets representing 30% or more of the consolidated assets or
revenues of the Company and its Subsidiaries taken as a whole or 30% or more of
the Common Stock of the Company (or securities convertible into or exchangeable
or exercisable for 30% or more of the Common Stock of the Company) or (iii) any
recapitalization of the Company or the provision of financing to the Company
that shall cause any condition in Section 7.1 not to be satisfied, in each case,
other than the recapitalization and financing transactions contemplated by this
Agreement and the Plan Summary Term Sheet (or the financing provided by the
Initial Investors) or that will be effected together with the transactions
contemplated hereby.

 

(q)           “Conclusive Net Debt Adjustment Statement” means a statement that:
(i) sets forth each of the five components of the Closing Date Net Debt (for the
avoidance of doubt, this shall include (x) the Permitted Claims Amount, which
shall include the Reserve, (y) the Reinstatement Adjustment Amount, and (z) with
respect to clauses (i), (iv) and (v) of the definition of Closing Date Net Debt,
the Closing Date Net Debt Amount W/O Reinstatement Adjustment and Permitted
Claims Amounts as determined through the process provided for in Sections
5.16(a) and 5.16(b) shall be used; provided, however, that such amounts shall be
updated to reflect current information regarding cash, Claims, Debt and other
similar information and any amendments to this Agreement agreed upon following
completion of the process provided for in Sections 5.16(a) and 5.16(b)), and
(ii) sets forth the Net Debt Excess Amount or the Net Debt Surplus Amount, as
applicable.

 

(r)            “Contingent and Disputed Debt Claims” means contingent and
disputed claims for default interest on (i) that certain promissory note, dated
February 8, 2008, by GGP Limited Partnership in favor of The Comptroller of the
State of New York, (ii) that certain promissory note, dated February 15, 2007,
by GGP Limited Partnership in favor of Ivanhoe Capital LP, and (iii) the loan
made to GGP, GGP Limited Partnership and GGPLP L.L.C., as borrowers, under that
certain Second Amended and Restated Credit Agreement, dated as of February 24,
2006, under which Eurohypo AG, New York Branch is the Administrative Agent and
any amendments, modifications or supplements thereto, in each case to the extent
that any such claims have not been ruled on by the Bankruptcy Court or settled
prior to the Effective Date.

 

(s)           “Contract” means any agreement, lease, license, evidence of
indebtedness, mortgage, indenture, security agreement or other contract.

 

(t)            [Intentionally Omitted.]

 

(u)           “Corporate Level Debt” means the debt described in Sections II A,
H through O, Q, R, S, W and X of the Plan Summary Term Sheet plus accrued and
unpaid interest thereon.

 

83

--------------------------------------------------------------------------------


 

(v)           “Debt” means all obligations of the Company, its Subsidiaries and
other Persons in which the Company, directly or indirectly, holds a minority
interest (a) evidenced by (i) notes, bonds, debentures or other similar
instruments (including, for avoidance of doubt, mezzanine debt), or (ii) trust
preferred shares, trust preferred units and other preferred instruments, and/or
(b) secured by a lien, mortgage or other encumbrance; provided, however, that
Debt shall exclude (x) any form of municipal financing including, but not
limited to, special improvement district bonds or tax increment financing,
(y) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment), and (z) intercompany notes or
preferred interests between and among the Company and its wholly owned
Subsidiaries.

 

(w)          “DIP Loan” means that certain Senior Secured Debtor in Possession
Credit, Security and Guaranty Agreement, dated as of May 15, 2009, by and among
the lenders named therein, UBS AG, Stamford Branch, as administrative agent for
the lenders, the Company and the Operating Partnership, as borrowers, and the
certain subsidiaries of the Company named therein, as guarantors.

 

(x)            “Disclosure Statement” means the disclosure statement to
accompany the Plan as amended, modified or supplemented.

 

(y)           “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

 

(z)            [Intentionally Omitted.]

 

(aa)         “Excess Surplus Amount” means the sum of:  (i) if, after giving
effect to the application of the Reserve Surplus Amount to reduce the principal
amount of the GGO Promissory Note pursuant to Section 5.16(d), any Reserve
Surplus Amount remains, (A) if and to the extent that such Reserve Surplus
Amount is less than or equal to the Net Debt Surplus Amount, 80% of such
remaining Reserve Surplus Amount, and otherwise (B) 100% of the remaining
Reserve Surplus Amount; and (ii) (A) if a GGO Promissory Note is required to be
issued at Closing, 80% of the aggregate Offering Premium, if any, less the
amount of any reduction in the principal amount of the GGO Promissory Note
pursuant to Section 5.16(e) hereof, or (B) if the GGO Promissory Note is not
required to be issued at Closing, the sum of (x) 80% of the aggregate Offering
Premium and (y) the excess, if any, of 80% of the Net Debt Surplus Amount over
the Hughes Amount.

 

(bb)         “Exchangeable Notes” means the 3.98% Exchangeable Senior Notes Due
2027 issued pursuant to that certain Indenture, dated as of April 16, 2007, by
and between the Operating Partnership, as issuer, and The Bank of New York
Mellon Corporation, as trustee.

 

(cc)         “Excluded Claims” means:

 

84

--------------------------------------------------------------------------------


 

(i)            prepetition and postpetition Claims secured by cashiers’,
landlords’, workers’, mechanics’, carriers’, workmen’s, repairmen’s and
materialmen’s liens and other similar liens,

 

(ii)           except with respect to Claims related to GGO or the assets or
businesses contributed thereto, prepetition and postpetition Claims for all
ordinary course trade payables for goods and services related to the operations
of the Company and its Subsidiaries (including, without limitation, ordinary
course obligations to tenants, anchors, vendors, customers, utility providers or
forward contract counterparties related to utility services, employee payroll,
commissions, bonuses and benefits (but excluding the Key Employee Incentive Plan
approved by the Bankruptcy Court pursuant to an order entered on October 15,
2009 at docket no. 3126), insurance premiums, insurance deductibles, self
insured amounts and other obligations that are accounted for, consistent with
past practice prior to the Petition Date, as trade payables); provided, however,
that Claims or expenses related to the administration and conduct of the
Bankruptcy Cases (such as professional fees and disbursements of financial,
legal and other advisers and consultants retained in connection with the
administration and conduct of the Company’s and its Subsidiaries’ Bankruptcy
Cases and other expenses, fees and commissions related to the reorganization and
recapitalization of the Company pursuant to the Plan, including related to the
Investment Agreements, the issuance of the New Debt, Liquidity Equity Issuances
and any other equity issuances contemplated by this Agreement and the Plan)
shall not be Excluded Claims,

 

(iii)          except with respect to Claims related to GGO or the assets or
businesses contributed thereto, Claims and liabilities arising from the
litigation or potential litigation matters set forth in that certain Interim
Litigation Report of the Company dated March 29, 2010 and the Company’s
litigation audit response to Deloitte & Touche dated February 25, 2010, both
have been made available to each Purchaser prior to close of business on
March 29, 2010 and other Claims and liabilities arising from ordinary course
litigation or potential litigation that was not included in such schedule solely
because the amount of estimated or asserted liabilities or Claims did not meet
the threshold amount used for the preparation of such schedule, in each

 

85

--------------------------------------------------------------------------------


 

case, to the extent that such Claims and liabilities have not been paid and
satisfied as of the Effective Date, are continuing following the Effective Date,
excluding Claims against or interests in the Debtors arising under or related to
the Hughes Agreement (for the avoidance of doubt, Permitted Claims shall include
$10 million to be paid in cash with respect to attorneys fees and expenses in
connection with the settlement related to the Hughes Heirs Obligations),

 

(iv)          except with respect to Claims related to GGO or the assets or
businesses contributed thereto, all tenant, anchor and vendor Claims required to
be cured pursuant to section 365 of the Bankruptcy Code, in connection with the
assumption of an executory contract or unexpired lease under the Plan,

 

(v)           any deficiency, guaranty or other similar Claims associated with
the Special Consideration Properties (as such term is defined in the plans of
reorganization for the applicable Confirmed Debtors),

 

(vi)          MPC Taxes,

 

(vii)         surety bond Claims relating to Claims of the type identified in
clauses (i) through (vi) of this definition,

 

(viii)        GGO Setup Costs (other than professional fees and disbursements of
financial, legal and other advisers and consultants retained in connection with
the administration and conduct of the Company’s and its Subsidiaries’ Bankruptcy
Cases), and

 

(ix)           any liabilities assumed by GGO and paid on the Effective Date by
GGO or to be paid after the Effective Date by GGO (for avoidance of doubt, this
includes any Claims that, absent assumption of the liability by GGO, would be a
Permitted Claim).

 

(dd)         [Intentionally Omitted.]

 

(ee)         “Fully Diluted Basis” means all outstanding shares of the Common
Stock, New Common Stock or GGO Common Stock, as applicable, assuming the
exercise of all outstanding Share Equivalents (other than (x) any options issued
to an employee of the Company or its Subsidiaries pursuant to the terms of a
Company Benefit Plan or to an employee of GGO or its Subsidiaries pursuant to
the terms of an employee

 

86

--------------------------------------------------------------------------------


 

equity plan of GGO or (y) preferred UPREIT Units) without regard to any
restrictions or conditions with respect to the exercisability of such Share
Equivalents.

 

(ff)           “Fully Diluted GGO Economic Interest” means, for the Purchaser
Group with respect to GGO Common Stock at any time, a percentage equal to the
quotient of (i) the aggregate number of shares of GGO Common Stock held in the
aggregate by the Purchaser Group, assuming the exercise of all outstanding Share
Equivalents held by them (without regard to any restrictions or conditions with
respect to the exercisability of such Share Equivalents), and the aggregate
notional number of shares of GGO Common Stock referenced in any
physically-settled or financially-settled equity derivative that the Purchaser
Group counterparty has certified to the Company provides the Purchaser Group
with the benefit of substantially similar cash flows as would direct ownership,
divided by (ii) the aggregate outstanding number of shares of GGO Common Stock
on a Fully Diluted Basis.

 

(gg)         “GAAP” means generally accepted accounting principles in the United
States.

 

(hh)         “GGO Common Share Amount” means 32,468,326 plus a number (rounded
up to the nearest whole number) equal to 0.1 multiplied by the number of shares
of Common Stock issued on or after the Measurement Date and prior to the record
date of the GGO Share Distribution as a result of the exercise, conversion or
exchange of any Share Equivalents of the Company outstanding on the Measurement
Date into Common Stock and employee stock options issued pursuant to the Company
Option Plans.

 

(ii)           “GGO Non-Control Agreement” means an agreement with respect to
GGO as attached hereto as Exhibit M.

 

(jj)           “GGO Note Amount” means: (i) in the event there is a Net Debt
Excess Amount, the sum of the Net Debt Excess Amount set forth on the Conclusive
Net Debt Adjustment Statement and the Hughes Heirs Obligations to the extent
satisfied with assets of the Company (including cash (but excluding any cash
paid prior to the Effective Date in settlement or satisfaction of Hughes Heirs
Obligations which had the effect of reducing Proportionally Consolidated
Unrestricted Cash for purposes of calculating Closing Date Net Debt, Closing
Date Net Debt W/O Reinstatement Adjustment and Permitted Claims Amounts, and Net
Debt Excess Amount/Net Debt Surplus Amount, as applicable) or shares of New
Common Stock, but excluding Identified Assets) (such amount so satisfied, but
excluding $10 million to be paid in cash with respect to attorneys fees and
expenses, the “Hughes Amount”); and (ii) in the event there is a Net Debt
Surplus Amount, the Hughes Amount less 80% of the Net Debt Surplus Amount,
provided, that in no event shall the GGO Note Amount be less than zero.

 

(kk)         “GGO Pro Rata Share” means, with respect to each Purchaser, the
percentage designated by PSCM by written notice to the Company pursuant to
Section 1.1(e).

 

87

--------------------------------------------------------------------------------


 

(ll)           “GGO Promissory Note” means an unsecured promissory note payable
by GGO (or one of its Subsidiaries, provided that the GGO Promissory Note is
guaranteed by GGO) in favor of the Operating Partnership in the aggregate
principal amount of the GGO Note Amount, as adjusted pursuant to
Section 5.16(d), Section 5.16(e) and Section 5.16(g), (i) bearing interest at a
rate equal to the lower of (x) 7.5% per annum and (y) the weighted average
effective rate of interest payable (after giving effect to the payment of any
underwriting and all other discounts, fees and any other compensation) on each
series of New Debt issued in connection with the Plan and (ii) maturing on the
fifth anniversary of the Closing Date (or if such date is not a Business Day,
the next immediately following Business Day), and (iii) including prohibitions
on dividends and distributions, no financial covenants and such other customary
terms and conditions as reasonably agreed to by each Purchaser and the Company.

 

(mm)       [Intentionally Omitted.]

 

(nn)         “GGO Setup Costs” means such cash liabilities, costs and expenses
as may be incurred by the Company or its Subsidiaries in connection with the
formation and organization of GGO and the implementation of the GGO Share
Distribution, including any and all liabilities for any sales, use, stamp,
documentary, filing, recording, transfer, gross receipts, registration, duty,
securities transactions or similar fees or Taxes or governmental charges
(together with any interest or penalty, addition to Tax or additional amount
imposed) as levied by any taxing authority, in each case, determined as of the
Effective Date and further including, to the extent the Company or any
Subsidiary of the Company has made or will make a payment to reduce the
principal amount of the mortgage related to 110 N. Wacker Drive,
Chicago, Illinois, then 50% of any such payment or contractual obligation to
make a payment.

 

(oo)         [Intentionally Omitted.]

 

(pp)         “GGP Pro Rata Share” means, with respect to each Purchaser, the
percentage designated by PSCM by written notice to the Company pursuant to
Section 1.1(e).

 

(qq)         “Governmental Entity” means any (a) nation, region, state,
province, county, city, town, village, district or other jurisdiction,
(b) federal, state, local, municipal, foreign or other government,
(c) governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, court or tribunal, or other entity),
(d) multinational organization or body or (e) body entitled to exercise any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature or any other self-regulatory organizations.

 

(rr)           “Hughes Agreement” means that certain Contingent Stock Agreement,
effective as of January 1, 1996, by The Rouse Company in favor of and for the
benefit of the Holders (named in Schedule I thereto) and the Representatives
(therein defined), as amended.

 

88

--------------------------------------------------------------------------------


 

(ss)         “Hughes Heirs Obligations” means claims or interests against the
Debtors arising under or relating to sections 2.07 and 2.08 of the Hughes
Agreement and pertaining to the delivery of contingent shares for business units
to be valued as of December 31, 2009 and claims arising out of or related to the
foregoing.

 

(tt)           “Indebtedness” means, with respect to a Person without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for the deferred purchase price of property (other
than trade payables and accrued expenses incurred in the ordinary course of such
Person’s business), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, trust preferred shares, trust
preferred units and other preference instruments, (d) all indebtedness created
or arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all obligations in respect of
capital leases under GAAP of such Person, (f) all obligations of such Person,
contingent or otherwise, as an account party or applicant under acceptance,
letter of credit, surety bond or similar facilities, (g) the monetary
obligations of a Person under (x) a so-called synthetic, off-balance sheet or
tax retention lease, or (y) an agreement for the use or possession of property
creating obligations that do not appear on the balance sheet of such Person but
which, upon the insolvency or bankruptcy of such Person, would be characterized
as the indebtedness of such Person (without regard to accounting treatment)
(each, a “Synthetic Lease Obligation”), (h) guaranties of such Person with
respect to obligations of the type described in clauses (a) through (g) above,
(i) all obligations of other Persons of the kind referred to in clauses
(a) through (h) above secured by any lien on property owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, (j) the net obligations of such Person in respect of hedge
agreements and swaps and (k) any obligation that, in accordance with GAAP, would
be required to be reflected as debt on the consolidated balance sheet of such
Person.

 

(uu)         “Joint Venture” means a Subsidiary of the Company which is owned
partly by another Subsidiary of the Company and partly by a third party.

 

(vv)         “Knowledge” of the Company means the actual knowledge, as of the
date of this Agreement, of the individuals listed on Section 12.1(ss) of the
Company Disclosure Letter.

 

(ww)       “Law” means any statutes, laws (including common law), rules,
ordinances, regulations, codes, orders, judgments, decisions, injunctions,
writs, decrees, applicable to the Company or any of its Subsidiaries or any
Purchaser, as applicable, or their respective properties or assets.

 

(xx)          “Liquidity Equity Issuances” means issuances of shares of New
Common Stock in the Plan for cash in an aggregate amount of up to 65,000,000
shares of New Common Stock.

 

89

--------------------------------------------------------------------------------


 

(yy)         “Material Adverse Effect” means any change, event or occurrence
which (x) has a material adverse effect on the results of operations or
financial condition of the Company and its direct and indirect Subsidiaries
taken as a whole, other than changes, events or occurrences (i) generally
affecting (A) the retail mall industry in the United States or in a specific
geographic area in which the Company operates, or (B) the economy, or financial
or capital markets, in the United States or elsewhere in the world, including
changes in interest or exchange rates or the availability of capital, or
(ii) arising out of, resulting from or attributable to (A) changes in Law or
regulation or in generally accepted accounting principles or in accounting
standards, or changes in general legal, regulatory or political conditions,
(B) the negotiation, execution, announcement or performance of any agreement
between the Company and/or its Affiliates, on the one hand, and any Purchaser
and/or its Purchaser Group (or members thereof), on the other hand, or the
consummation of the transactions contemplated hereby or operating performance or
reputational issues arising out of or associated with the Bankruptcy Cases,
including the impact thereof on relationships, contractual or otherwise, with
tenants, customers, suppliers, distributors, partners or employees, or any
litigation or claims arising from allegations of breach of fiduciary duty or
violation of Law or otherwise, related to the execution or performance of this
Agreement or the transactions contemplated hereby, including, without
limitation, any developments in the Bankruptcy Cases, (C) acts of war, sabotage
or terrorism, or any escalation or worsening of any such acts of war, sabotage
or terrorism threatened or underway as of the date of the this Agreement,
(D) earthquakes, hurricanes, tornadoes or other natural disasters, (E) any
action taken by the Company or its Subsidiaries as contemplated or permitted by
any agreement between the Company and/or its Affiliates, on the one hand, and
any Purchaser and/or Purchaser Group (or members thereof), on the other hand, or
with each Purchaser’s consent, or any failure by the Company to take any action
as a result of any restriction contained in any agreement between the Company
and/or its Affiliates, on the one hand, and any Purchaser and/or its Purchaser
Group (or any member thereof), on the other hand, or (F) in each case in and of
itself, any decline in the market price, or change in trading volume, of the
capital stock or debt securities of the Company or any direct or indirect
subsidiary thereof, or any failure to meet publicly announced or internal
revenue or earnings projections, forecasts, estimates or guidance for any
period, whether relating to financial performance or business metrics,
including, without limitation, revenues, net operating incomes, cash flows or
cash positions, it being further understood that any event, change, development,
effect or occurrence giving rise to such decline in the trading price or trading
volume of the capital stock or debt securities of the Company or such failure to
meet internal projections or forecasts as described in the preceding clause (F),
as the case may be, may be the cause of a Material Adverse Effect; so long as,
in the case of clauses (i)(A) and (i)(B), such changes or events do not have a
materially disproportionate adverse effect on the Company and its Subsidiaries,
taken as a whole, as compared to other entities that own and manage retail malls
throughout the United States, or (y) materially impairs the ability of the
Company to consummate the transactions contemplated by this Agreement or perform
its obligations hereunder or under the other agreements executed in connection
with the transactions contemplated hereby.

 

90

--------------------------------------------------------------------------------


 

(zz)          “Material Contract” means, with respect to the Company and its
Subsidiaries, any:

 

(i)            Contract that would be considered a material contract pursuant to
Item 601(b)(10) of Regulation S-K promulgated by the SEC, had the Company been
the registrant referred to in such regulation; or

 

(ii)           Contract for capital expenditures, the future acquisition or
construction of fixed assets or the future purchase of materials, supplies or
equipment that provides for the payment by the Company or its Subsidiaries of
more than $5,000,000 and is not terminable by the Company or any of its
Subsidiaries by notice of not more than sixty (60) days for a cost of less than
$1,000,000.

 

(aaa)       “MPC Assets” means residential and commercial lots in the “master
planned communities” owned, for federal income tax purposes, by Howard Hughes
Properties, Inc. or The Hughes Corporation or related to the Emerson Master
Planned Community.

 

(bbb)      “MPC Taxes” means all liability for income Taxes in respect of sales
of MPC Assets sold prior to the date of this Agreement.

 

(ccc)       [Intentionally Omitted.]

 

(ddd)      “Net Debt Excess Amount” means, the amount, which shall in no event
be less than $0, that is calculated by subtracting the Target Net Debt from the
Closing Date Net Debt (as reflected on the Conclusive Net Debt Adjustment
Statement).

 

(eee)       “Net Debt Surplus Amount” means, the amount, which shall in no event
be less than $0, that is calculated by subtracting Closing Date Net Debt (as
reflected on the Conclusive Net Debt Adjustment Statement) from the Target Net
Debt.

 

(fff)         “Non-Control Agreement” means the Non-Control Agreement the form
of which is attached hereto as Exhibit M.

 

(ggg)      “Non-Controlling Properties” means the Company Properties listed on
Section 12.1(ddd) of the Company Disclosure Letter.  Each of the Non-Controlling
Properties is owned by a Joint Venture in which neither the Company nor any of
its Subsidiaries is a controlling entity.  For purposes of this
Section 12.1(ggg), the term “control” shall mean, possession, directly or
indirectly, of the power to direct the management and policies of a Person
whether through the ownership of voting securities, contract or otherwise;
provided, however, that the rights of any Person to exercise Major Decision
Rights under a Joint Venture shall not constitute or be deemed to constitute
“control” for the purposes hereof.  “Controlling” and “controlled” shall have
meanings

 

91

--------------------------------------------------------------------------------


 

correlative thereto.  For purposes of this Section 12.1(ggg), the term “Major
Decision Rights” shall mean, the right to, directly or indirectly, approve,
consent to, veto or exercise a vote in connection with a Person’s voting or
other decision-making authority in respect of the collective rights, options,
elections or obligations of such Person under a Joint Venture.

 

(hhh)      “Offering Premium” means, with respect to any shares of New Common
Stock issued for cash in conjunction with issuances of New Common Stock or Share
Equivalents permitted by this Agreement (including any Liquidity Equity
Issuance) and completed prior to the date that is the last to occur of (x) 45
days after the Effective Date, (y) the Settlement Date, if applicable, and
(z) the Bridge Note Maturity Date, if applicable, the product of (i) (A) the per
share offering price of the shares of New Common Stock (or offering price of
Share Equivalents corresponding to one underlying share of New Common Stock)
issued (net of all underwriting and other discounts, fees or other compensation,
and related expenses; provided, that for purposes hereof, payments to the
Purchasers or the Fairholme Purchasers in accordance with Section 1.4 of this
Agreement or the Fairholme Agreement, respectively, shall not be considered a
discount, fee or other compensation or related expense) less (B) the Per Share
Purchase Price and (ii) the number of shares of New Common Stock sold pursuant
thereto.  For the purposes hereof, the issuance for cash of notes mandatorily
convertible into New Common Stock on the Effective Date shall constitute an
issuance of the underlying number of shares of New Common Stock for cash at a
price per share offering equal to the offering price for the corresponding
amount of notes.    For the avoidance of doubt, the Clawback Fee will not be
taken into account when calculating Offering Premium.

 

(iii)          “Operating Partnership” means GGP Limited Partnership, a Delaware
limited partnership and a Subsidiary of the Company.

 

(jjj)          “Permitted Claims” means, as of the Effective Date, other than
Excluded Claims, (a) all Claims against the Debtors covered by the Plan (the
“Plan Debtors”) that are classified in those certain classes of Claims described
in Sections II B through E, G and P in the Plan Summary Term Sheet (the “PMA
Claims”), (b) all Claims or other amounts required to be paid pursuant to the
Plan to indenture trustees or similar servicing or administrative agents, with
respect to administrative fees incurred by or reimbursement obligations owed to
such indenture trustees or similar servicing or administrative agents in their
capacity as such under the Corporate Level Debt documents, (c) any claims of a
similar type as the PMA Claims that are or have been asserted against affiliates
of the Plan Debtors that are or were debtors in the Bankruptcy Cases and for
which a plan of reorganization has already been confirmed (the “Confirmed
Debtors”), (d) Claims or interests against the Debtors arising under or related
to the Hughes Agreement (other than Hughes Heirs Obligations) plus $10 million
to be paid in cash with respect to attorneys fees and expenses in connection
with the settlement related to the Hughes Heirs Obligations, (e) surety bond
Claims relating to the types of Claims identified in clauses (a) through (d) of
this definition, and (f) the Clawback Fee.

 

92

--------------------------------------------------------------------------------


 

(kkk)       “Permitted Claims Amount” means, as of the Effective Date, an amount
equal to the sum of, without duplication, (a) the aggregate amount of accrued
and unpaid Permitted Claims that have been allowed (by order of the Bankruptcy
Court or pursuant to the terms of the Plan) as of the Effective Date, plus
(b) the aggregate amount of the reserve to be estimated pursuant to the Plan
with respect to accrued and unpaid Permitted Claims that have not been allowed
or disallowed (in each case by order of the Bankruptcy Court or pursuant to the
terms of the Plan) as of the Effective Date (the “Reserve”), plus (c) the
aggregate amount of the GGO Setup Costs (other than professional fees and
disbursements of financial, legal and other advisers and consultants retained in
connection with the administration and conduct of the Company’s and its
Subsidiaries’ Bankruptcy Cases) as of the Effective Date; provided, however,
that there shall be no duplication with any amounts otherwise included in
Closing Date Net Debt.

 

(lll)          “Permitted Replacement Shares” means shares of New Common Stock,
or notes mandatorily convertible into or exchangeable for shares of New Common
Stock, that are sold for cash proceeds immediately payable to the Company (net
of all underwriting and other discounts, fees, and related consideration;
provided, that for purposes hereof, payments to the Purchasers or the Fairholme
Purchasers in accordance with Section 1.4 of this Agreement or the Fairholme
Agreement, respectively, shall not be considered a discount, fee, related
consideration or other compensation) of not less than $10.50 per share of New
Common Stock (or in the case of notes, convertible or exchangeable at not less
than $10.50 per share of New Common Stock); provided, that Permitted Replacement
Shares shall not include any New Common Stock sold to any of the Initial
Investors or their Affiliates, except pursuant to the exercise of Subscription
Rights pursuant to this Agreement, the Brookfield Agreement or the Fairholme
Agreement (in each case, as defined herein or therein as applicable).

 

(mmm)    “Person” means an individual, a group (including a “group” under
Section 13(d) of the Exchange Act), a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a Governmental Entity or any
department, agency or political subdivision thereof.

 

(nnn)      “Preliminary Closing Date Net Debt Review Deadline” means the end of
the Preliminary Closing Date Net Debt Review Period, which date shall be the
first business day that is at least twenty (20) calendar days after delivery of
the Preliminary Closing Date Net Debt Schedule, and which shall be the deadline
by which a Purchaser shall deliver to the Company a Dispute Notice.

 

(ooo)      “Preliminary Closing Date Net Debt Review Period” means the period
between the Company’s delivery of the Preliminary Closing Date Net Debt Schedule
and the Preliminary Closing Date Net Debt Review Deadline.

 

(ppp)      “Proportionally Consolidated Debt” means consolidated Debt of the
Company less (1) all Debt of Subsidiaries of the Company that are not
wholly-owned and other Persons in which the Company, directly or indirectly,
holds a minority interest,

 

93

--------------------------------------------------------------------------------


 

to the extent such Debt is included in consolidated Debt, plus (2) the Company’s
share of Debt for each non-wholly owned Subsidiary of the Company and each other
Persons in which the Company, directly or indirectly, holds a minority interest
based on the company’s pro-rata economic interest in each such Subsidiary or
Person or, to the extent to which the Company is directly or indirectly (through
one or more Subsidiaries or Persons) liable for a percent of such Debt that is
greater than such pro-rata economic interest in such Subsidiary or Person, such
larger amount; provided, however, for purposes of calculating Proportionally
Consolidated Debt, the Debt of the Brazilian Entities shall be deemed to be
$110,437,781.

 

(qqq)      “Proportionally Consolidated Unrestricted Cash” means the
consolidated Unrestricted Cash of the Company less (1) all Unrestricted Cash of
Subsidiaries of the Company that are not wholly-owned and Persons in which the
Company, directly or indirectly, owns a minority interest, to the extent such
Unrestricted Cash is included in consolidated Unrestricted Cash of the Company,
plus (2) the Company’s share of Unrestricted Cash for each non-wholly owned
Subsidiary of the Company and Persons in which the Company, directly or
indirectly, owns a minority interest based on the Company’s pro rata economic
interest in each such Subsidiary or Person; provided, however, for purposes of
calculating Proportionally Consolidated Unrestricted Cash, the Unrestricted Cash
of the Brazilian Entities shall be deemed to be $82,000,000, provided, further,
that any distributions of Unrestricted Cash made from the date of this Agreement
to the Closing by Brazilian Entities to the Company or any of its Subsidiaries
shall be disregarded for purposes of calculating Proportionally Consolidated
Unrestricted Cash.

 

(rrr)         “Purchaser Group” means, with respect to each Purchaser, such
Purchaser, its investment manager and their respective “controlled Affiliates”. 
For such purpose, one or more investment funds under common investment
management shall constitute “controlled Affiliates” of their investment manager.

 

(sss)       “Reinstatement Adjustment Amount” means $5,426,250,000.

 

(ttt)         [Intentionally Omitted.]

 

(uuu)      “Reserve Surplus Amount” means, as of any date of determination,
(x) the Reserve minus (y) the aggregate amount paid with respect to Permitted
Claims through such date of determination to the extent such Permitted Claims
were included in the calculation of the Reserve minus (z) any amount included in
the Reserve with respect to Permitted Claims that the Company Board, based on
the exercise of its business judgment and information available to the Company
Board as of the date of determination, considers necessary to maintain as a
reserve against Permitted Claims yet to be paid.

 

(vvv)      “Rights Agreement” means that certain Rights Agreement, dated as of
November 18, 1998, by and between the Company and BNY Mellon Shareowner

 

94

--------------------------------------------------------------------------------


 

Services, as successor to Norwest Bank Minnesota, N.A., as amended on
November 10, 1999, December 31, 2001 and November 18, 2008, and from time to
time.

 

(www)    “Rouse Bonds” means (i) the 6-3/4% Senior Notes Due 2013 issued
pursuant to the Indenture, dated as of May 5, 2006, by and among The Rouse
Company LP and TRC Co-Issuer, Inc., as co-issuers and The Bank of New York
Mellon Corporation, as trustee, (ii) unsecured debentures issued pursuant to the
Indenture, dated as of February 24, 1995, by and between The Rouse Company, as
issuer, and The Bank of New York Mellon Corporation, as trustee, and (iii) any
notes to be issued pursuant to the Plan on the Effective Date by The Rouse
Company LP to the holders of the Rouse Bonds specified in (i) and (ii) above who
elect to receive such notes.

 

(xxx)        “Share Equivalent” means any stock, warrants, rights, calls,
options or other securities exchangeable or exercisable for, or convertible
into, shares of Common Stock, New Common Stock or GGO Common Stock, as
applicable.

 

(yyy)      “Significant Subsidiaries” means the operating Subsidiaries of the
Company that generated revenues in excess of $30,000,000 for the year ended
December 31, 2009.

 

(zzz)        “Specified Debt” means Claims in Classes H through N inclusive, in
each case as provided on the Plan Summary Term Sheet.

 

(aaaa)     “Subsidiary” means, with respect to a Person (including the Company),
(a) a company a majority of whose capital stock with voting power, under
ordinary circumstances, to elect a majority of the directors is at the time,
directly or indirectly, owned by such Person, by a subsidiary of such Person, or
by such Person and one or more subsidiaries of such Person, (b) a partnership in
which such Person or a subsidiary of such Person is, at the date of
determination, a general partner of such partnership, (c) a limited liability
company of which such Person, or a Subsidiary of such Person, is a managing
member or (d) any other Person (other than a company) in which such Person, a
subsidiary of such Person or such Person and one or more subsidiaries of such
Person, directly or indirectly, at the date of determination thereof, has (i) at
least a majority ownership interest or (ii) the power to elect or direct the
election of a majority of the directors or other governing body of such Person.

 

(bbbb)    “Target Net Debt” means $22,970,800,000.

 

(cccc)     “Tax Matters Agreement” means that certain Tax Matters Agreement to
be entered into by the Company and GGO in connection with the GGO Share
Distribution, substantially in the form attached hereto as Exhibit O.

 

(dddd)    “Tax Protection Agreements” means any written agreement to which the
Company, its Operating Partnership or any other Subsidiary is a party pursuant
to which: (i) in connection with the deferral of income Taxes of a holder of
interests in the Operating Partnership, the Company, the Operating Partnership
or the other

 

95

--------------------------------------------------------------------------------


 

Subsidiaries have agreed to (A) maintain a minimum level of Indebtedness or
continue any particular Indebtedness, (B) retain or not dispose of assets for a
period of time that has not since expired, (C) make or refrain from making Tax
elections, and/or (D) only dispose of assets in a particular manner; and/or
(ii) limited partners of the Operating Partnership have guaranteed Indebtedness
of the Operating Partnership.

 

(eeee)     “Termination Date” means December 31, 2010; provided, that if the
Confirmation Order shall have been entered on or prior to December 15, 2010 but
the Company, despite its commercially reasonable efforts, is unable to
consummate the Closing on or prior to December 31, 2010, the Company may extend
the Termination Date for so long as Closing by January 31, 2011 is feasible and
the Company continues to diligently pursue Closing; provided, further, that the
Termination Date shall not be extended beyond January 31, 2011.

 

(ffff)        “Transactions” means the purchase of the Shares and the GGO Shares
and the other transactions contemplated by this Agreement.

 

(gggg)    “TRUPS” means certain preferred securities issued by GGP Capital Trust
I.

 

(hhhh)    “Unrestricted Cash” means all cash and Cash Equivalents of the Company
and of the Subsidiaries of the Company, but excluding any cash or Cash
Equivalents that are controlled by or subject to any lien, security interest or
control agreement, other preferential arrangement in favor of any creditor or
otherwise encumbered or restricted in any way; provided that cash and Cash
Equivalents of the Company and of the Subsidiaries of the Company that are
controlled by or subject to any lien, security interest, control agreement,
preferential arrangement or other encumbrance or restriction pursuant to the New
DIP Agreement shall not be excluded from “Unrestricted Cash.”.

 

(iiii)         “Unsecured Indebtedness” means all indebtedness of the Company
for borrowed money or obligations of the Company evidenced by notes, bonds,
debentures or other similar instruments that are not secured by a lien on any
Company Property or other assets of the Company or any Subsidiary.

 

(jjjj)         “UPREIT Units” means preferred or common units of limited
partnership interests of the Operating Partnership.

 

96

--------------------------------------------------------------------------------


 

ARTICLE XIII

 

MISCELLANEOUS

 

SECTION 13.1             Notices.  All notices and other communications in
connection with this Agreement shall be in writing and shall be considered given
if given in the manner, and be deemed given at times, as follows: (x) on the
date delivered, if personally delivered; (y) on the day of transmission if sent
via facsimile transmission to the facsimile number given below, and telephonic
confirmation of receipt is obtained promptly after completion of transmission;
or (z) on the next Business Day after being sent by recognized overnight mail
service specifying next business day delivery, in each case with delivery
charges pre-paid and addressed to the following addresses:

 

 

(a)

If to any Purchaser (which shall constitute notice to each Purchaser), to:

 

 

 

 

 

Pershing Square Capital Management, L.P.

 

 

888 Seventh Avenue, 42nd Floor

 

 

New York, New York 10019

 

 

Attention:

William A. Ackman

 

 

 

Roy J. Katzovicz

 

 

Facsimile:

(212) 286-1133

 

 

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

 

 

Sullivan & Cromwell LLP

 

 

125 Broad Street

 

 

New York, New York 10004

 

 

Attention:

Andrew G. Dietderich, Esq.

 

 

 

Alan J. Sinsheimer, Esq.

 

 

Facsimile:

(212) 558-3588

 

 

 

 

(b)

If to the Company, to:

 

 

General Growth Properties, Inc.

 

 

110 N. Wacker Drive

 

 

Chicago, Illinois 60606

 

 

Attention:

Ronald L. Gern, Esq.

 

 

Facsimile:

(312) 960-5485

 

97

--------------------------------------------------------------------------------


 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

 

 

Weil, Gotshal & Manges LLP

 

 

767 Fifth Avenue

 

 

New York, New York 10153

 

 

Attention:

Marcia L. Goldstein, Esq.

 

 

 

Frederick S. Green, Esq.

 

 

 

Gary T. Holtzer, Esq.

 

 

 

Malcolm E. Landau, Esq.

 

 

Facsimile:

(212) 310-8007

 

SECTION 13.2             Assignment; Third Party Beneficiaries.  Neither this
Agreement nor any of the rights, interests or obligations under this Agreement
may be assigned by any party without the prior written consent of the other
party.  Notwithstanding the previous sentence, this Agreement, or a Purchaser’s
rights, interests or obligations hereunder (including, without limitation, the
right to receive any securities pursuant to the Transactions), may be assigned
or transferred, in whole or in part, by such Purchaser (a) to one or more
members of its Purchaser Group; provided, that no such assignment shall release
such Purchaser from its obligations hereunder to be performed by such Purchaser
on or prior to the Closing Date or (b) with the prior written consent of the
Company, not to be unreasonably withheld, conditioned or delayed, to one or more
credit-worthy financial institutions who agree in writing to perform the
applicable obligations of such Purchaser hereunder (any assignment under clause
(b) to which the Company has so consented shall release such Purchaser from its
obligations hereunder to the extent of the obligations assigned).  Without
prejudice to the foregoing, the Company agrees that Purchasers may designate to
Blackstone Real Estate Partners VI L.P., a Delaware limited partnership
(together with its permitted assigns, “Blackstone”),  (i) the Purchasers’ right
to purchase 8,287,895 of the Shares (the “Blackstone Assigned Shares”) and
100,191 of the GGO Shares (together with the Blackstone Assigned Shares, the
“Blackstone Assigned Securities”), in each case, that the Purchasers are
entitled to purchase at Closing pursuant to this Agreement, (ii) the Purchasers’
right to receive  714,286 of the New Warrants (the “Blackstone Assigned
Warrants”) and 83,333 of the GGO Warrants, in each case, issuable to the
Purchasers pursuant to this Agreement, (iii) the Purchasers’ right to receive
7.634% of the Purchasers’ compensation in the form of New Common Stock with
respect to the GGP Backstop Rights Offering and other rights of the Purchasers’
set forth in Section 6.9(a) and Section 6.9(b) in the event the Purchasers
designate Blackstone as one of their designees to subscribe for New Common Stock
in such GGP Backstop Rights Offering, and (iv) the Purchasers’ right to receive
7.634% of the shares of Common Stock (and other Share Equivalents) which are
offered to the Purchasers pursuant to the Purchasers’ pre-Closing subscription
rights set forth in Section 7.1(u) in the event the Purchasers elect to purchase
the shares offered to them in such offering, provided that (1) the Company’s
agreement as aforesaid is subject to Blackstone (A) paying to the Company and
GGO, as applicable, by wire transfer of immediately available funds at the
Closing the aggregate purchase price payable pursuant to this Agreement for the
Blackstone Assigned Securities (the “Blackstone Purchase

 

98

--------------------------------------------------------------------------------


 

Price”) and the purchase price for shares received by Blackstone pursuant to
clauses (iii) and (iv) above, (B) agreeing in a writing reasonably satisfactory
to, and for the benefit of, the Company that the Blackstone Assigned Securities
shall be subject to such transfer restrictions/lock-ups as contemplated by
Section 6.4 of this Agreement (and not the longer lock-ups applicable to shares
sold to the Brookfield Investor), including being subject to a limited 120-day
lock-up in connection with certain equity sales within 30 days of the Effective
Date but excluding any restrictions imposed by the Non-Control Agreement, and
(C) entering into joinder agreements reasonably acceptable to, and for the
benefit of, the Company with respect to the provisions of clause (B) and the
registration rights agreement referred to in the following sentence, and (2) in
no event shall any Purchaser be released from any of its obligations hereunder
(including in respect of the Blackstone Assigned Securities) unless and until
Blackstone shall have complied with clauses (A), (B) and (C) above.  In the
event of the closing of the purchase by Blackstone from the Company and GGO, as
applicable, of the Blackstone Assigned Securities and the payment by Blackstone
to the Company and GGO, as applicable, of the Blackstone Purchase Price at
Closing as aforesaid, (x) the Purchasers shall be released from the obligation
to pay the Company the purchase price for the Blackstone Assigned Securities
(but not from the obligation to pay the purchase price pursuant to this
Agreement for any other Shares or GGO Shares or other obligations hereunder) and
(y) the shelf registration statement contemplated by Section 7.1(l) shall cover
the resale by Blackstone of the Blackstone Assigned Shares and the New Common
Stock issuable upon exercise of the Blackstone Assigned Warrants and the
registration rights agreement of the Company referenced in Section 7.1(l) shall
include Blackstone and its securities to the same extent as it applies to the
Purchasers and their securities (except that demand registration rights shall
not be available to Blackstone).  Blackstone may assign the foregoing rights, in
whole or in part, to one or more Affiliates, provided that no such assignment
shall release Blackstone Real Estate Partners VI L.P. from any obligations
assigned by a Purchaser to it.  This Agreement (including the documents and
instruments referred to in this Agreement) is not intended to and does not
confer upon any person other than the parties hereto any rights or remedies
under this Agreement.  Notwithstanding the foregoing, or any other provisions
herein to the contrary, no Purchaser may assign any of its rights, interests or
obligations under this Agreement to the extent such assignment would preclude
the applicable securities Laws exemptions from being available or such
assignment would cause a failure of the closing condition in Section 7.1(u) of
the Brookfield Agreement.

 

SECTION 13.3             Prior Negotiations; Entire Agreement.  This Agreement
(including the exhibits hereto and the documents and instruments referred to in
this Agreement) constitutes the entire agreement of the parties and supersedes
all prior agreements, arrangements or understandings, whether written or oral,
between the parties with respect to the subject matter of this Agreement.

 

SECTION 13.4             Governing Law; Venue.  THIS AGREEMENT WILL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK. 
EACH PARTY HERETO HEREBY

 

99

--------------------------------------------------------------------------------


 

IRREVOCABLY SUBMITS TO THE JURISDICTION OF, AND VENUE IN, THE UNITED STATES
BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND EACH PARTY WAIVES ANY
OBJECTION BASED ON FORUM NON CONVENIENS.

 

SECTION 13.5             Company Disclosure Letter.  The Company Disclosure
Letter shall be arranged to correspond to the Articles and Sections of this
Agreement, and the disclosure in any portion of the Company Disclosure Letter
shall qualify the corresponding provision in Article III and any other provision
of Article III to which it is reasonably apparent on the face of the disclosure
that such disclosure relates.  No disclosure in the Company Disclosure Letter
relating to any possible non-compliance, breach or violation of any Contract or
Law shall be construed as an admission that any such non-compliance, breach or
violation exists or has actually occurred.  In the Company Disclosure Letter,
(a) all capitalized terms used but not defined therein shall have the meanings
assigned to them in this Agreement and (b) the Section numbers correspond to the
Section numbers in this Agreement.

 

SECTION 13.6             Counterparts.  This Agreement may be executed in any
number of counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
of the parties; and delivered to the other party (including via facsimile or
other electronic transmission), it being understood that each party need not
sign the same counterpart.

 

SECTION 13.7             Expenses.  Each party shall bear its own expenses
incurred or to be incurred in connection with the negotiation and execution of
this Agreement and each other agreement, document and instrument contemplated by
this Agreement and the consummation of the transactions contemplated hereby and
thereby.

 

SECTION 13.8             Waivers and Amendments.  This Agreement may be amended,
modified, superseded, cancelled, renewed or extended, and the terms and
conditions of this Agreement may be waived, only by a written instrument signed
by the parties or, in the case of a waiver, by the party waiving compliance, and
subject, to the extent required, to the approval of the Bankruptcy Court.  No
delay on the part of any party in exercising any right, power or privilege
pursuant to this Agreement shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any right, power or privilege pursuant to
this Agreement, nor shall any single or partial exercise of any right, power or
privilege pursuant to this Agreement, preclude any other or further exercise
thereof or the exercise of any other right, power or privilege pursuant to this
Agreement.  The rights and remedies provided pursuant to this Agreement are
cumulative and are not exclusive of any rights or remedies which any party
otherwise may have at law or in equity.

 

SECTION 13.9             Construction.

 

(a)           The headings in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

 

100

--------------------------------------------------------------------------------


 

(b)           Unless the context otherwise requires, as used in this Agreement: 
(i) an accounting term not otherwise defined in this Agreement has the meaning
ascribed to it in accordance with GAAP; (ii) “or” is not exclusive;
(iii) “including” and its variants mean “including, without limitation” and its
variants; (iv) words defined in the singular have the parallel meaning in the
plural and vice versa; (v) references to “written” or “in writing” include in
visual electronic form; (vi) words of one gender shall be construed to apply to
each gender; (vii) the terms “Article,” “Section,” and “Schedule” refer to the
specified Article, Section, or Schedule of or to this Agreement; and (viii) the
term “beneficially own” shall have the meaning determined pursuant to Rule 13d-3
under the Exchange Act as in effect on the date hereof; provided, however, that
a Person will be deemed to beneficially own (and have beneficial ownership of)
all securities that such Person has the right to acquire, whether such right is
exercisable immediately or with the passage of time or the satisfaction of
conditions. The terms “beneficial ownership” and “beneficial owner” have
correlative meanings.

 

(c)           Notwithstanding anything to the contrary, and for all purposes of
this Agreement, any public announcement or filing of factual information
relating to the business, financial condition or results of the Company or its
Subsidiaries, or a factually accurate (in all material respects) public
statement or filing that describes the Company’s receipt of an offer or proposal
for a Competing Transaction and the operation of this Agreement with respect
thereto, or any entry into a confidentiality agreement, shall not be deemed to
evidence the Company’s or any Subsidiary’s intention to support any Competing
Transaction.

 

(d)           In the event of a conflict between the terms and conditions of
this Agreement and the Plan Summary Term Sheet, the terms and conditions of this
Agreement shall govern.

 

(e)           Unless otherwise agreed in writing between the Company and each
Purchaser, wherever this Agreement requires the action by, consent of or
delivery to Purchaser, Purchasers, each Purchaser or similar parties, each
Purchaser hereby appoints PSCM as its attorney-in-fact to exercise all of the
rights of such Purchaser hereunder (except for the assumption of any funding or
related liabilities or obligations), and the Company may rely on any
instructions or elections made by such Person.

 

SECTION 13.10           Adjustment of Share Numbers and Prices.  The number of
Shares to be purchased by each Purchaser at the Closing pursuant to Article I,
the Per Share Purchase Price, the GGO Per Share Purchase Price, the number of
GGO Shares to be purchased by such Purchaser pursuant to Article II and any
other number or amount contained in this Agreement which is based upon the
number or price of shares of GGP or GGO shall be proportionately adjusted for
any subdivision or combination (by stock split, reverse stock split, dividend,
reorganization, recapitalization or otherwise) of the Common Stock, New Common
Stock or GGO Common Stock that occurs during the period between the date of this
Agreement and the Closing.  In addition, if at any time prior to the Closing or
the consummation of the repurchase of Repurchase Shares or the Put Option, as
applicable, the Company or GGO shall declare or make a dividend or

 

101

--------------------------------------------------------------------------------


 

other distribution whether in cash or property (other than a dividend or
distribution payable in common stock of the Company or GGO, as applicable, the
GGO Share Distribution or a distribution of rights contemplated hereby), the Per
Share Purchase Price or the GGO Per Share Purchase Price or the applicable price
for the definition of Permitted Replacement Shares, as applicable, shall be
proportionally adjusted thereafter by the Fair Market Value (as defined in the
Warrant Agreement) per share of the dividend or distribution. If a transaction
results in any adjustment to the exercise price for and number of Shares
underlying the warrants issued to the other Initial Investors pursuant to
Article 5 of the Warrant Agreement, the exercise price for and number of shares
underlying each of the New Warrants and GGO Warrants described in Section 5.2 of
this Agreement shall be adjusted for that transaction in the same manner.

 

SECTION 13.11           Certain Remedies.

 

(a)           The parties agree that irreparable damage would occur in the event
that any of the provisions of this Agreement or of any other agreement between
them with respect to the Transaction were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that, in
addition to any other applicable remedies at law or equity, the parties shall be
entitled to an injunction or injunctions, without proof of damages, to prevent
breaches of this Agreement or of any other agreement between them with respect
to the Transaction and to enforce specifically the terms and provisions of this
Agreement.

 

(b)           To the fullest extent permitted by applicable law, the parties
shall not assert, and hereby waive, any claim or any such damages, whether or
not accrued and whether or not known or suspect to exist in its favor, against
any other party and its respective Affiliates, members, members’ affiliates,
officers, directors, partners, trustees, employees, attorneys and agents on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) (whether or not the claim therefor is
based on contract, tort or duty imposed by any applicable legal requirement)
arising out of, in connection with, or as a result of, this Agreement or of any
other agreement between them with respect to the Transaction or the transactions
contemplated hereby or thereby.

 

(c)           Prior to the entry of the Confirmation Order, other than with
respect to the Company’s obligations under Section 5.1(c), each Purchaser’s
right to receive the Warrants on the terms and subject to the conditions set
forth in this Agreement shall constitute the sole and exclusive remedy of any
nature whatsoever (whether for monetary damages, specific performance,
injunctive relief, or otherwise) of such Purchaser against the Company for any
harm, damage or loss of any nature relating to or as a result of any breach of
this Agreement by the Company or the failure of the Closing to occur for any
reason; provided, that, following the entry of the Approval Order, each
Purchaser shall be entitled to specific performance of the Company’s obligation
to issue the Warrants as well as the Company’s obligations under
Section 5.1(c) hereof.

 

102

--------------------------------------------------------------------------------


 

(d)           Following the entry of the Confirmation Order, each Purchaser
shall be entitled to specific performance of the terms of this Agreement, in
addition to any other applicable remedies at law.

 

(e)           The Company, on behalf of itself and its respective heirs,
successors, and assigns, hereby covenants and agrees never to institute or cause
to be instituted or continue prosecution of any suit or other form of action or
proceeding of any kind or nature whatsoever against any member of any Purchaser
or its Purchaser Group by reason of or in connection with the Transaction;
provided, however, that nothing shall prohibit the Company from instituting an
action against any Purchaser in connection with this Agreement in accordance
with the provisions of this Section 13.11.

 

(f)            For the avoidance of doubt, the failure of any Purchaser under
this Agreement to satisfy its obligations hereunder shall not relieve any other
Purchaser from its obligations hereunder, including the obligation to consummate
the transactions hereunder if all other conditions to such Purchaser’s
obligations have been satisfied or waived.

 

SECTION 13.12           Bankruptcy Matters.  For the avoidance of doubt, all
obligations of the Company and its Subsidiaries in this Agreement are subject to
and conditioned upon (a) with respect to the issuance of the Warrants and the
other obligations contained in the Approval Order, entry of the Approval Order,
and (b) with respect to the remainder of the provisions hereof, entry of the
Confirmation Order.

 

[Signature Page Follows]

 

103

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed
and delivered by each of them or their respective officers thereunto duly
authorized, all as of the date first written above.

 

 

PERSHING SQUARE CAPITAL MANAGEMENT, L.P.

 

 

On behalf of each of the Purchasers

 

 

 

 

 

By: PS Management GP, LLC

 

 

Its: General Partner

 

 

 

 

 

 

 

 

By:

/s/ William A. Ackman

 

 

Name:

William A. Ackman

 

 

Title:

Managing Member

 

 

 

 

 

GENERAL GROWTH PROPERTIES, INC.

 

 

 

 

 

By:

/s/ Thomas H. Nolan, Jr.

 

Name:

Thomas H. Nolan, Jr.

 

Title:

President and Chief Operating Officer

 

[SIGNATURE PAGE OF AMENDED AND RESTATED STOCK PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------